Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 1 of 124




              Exhibit L
                  Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 2 of 124

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   District of Columbia
                                                    __________    District of __________

             Wisconsin Voters Alliance, et al.                               )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-03791-JEB
     Vice President Michael Richard Pence, et al.                            )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Erick G. Kaardal, plaintiffs' attorney
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                12/23/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:          12/29/2020                                                                               :WSfZWdE ?W[`YSef
                                                                                            Signature of the attorney or unrepresented party

                Governor Gretchen Whitmer                                                               Heather S. Meingast
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                          P.O. Box 30736
                                                                                                         Lansing, MI 48909

                                                                                                                 Address

                                                                                                    meingasth@michigan.gov
                                                                                                             E-mail address

                                                                                                           (517) 335-7659
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                  Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 3 of 124

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   District of Columbia
                                                    __________    District of __________

             Wisconsin Voters Alliance, et al.                               )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-03791-JEB
     Vice President Michael Richard Pence, et al.                            )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Erick G. Kaardal, plaintiffs' attorney
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                12/23/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:          12/29/2020                                                                               :WSfZWdE ?W[`YSef
                                                                                            Signature of the attorney or unrepresented party

                    Speaker Lee Chatfield                                                               Heather S. Meingast
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                          P.O. Box 30736
                                                                                                         Lansing, MI 48909

                                                                                                                 Address

                                                                                                    meingasth@michigan.gov
                                                                                                             E-mail address

                                                                                                           (517) 335-7659
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
                  Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 4 of 124

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   District of Columbia
                                                    __________    District of __________

             Wisconsin Voters Alliance, et al.                               )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 20-cv-03791-JEB
     Vice President Michael Richard Pence, et al.                            )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Erick G. Kaardal, plaintiffs' attorney
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                12/23/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:          12/29/2020                                                                               :WSfZWdE ?W[`YSef
                                                                                            Signature of the attorney or unrepresented party

                    Senator Mike Shirkey                                                                Heather S. Meingast
        Printed name of party waiving service of summons                                                      Printed name
                                                                                                          P.O. Box 30736
                                                                                                         Lansing, MI 48909

                                                                                                                 Address

                                                                                                    meingasth@michigan.gov
                                                                                                             E-mail address

                                                                                                           (517) 335-7659
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 5 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 6 of 124




             Exhibit M
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 7 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 8 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 9 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 10 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 11 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 12 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 13 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 14 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 15 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 16 of 124




              Exhibit N
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 17 of 124




      Copyright 2015 by Michael T. Morley                                                 Printed in U.S.A.
                                                                                           Vol. 109, No. 3




      THE INTRATEXTUAL INDEPENDENT
         “LEGISLATURE” AND THE ELECTIONS
         CLAUSE                   †




                                                                               Michael T. Morley

      ABSTRACT—Many states have delegated substantial authority to regulate
      federal elections to entities other than their institutional legislatures, such as
      independent redistricting commissions empowered to determine the
      boundaries of congressional districts. Article I’s Elections Clause and
      Article II’s Presidential Electors Clause, however, confer authority to
      regulate federal elections specifically upon State “legislatures,” rather than
      granting it to States as a whole. An intratextual analysis of the Constitution
      reveals that the term “legislature” is best understood as referring solely to
      the entity within each state comprised of representatives that has the
      general authority to pass laws. Thus, state constitutional provisions or laws
      creating independent redistricting commissions that purport to limit a state
      legislature’s power to draw congressional districts or otherwise regulate
      federal elections violate the Elections Clause.

      AUTHOR—Assistant Professor, Barry University School of Law. Climenko
      Fellow and Lecturer on Law, Harvard Law School, 2012–2014; J.D., Yale
      Law School, 2003; A.B., Princeton University, 2000. Special thanks to Dr.
      Ryan Greenwood of the University of Minnesota Law Library, as well as
      Louis Rosen of the Barry Law School library, for their invaluable
      assistance in locating historical sources. I also am grateful to Terri Day,
      Dean Leticia Diaz, Frederick B. Jonassen, Derek Muller, Eang Ngov,
      Richard Re, Seth Barrett Tillman, and Franita Tolson for their comments
      and suggestions. I was invited to present some of the arguments from this
      Essay in an amicus brief on behalf of the Coolidge-Reagan Foundation in
      Arizona State Legislature v. Arizona Independent Redistricting
      Commission, No. 14-1314 (U.S. 2014). I appreciate the superb editing of
      the staffs of the Northwestern University Law Review and Northwestern
      University Law Review Online.


          † This Essay was originally published in the Northwestern University Law Review Online on

      January 19, 2015, 109 NW. U. L. REV. ONLINE 131 (2015), http://www.northwesternlawreview.org/
      online/intratextual-independent-“legislature”-and-elections-clause-0 [http://perma.cc/PWD8-AJWY].


                                                                                                    847
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 18 of 124




                        NORTHWESTERN UNIVERSITY LAW REVIEW


             INTRODUCTION ............................................................................................................. 848
             I. IN DEFENSE OF AN INTRATEXTUAL APPROACH ......................................................... 852
             II. INTRATEXTUALISM AND THE ELECTIONS CLAUSE ..................................................... 855
                 A.      Discussions of Legislatures ........................................................................... 855
                 B.      Provisions That Distinguish Between Legislatures and Other State
                         Personnel and Entities................................................................................... 857
                 C.      References to Quasi-Legislative or Nonlegislative Powers ........................... 857
                 D.      References to Legislative Authority ............................................................... 860
             III. CONFIRMING THE INTRATEXTUAL CONCLUSION ....................................................... 863
                 A.      Original Understanding ................................................................................ 863
                 B.      The Independent State Legislature Doctrine ................................................. 866
             CONCLUSION ................................................................................................................ 868



                                                          INTRODUCTION
           The Elections Clause of the U.S. Constitution is the Swiss army knife
      of federal election law. Ensconced in Article I, it provides, “The Times,
      Places and Manner of holding Elections for Senators and Representatives,
      shall be prescribed in each State by the Legislature thereof; but the
      Congress may at any time by Law make or alter such Regulations.” 1 Its
      Article II analogue, the Presidential Electors Clause, similarly specifies that
      “[e]ach State shall appoint, in such Manner as the Legislature thereof may
      direct, a Number of Electors” to select the President.2 The concise language
      of these clauses performs a surprisingly wide range of functions
      implicating numerous doctrines and fields beyond voting rights, including
      statutory interpretation, 3 state separation of powers and other areas of state
      constitutional law,4 federal court deference to state court rulings, 5

         1
            U.S. CONST. art. I, § 4, cl. 1 (emphasis added).
         2
            Id. art. II, § 1, cl. 2 (emphasis added).
          3
            Bush v. Gore, 531 U.S. 98, 112–13 (2000) (Rehnquist, C.J., concurring) (concluding that, because
      the Constitution delegates plenary authority over presidential elections to state legislatures, “the text of
      [an] election law itself . . . takes on independent significance”); id. at 130 (Souter, J., dissenting) (“The
      issue is whether . . . the law as declared by the [state] court [is] different from the provisions made by
      the [state] legislature, to which the National Constitution commits responsibility for determining how
      each State’s Presidential electors are chosen[.]”).
          4
            See McPherson v. Blacker, 146 U.S. 1, 25 (1892) (holding that the Presidential Electors
      Clause “operat[es] as a limitation upon the State in respect of any attempt to circumscribe the
      legislative power” to regulate federal elections, including through “any provision in the state
      constitution in that regard”); cf. Bush, 531 U.S. at 112 (Rehnquist, C.J., concurring) (recognizing that
      the Presidential Electors Clause is among the “few exceptional cases in which the Constitution imposes
      a duty or confers a power on a particular branch of a State’s government”).
          5
            Bush v. Palm Beach Cnty. Canvassing Bd., 531 U.S. 70, 76 (2000) (per curiam) (“As a general


      848
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 19 of 124




      109:847 (2015)                                                                     Intratextual Legislatures


      administrative discretion,6 and preemption. 7
            States lack inherent power to regulate federal elections. Thus, when a
      state does so, it is acting “by virtue of a direct grant of authority” under
      the Elections Clause or Presidential Electors Clause.8 These
      constitutional provisions are “express delegations of power”9 that confer
      upon state legislatures the authority to “provide a complete code” for
      federal elections, including but not limited to laws concerning “notices,
      registration, supervision of voting, protection of voters, prevention of fraud
      and corrupt practices, counting of votes, duties of inspectors and
      canvassers, and making and publication of election returns.” 10
            At first blush, the meaning of the term “legislature” in the Elections
      Clause and Presidential Electors Clause appears quite clear: it refers to the
      entity within each state comprised of elected representatives that enacts
      statutes. The Supreme Court, however, has taken a somewhat different
      view. In Ohio ex rel. Davis v. Hildebrant, the Court held that the Elections
      Clause allows a state’s citizens to use the referendum process established
      by the state constitution to nullify a law enacted by the legislature
      concerning federal redistricting. 11 It tersely rejected the argument that the
      state legislature had exclusive power under the Elections Clause to enact or
      repeal laws governing congressional elections, dismissing it as “plainly
      without substance.” 12 Hildebrant permits a state to enact laws concerning
      congressional elections through any process that the state constitution
      includes within the state’s “legislative power,” even if the state legislature


      rule, this Court defers to a state court’s interpretation of a state statute. But in the case of a [state]
      law . . . applicable . . . to the selection of Presidential electors, the legislature is . . . acting . . . by virtue
      of a direct grant of authority made under [the Presidential Electors Clause] of the United States
      Constitution.”).
          6
             See Libertarian Party of Ohio v. Brunner, 567 F. Supp. 2d 1006, 1012 & n.2 (S.D. Ohio 2008)
      (holding that a directive from the Ohio Secretary of State concerning minor party candidates was
      unconstitutional because it “purport[ed] to create new law” and, under the Elections Clause, “the
      Secretary of State, a member of the executive branch of government, has no authority independent of
      the Ohio General Assembly to direct the method of the appointment of . . . federal officials”).
          7
             Arizona v. Inter Tribal Council of Ariz., Inc., 133 S. Ct. 2247, 2253–54 (2013) (holding that
      federal laws passed under the Elections Clause are not subject to the traditional presumption against
      preemption).
          8
             Palm Beach, 531 U.S. at 76; accord Cook v. Gralike, 531 U.S. 510, 523 (2001) (“[T]he States
      may regulate the incidents of [congressional] elections . . . only within the exclusive delegation of
      power under the Elections Clause.”).
          9
             U.S. Term Limits, Inc. v. Thornton, 514 U.S. 779, 805 (1995).
          10
              Smiley v. Holm, 285 U.S. 355, 366 (1932). For a compelling discussion of the debates in the
      Constitutional Convention concerning the Elections Clause, as well as the Supreme Court’s history of
      interpreting it, see Franita Tolson, Reinventing Sovereignty?: Federalism as a Constraint on the Voting
      Rights Act, 65 VAND. L. REV. 1195, 1220–33 (2012).
          11
              241 U.S. 565, 569–70 (1916).
          12
              Id. at 569.


                                                                                                                     849
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 20 of 124




                     NORTHWESTERN UNIVERSITY LAW REVIEW


      itself is not involved. 13
            The Supreme Court explored the issue in greater depth in Smiley v.
      Holm, in which it permitted a state governor to veto a federal redistricting
      bill passed by the state legislature because the state constitution included
      vetoes as part of the legislative process.14 It explained that a legislature’s
      exercise of its power under the Elections Clause to enact laws governing
      congressional elections “must be in accordance with the method which the
      State has prescribed for legislative enactments.” 15 The Court added, “We
      find no suggestion in the [Elections Clause] of an attempt to endow the
      legislature of the State with power to enact laws in any manner other than
      that in which the constitution of the State has provided that laws shall be
      enacted.” 16
            The scope of the Elections Clause is again before the Supreme Court
      in Arizona State Legislature v. Arizona Independent Redistricting
      Commission. 17 Arizona voters passed a state constitutional amendment
      through the initiative process to “remove[] congressional redistricting
      authority from the Legislature and vest[] that authority in a new entity, the
      Arizona Independent Redistricting Commission (‘IRC’).” 18 A three-judge
      panel of the U.S. District Court for the District of Arizona upheld the IRC’s
      constitutionality because “Hildebrant and Smiley . . . demonstrate that the
      word ‘Legislature’ in the Elections Clause refers to the legislative process
      used in [a] state, determined by that state’s own constitution and laws,”19
      rather than the institutional legislature itself. The Elections Clause therefore
      “does not prohibit a state from vesting the power to conduct congressional
      districting” in an entity other than the state legislature, such as Arizona’s
      redistricting commission.20
            Arizona Independent Redistricting Commission is poised to be the
      Supreme Court’s first holding about whether a state’s institutional
      legislative body may be wholly stripped of its powers concerning federal
      redistricting, if not federal elections altogether. 21 The immediate effects of

         13
              Id. at 568–69.
         14
              285 U.S. 355, 368.
          15
              Id. at 367.
          16
              Id. at 367–68.
          17
              997 F. Supp. 2d 1047 (D. Ariz. 2014), cert. granted, 135 S. Ct. 46 (2014).
          18
              Id. at 1048.
          19
              Id. at 1054.
          20
              Id. at 1056.
          21
              The Court has already stated in dicta that a state may permit entities other than the legislature
      itself to redraw congressional districts. Chapman v. Meier, 420 U.S. 1, 27 (1975) (“[R]eapportionment
      is primarily the duty and responsibility of the State through its legislature or other body, rather than of a
      federal court.”); see also Growe v. Emison, 507 U.S. 25, 34 (1993).


      850
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 21 of 124




      109:847 (2015)                                                           Intratextual Legislatures


      its ruling will reverberate far beyond Arizona, as six other states have
      transferred authority to determine congressional district boundaries to an
      entity other than the institutional legislature 22 More broadly, this case will
      revisit the meaning of the term legislature as used in the Elections Clause
      (and, by extension, Article II’s Presidential Electors Clause), confirming
      whether it actually refers to: the legislature alone; the legislature plus
      whatever other processes or entities a state constitution includes within the
      lawmaking process; or any process or entity that a state constitution vests
      with legislative power over federal elections, to the potential exclusion of
      the institutional legislature.
            This Essay contends that the term legislature should be interpreted in
      accordance with its plain meaning, as referring solely and exclusively to
      the multimember body of representatives within each state generally
      responsible for enacting its laws. 23 This conclusion becomes especially
      clear through an intratextual approach to the Elections Clause.
            Part I of this Essay introduces the intratextual method of constitutional
      interpretation, explaining how the Constitution’s repeated use of a term
      often provides a wealth of context from which a court may discern the
      term’s meaning. Part II offers an intratextual interpretation of the Elections
      Clause, examining how each of the other contexts in which the Constitution
      uses the term legislature demonstrates that it refers to a specific institution.
      In fact, the Supreme Court itself employed an intratextual analysis in
      Hawke v. Smith to conclude that Article V permits a state to ratify a
      constitutional amendment only through a vote of its institutional legislature
      (or a specially called convention), not a public referendum. 24
            Part III shows that this understanding is confirmed by both a
      traditional textualist approach to the term, as well as the “independent state

          22
              Redistricting Commissions and Alternatives to the Legislature Conducting Redistricting, NAT’L
      CONF. ST. LEGISLATURES, http://www.ncsl.org/research/redistricting/redistricting-commissions.aspx
      [http://perma.cc/R298-YKDT]; see also CAL. CONST. Art. XXI.
          23
              Much academic debate on this issue has focused on whether the Presidential Electors Clause
      allows a state’s citizens to change the state’s method for allocating presidential electors from winner-
      take-all to a proportional system through a public initiative. See, e.g., Vikram David Amar, Direct
      Democracy and Article II: Additional Thoughts on Initiatives and Presidential Elections, 35 HASTINGS
      CONST. L.Q. 631 (2008) (defending the use of ballot initiatives to change state laws governing
      presidential elections); Richard L. Hasen, When “Legislature” May Mean More Than “Legislature”:
      Initiated Electoral College Reform and the Ghost of Bush v. Gore, 35 HASTINGS CONST. L.Q. 599, 629
      (2008) (“A strict textual view suggests that initiated reform is unconstitutional; case law and policy
      arguments show the question is more uncertain. Reasonable judges could reach opposite conclusions on
      the question.”); Nicholas P. Stabile, Comment, An End Run Around a Representative Democracy? The
      Unconstitutionality of a Ballot Initiative to Alter the Method of Distributing Electors, 103 NW. U. L.
      REV. 1495 (2009) (arguing that the debates in the Constitutional Convention and historical practice
      establish that institutional legislatures have sole power to determine the manner in which a state will
      allocate its presidential electors among various candidates).
          24
              253 U.S. 221, 227–28 (1920).


                                                                                                        851
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 22 of 124




                    NORTHWESTERN UNIVERSITY LAW REVIEW


      legislature” doctrine.25 This Essay briefly concludes that adopting an
      intratextual approach to the term legislature—one informed by both
      traditional textualism and the independent state legislature doctrine—would
      help the Arizona Independent Redistricting Commission Court reach the
      most accurate understanding of the Elections Clause.

                         I.    IN DEFENSE OF AN INTRATEXTUAL APPROACH
            Intratextualism counsels that the Constitution’s use of “strongly
      parallel language [in different places] is a strong (presumptive) argument
      for parallel interpretation” of that language. 26 This approach urges a reader
      interpreting “a contested word or phrase that appears in the Constitution” to
      consider its meaning as it appears in other passages. 27 “[T]extually
      nonadjoining clauses” of the Constitution should be placed “side by side
      for careful analysis,” to ensure that a proposed interpretation of a term
      makes sense in the various contexts in which the Constitution deploys it. 28
            Akhil Amar identifies three main types of intratextual arguments.
      First, when attempting to determine the meaning of a word in a particular
      clause, other constitutional provisions can “serve[] a basic dictionary
      function” by “illustrat[ing] [its] usage.” 29 Second, a reader also may arrive
      at the “best” interpretation of a term by determining the meaning that
      would fit best with its usage throughout the Constitution.30 Finally, when
      entire clauses are structured identically to each other, with only one or two
      key words changed, they generally should be read in pari materia and
      interpreted consistently. 31
            Amar contends that the “greatest virtue of intratextualism” is that “it
      takes seriously the document as a whole rather than as a jumbled grab bag
      of assorted clauses.” 32 He explores the Court’s long legacy of intratextual
      analysis, 33 including Chief Justice John Marshall’s use of intratextualism in
      McCulloch v. Maryland 34 and Justice Joseph Story’s use of it in Martin v.


         25
             The independent state legislature doctrine provides that a state legislature is not bound by
      substantive restrictions or limits contained in a state constitution when exercising its power under the
      Elections Clause or Presidential Electors Clause to regulate federal elections. See infra Part III.B.
         26
             Akhil Reed Amar, Intratextualism, 112 HARV. L. REV. 747, 789 (1999).
         27
             Id. at 748.
         28
             Id. at 788.
         29
             Id. at 791.
         30
             Id. at 792–94.
         31
             Id. at 794–95.
         32
             Id. at 795.
         33
             Id. at 755–58, 760–63.
         34
             17 U.S. (4 Wheat.) 316, 412 (1819).


      852
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 23 of 124




      109:847 (2015)                                                           Intratextual Legislatures


      Hunter’s Lessee. 35 As mentioned earlier, in Hawke v. Smith, the Court
      adopted an intratextual approach to determine the meaning of the term
      legislature as it appears in Article V.36 Academic commentators have also
      applied this technique to various constitutional provisions. 37
            Intratextual interpretation is not a mechanical process, however, as
      “certain chameleon words should sensibly mean different things in
      different clauses.” 38 When the Constitution uses a word differently in
      different contexts, intratextualism can lead to misleading results.39
      Moreover, “[c]arried to extremes, intratextualism may lead to readings that
      are too clever by half—cabalistic overreadings conjuring up patterns that
      were not specifically intended and that are upon deep reflection not truly
      sound.” 40 Thus, intratextualism should be used to “suggest possible
      readings” or “generate interpretative leads and clues” that must be assessed
      through “other tools of interpretation,” not to “dictate results.” 41
            Adrian Vermeule and Ernest A. Young offer a powerful critique of
      intratextualism, questioning its premise that the Constitution should be
      given a consistent, uniform interpretation. They point out that the document
      may lack internal consistency because its “component provisions were
      enacted at different times, in different circumstances, and for different
      reasons.” 42 Even the text of the original, unamended Constitution is the
      result of numerous “tradeoffs, political battles won and lost, and

          35
             14 U.S. (1 Wheat.) 304, 328–34 (1816). For a more recent example of the Court applying
      intratextual analysis, see District of Columbia v. Heller, 554 U.S. 570, 579 (2008), in which the Court
      interpreted the phrase “right of the people” as used in the Second Amendment to protect an individual
      right to bear arms, because the Constitution’s three other uses of that phrase “unambiguously refer to
      individual rights.”
          36
             253 U.S. 221, 227–28 (1920).
          37
             E.g., Steven G. Calabresi & Gary Lawson, The Unitary Executive, Jurisdiction Stripping, and the
      Hamdan Opinions: A Textualist Response to Justice Scalia, 107 COLUM. L. REV. 1002, 1021–22 (2007)
      (applying intratextualism to interpret the words “inferior” and “supreme” with regard to courts);
      Bradford R. Clark, Federal Lawmaking and the Role of Structure in Constitutional Interpretation,
      96 CALIF. L. REV. 699, 725 (2008) (same for the word “treaties”); Vasan Kesavan, Is the Electoral
      Count Act Unconstitutional?, 80 N.C. L. REV. 1653, 1757–58 (2002) (same for congressional authority
      to regulate Presidential elections); Saikrishna Prakash, Our Three Commerce Clauses and the
      Presumption of Intrasentence Uniformity, 55 ARK. L. REV. 1149, 1172 (2003) (applying an intratextual
      comparison of the Interstate, Foreign, and Indian Commerce Clauses). For articles where
      intratextualism was deemed insufficient to support a particular interpretation, see Calvin Massey,
      Federalism and the Rehnquist Court, 53 HASTINGS L.J. 431, 493–94 (2002), and Michael Stokes
      Paulsen, The Plausibility of Personhood, 74 OHIO ST. L.J. 13, 39 (2013).
          38
             Amar, supra note 26, at 793; accord id. at 799.
          39
             E.g., Adrian Vermeule, Three Commerce Clauses? No Problem, 55 ARK. L. REV. 1175, 1181
      (2003); Adrian Vermeule & Ernest A. Young, Hercules, Herbert, and Amar: The Trouble with
      Intratextualism, 113 HARV. L. REV. 730, 767–68 (2000).
          40
             Amar, supra note 26, at 799.
          41
             Id.
          42
             Vermeule & Young, supra note 39, at 731; accord Clark, supra note 37, at 723.


                                                                                                       853
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 24 of 124




                    NORTHWESTERN UNIVERSITY LAW REVIEW


      compromised ideals.” 43 Rather than an integrated document springing from
      a single author, it is the product of a body of people disagreeing,
      compromising, and amending each other’s work. It is highly unlikely that
      the dozens of men who contributed to its writing all used important terms
      consistently. 44
            Moreover, because intratextualism requires judges to interpret a term
      as it appears in numerous constitutional provisions, this approach may
      unduly tax their “time, information, and expertise;” lead to more errors; and
      allow for more subjectivity than a clause-bound method of interpretation. 45
      Intratextualism is more indeterminate and manipulable than clause-bound
      textualism, because it does not offer interpretive guidance when a term’s
      apparent meaning based on a single clause in isolation differs from its
      apparent meaning based on other clauses in which it appears. Thus, a
      reader still must choose among competing interpretations using a theory or
      process other than intratextualism itself.46 William Treanor, further
      critiquing intratextualism from an originalist perspective, adds that it is
      “unreliable” because it “privileges a small subset of contemporaneous
      usages (those in the constitutional document) over the larger body of
      relevant contemporaneous usages.” 47
            At a minimum, intratextualism provides a useful data point for courts
      to consider in determining the meaning of a disputed term, and would be
      especially useful for the Supreme Court in interpreting the meaning of
      legislature in the Elections Clause and Presidential Electors Clause. The
      term is concrete and reasonably susceptible of only a limited number of
      definitions. Moreover, it does not appear to lend itself to the type of
      compromise or mutually inconsistent understandings to which other, more
      general language might be subject.
            Additionally, the original, unamended Constitution uses legislature on
      several different occasions, thereby avoiding the issue of whether
      subsequent constitutional amendments employ it in the same manner. As


         43
             Vermeule & Young, supra note 39, at 742.
         44
             See Prigg v. Pennsylvania, 41 U.S. (16 Pet.) 539, 610 (1842) (contending that because many of
      the Constitution’s provisions “were matters of compromise of opposing interests and opinions[,] . . . no
      uniform rule of interpretation can be applied to it”).
          45
             Vermeule & Young, supra note 39, at 731; see also Cass R. Sunstein & Adrian Vermeule,
      Interpretation and Institutions, 101 MICH. L. REV. 885, 941 (2003).
          46
             Michael J. Gerhardt, The Utility and Significance of Professor Amar’s Holistic Reasoning,
      87 GEO. L.J. 2327, 2330 (1999) (book review) (concluding that intratextualism “provides an almost
      limitless array of possible interpretations or readings and posits no standard for measuring or choosing
      among plausible interpretations”).
          47
             William Michael Treanor, Taking Text Too Seriously: Modern Textualism, Original Meaning,
      and the Case of Amar’s Bill of Rights, 106 MICH. L. REV. 487, 523–24 (2007).


      854
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 25 of 124




      109:847 (2015)                                                              Intratextual Legislatures


      Part II demonstrates, the numerous other constitutional clauses that use the
      term all refer to a state’s sole lawmaking body comprised of elected
      representatives, rather than some broader conception of the word. This
      consistent pattern of usage creates a strong presumption that the Elections
      Clause and Presidential Electors Clause employ it in the same fashion.
      And, as discussed in Part III, the results of this intratextual analysis can be
      corroborated by both a plain meaning interpretation as well as the
      longstanding independent state legislature doctrine. Even if the constraints
      under which many judges operate may prevent them from using
      intratextualism effectively, the Supreme Court can devote sufficient time
      and attention to a case such as Arizona Independent Redistricting
      Commission to make intratextualism an appropriate and useful strategy.

                        II. INTRATEXTUALISM AND THE ELECTIONS CLAUSE
           The Constitution contains numerous references to state legislatures
      that may be used to elucidate that term’s meaning as it appears in the
      Elections Clause (and, by extension, the Presidential Electors Clause).
      These references may be divided into four groups: (i) those that discuss
      features of a legislature; (ii) those that distinguish between a state
      legislature and other state personnel or entities; (iii) those that confer quasi-
      legislative or nonlegislative powers upon legislatures; and (iv) those, such
      as the Elections Clause and Presidential Electors Clause, that confer
      legislative authority over certain subjects upon the legislature.
           The text, context, original understanding, and consistent history of
      interpretation of the Constitution’s first three types of references to the term
      legislature demonstrate that it is best understood as referring to a state’s
      general lawmaking body of elected representatives, rather than a broader
      legislative power 48 or other entities upon which a state’s constitution may
      attempt to confer a portion of that legislative power. These provisions
      create a strong, and ultimately insurmountable, presumption that the same
      meaning should be attributed to the term as it appears in the fourth category
      of clauses: those such as the Elections Clause and Presidential Electors
      Clause that grant state legislatures the power to enact certain types of laws.

                                    A. Discussions of Legislatures
           Several constitutional provisions’ usage of the term legislature reveals
      that a legislature contains certain characteristics. For example, Article VI’s
      Oath Clause requires that “Members of the several State Legislatures . . . be


        48
             Cf. Ohio ex rel. Davis v. Hildebrant, 241 U.S. 565, 568–69 (1916).


                                                                                                      855
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 26 of 124




                    NORTHWESTERN UNIVERSITY LAW REVIEW


      bound by Oath or Affirmation, to support th[e] Constitution.”49 This
      provision contemplates that a state legislature will have members. And its
      requirement that such members pledge to uphold the federal Constitution is
      best understood as referring to individuals who belong to a particular
      lawmaking institution within a state, rather than members of some
      overarching legislative power that conceivably encompasses the entire
      voting public.
           Similarly, Article I’s Qualifications Clause provides that a person may
      vote for the U.S. House of Representatives if he possesses “the
      Qualifications requisite for Electors of the most numerous Branch of the
      State Legislature.” 50 This provision treats the legislature as an entity that
      presumptively features multiple branches and is comprised of
      representatives chosen by voters.
           Article I’s Senate Vacancies Clause (which has been superseded by
      the Seventeenth Amendment) states that, if a vacancy occurs in the U.S.
      Senate “during the Recess of the Legislature of any State,” the state
      executive may make a temporary appointment “until the next Meeting of
      the Legislature.” 51 Yet again, this provision contemplates the existence of
      an institutional legislature whose members periodically meet and which
      may be called into recess. Finally, the Domestic Violence Clause in Article
      IV provides that, “on Application of the [state] Legislature, or of the [state]
      Executive (when the Legislature cannot be convened),” the federal
      government shall protect a state against “domestic Violence.”52 This further
      corroborates the constitutional image of a legislature as a multimember
      body that periodically convenes and adjourns.
           Thus, every clause that gives some insight into the nature of a
      legislature uses the term to refer to a particular institution within each state
      that contains members, is presumptively comprised of multiple branches,
      periodically convenes and meets for limited periods of time, and then
      enters into recess.




          49
              U.S. CONST. art. VI, cl. 3. The Fourteenth Amendment contains similar references. Section 2
      imposes penalties on states that deny the right to vote, including in elections for “members of the
      legislature.” Id. amend. XIV, § 2. Section 3 prohibits a person from serving as a federal official who,
      while “a member of any state legislature,” engages in “insurrection or rebellion” against the United
      States unless Congress removes the disability by a two-thirds vote. Id. amend. XIV, § 3.
          50
              Id. art. I, § 2, cl. 1. The Seventeenth Amendment contains identical language concerning U.S.
      Senate elections. Id. amend. XVII, § 1.
          51
              Id. art. I, § 3, cl. 2.
          52
              Id. art. IV, § 4.


      856
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 27 of 124




      109:847 (2015)                                                          Intratextual Legislatures


         B. Provisions That Distinguish Between Legislatures and Other State
                               Personnel and Entities
            Several other constitutional provisions expressly distinguish between
      legislatures (and their members) and other state officials and entities. For
      example, as discussed above, the Oath Clause requires “Members of the
      several State Legislatures, and all executive and judicial Officers . . . of the
      several States” to take an oath or affirmation to support the Constitution.53
      Likewise, the Senate Vacancies Clause provides that, if a vacancy occurs
      while the “Legislature of any State” is in recess, “the Executive thereof
      may make temporary Appointments until the next Meeting of the
      Legislature, which shall then fill such Vacancies.” 54 And the Domestic
      Violence Clause requires the federal government to protect a state “against
      domestic Violence” upon “Application of the Legislature, or of the
      Executive (when the Legislature cannot be convened).” 55 These provisions
      all distinguish between the state legislature and the state executive (or state
      executive officials). This juxtaposition of different branches suggests that,
      just as references to a state’s executive are best construed as referring to its
      governor, references to a state’s legislature are best construed as referring
      to its main lawmaking body comprised of elected representatives.
            Even more telling is Article V, which specifies that a proposed
      constitutional amendment may be ratified either by “the Legislatures” or
      “Conventions” in three-fourths of the States, depending on the mode of
      ratification authorized by Congress.56 This clause demonstrates that, when
      the Framers wished to authorize action by the people independent of their
      institutional legislatures, they knew how to do so. Article V further bolsters
      the conclusion that the term legislature refers exclusively to the particular
      institution within a state that exercises its general lawmaking authority.

               C. References to Quasi-Legislative or Nonlegislative Powers
           Numerous constitutional provisions confer authority on state
      legislatures other than the power to enact certain types of laws. The
      Constitution grants them the power to choose U.S. Senators (since repealed
      by the Seventeenth Amendment); 57 “fill” Senate vacancies; 58 “call” for a

          53
             Id. art. VI, cl. 3. Provisions of the Fourteenth Amendment discussed above reprise this list of
      State officials. See supra note 49.
          54
             Id. art. I, § 3, cl. 2. The Seventeenth Amendment’s vacancy provisions likewise distinguish
      between the state legislature and the state’s “executive authority.” Id. amend. XVII, § 2.
          55
             Id. art. IV, § 4.
          56
             Id. art. V.
          57
             Id. art. I, § 3, cl. 1.
          58
             Id. art. I, § 3, cl. 2; cf. id. amend. XVII, § 2.


                                                                                                      857
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 28 of 124




                     NORTHWESTERN UNIVERSITY LAW REVIEW


      convention for proposing amendments to the Constitution; 59 “[a]ppl[y]” for
      the federal government’s “protect[ion] . . . against domestic Violence;”60
      “ratif[y]” proposed amendments to the Constitution; 61 and “[c]onsent” to
      the formation of new states, 62 or to the federal government’s purchase and
      exercise of exclusive authority over land within the state for the erection of
      military facilities, docks, and other “needful Buildings.” 63
            For most, if not all, of these provisions, the Framers’ debates over the
      Constitution further confirm that they exclusively empower institutional
      legislatures to perform the specified acts. For example, as originally
      enacted, the Constitution directed state legislatures, rather than the
      electorate, to choose U.S. senators.64 During the Constitutional Convention,
      John Dickinson moved that senators be elected by state legislatures for two
      reasons:
        1. because the sense of the States would be better collected through their
        Governments; than immediately from the people at large. 2. because he
        wished the Senate to consist of the most distinguished characters . . . and he
        thought such characters more likely to be selected by the State Legislatures,
        than in any other mode. 65
      He later added that granting legislatures this power would help preserve the
      states as distinct entities and “produce that collision” between the federal
      and state governments, “which should be wished for in order to check each
      other.” 66
           Throughout the ensuing debate, all delegates used the term legislature
      consistently, referring to a particular, well-understood entity within each


         59
             Id. art. V.
         60
             Id. art. IV, § 4.
          61
             Id. art. V. Consistent with this provision, various constitutional amendments specify that they
      would not take effect unless ratified by a sufficient number of state “legislatures” within a specified
      period of time. Id. amend. XVIII, § 3; id. amend. XX, § 6; id. amend. XXII, § 2.
          62
             Id. art. IV, § 3, cl. 1.
          63
             Id. art. I, § 8, cl. 17.
          64
             Id. art. I, § 3, cl. 1 (amended 1913). This provision’s reference to legislatures was specifically
      intended to preclude the electorate from playing a direct role in selecting U.S. Senators. See U.S. Term
      Limits, Inc. v. Thornton, 514 U.S. 779, 884 (1995) (Thomas, J., dissenting) (“In the context of
      congressional elections, the Framers obviously saw a meaningful difference between direct action by
      the people of each State and action by their state legislatures.”); 2 JOSEPH STORY, COMMENTARIES ON
      THE CONSTITUTION § 701, at 182 (Boston, Hilliard, Gray, & Co. 1833) (observing that the Framers
      unanimously voted for the Senate to be “chosen by the legislature of each state” rather than “by the
      people thereof”); see also THE FEDERALIST NO. 63, at 323 (James Madison) (Ian Shapiro ed., 2009)
      (distinguishing, in its discussion of the U.S. Senate, between “the State legislatures” and “the people at
      large”).
          65
             1 THE RECORDS OF THE FEDERAL CONVENTION OF 1787, at 150 (Max Farrand ed., 1911)
      [hereinafter FARRAND’S RECORDS] (Madison’s Notes, Jun. 7, 1787) (statement of John Dickinson).
          66
             Id. at 153 (Madison’s Notes, Jun. 7, 1787) (statement of John Dickinson).


      858
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 29 of 124




      109:847 (2015)                                                             Intratextual Legislatures


      state. 67 Later in the convention, James Wilson reiterated:
        [O]ne branch of the Genl.—Govt. (the Senate or second branch) was to be
        appointed by the State Legislatures. The State Legislatures, therefore, by this
        participation in the Genl. Govt. would have an opportunity of defending their
        rights. . . . The States having in general a similar interest, in case of any
        proposition in the National Legislature to encroach on the State Legislatures,
        he conceived a general alarm [would] take place in the National Legislature
        itself, that it would communicate itself to the State Legislatures, and [would]
        finally spread among the people at large. 68
      Thus, in commenting on the selection of senators, Wilson expressly
      distinguished among a “State” as a whole, state legislatures, and “the
      people at large.” 69
            Likewise, in discussing the Senate Vacancies Clause, the Framers’
      debates unmistakably concerned institutional legislatures: they discussed
      the relative frequency with which various states’ legislatures met and the
      power of certain legislatures to select the state’s governor. 70 The same is
      true of Article V’s delegation of authority to state legislatures to call for a
      new constitutional convention and to ratify amendments to the
      Constitution. 71 As the Supreme Court recognized in Hawke v. Smith,
      legislature was “not a term of uncertain meaning when incorporated into
      the Constitution. What it meant when adopted it still means for the purpose
      of interpretation. A legislature was then the representative body which
      made the laws of the people.”72 The debates at the Constitutional
      Convention also confirm that the power to request federal assistance under
      the Domestic Violence Clause lies specifically in the institutional
      legislature. 73

          67
             For example, Roger Sherman urged that “elections by the people” are not as likely “to produce
      such fit men as elections by the State Legislatures.” Id. at 154 (Madison’s Notes, June 7, 1787)
      (statement of Roger Sherman). Elbridge Gerry similarly contended that allowing the people to select
      Senators directly would give the “landed interest” an advantage and leave commercial interests with
      “no security.” Id. at 152 (Madison’s Notes, June 7, 1787) (statement of Elbridge Gerry). Conferring that
      power on state legislatures, in contrast, would “be most likely to provide some check in favor of the
      commercial interest [against] the landed; without which oppression will take place.” Id.
          68
             Id. at 355–56 (Madison’s Notes, June 21, 1787) (statement of James Wilson); see also id. at 366
      (King’s Notes, June 21, 1787) (statement of James Wilson).
          69
             Id. at 355–56 (Madison’s Notes, June 7, 1787) (statement of James Wilson).
          70
             2 THE RECORDS OF THE FEDERAL CONVENTION OF 1787, at 231 (Max Farrand ed., 1911)
      (Madison’s Notes, Aug. 9, 1787) (statement of James Wilson).
          71
             U.S. CONST. art. V.
          72
             253 U.S. 221, 227 (1920). The Court elaborated, “When [the Framers] intended that direct action
      by the people should be had they were no less accurate in the use of apt phraseology to carry out such
      purpose.” Id. at 228; see also Nat’l Prohibition Cases, 253 U.S. 350, 386 (1920) (“The referendum
      provisions of state constitutions and statutes cannot be applied, consistently with the Constitution of the
      United States, in the ratification or rejection of amendments to it.”).
          73
             2 FARRAND’S RECORDS, supra note 65, at 316–17, 466–67 (Madison’s Notes, Aug. 17, 1787,


                                                                                                           859
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 30 of 124




                     NORTHWESTERN UNIVERSITY LAW REVIEW


                               D. References to Legislative Authority
            The text, context, and Framers’ original understanding of the
      numerous constitutional provisions referring to legislatures discussed above
      confirm that they uniformly refer to the specific institution within each
      state that is comprised of elected representatives and exercises general
      lawmaking authority. Compelling evidence is therefore necessary to
      conclude that the term has a different, unique, and unusual meaning as used
      in the Elections Clause and Presidential Electors Clause.
            The Supreme Court previously held that the term legislature should be
      accorded a different meaning in the Elections Clause (and, by extension,
      the Presidential Electors Clause) because those provisions—unlike the
      Constitution’s other references to legislatures—confer a type of
      traditionally legislative authority on state legislatures: the ability to enact
      laws regulating federal elections. 74 The Court never explained, however,
      why this somewhat different context requires a unique definition of
      legislature that differs from its use throughout the rest of the Constitution.
            In Ohio ex rel. Davis v. Hildebrant, the Court held that the Elections
      Clause permitted Congress to enact a law authorizing states to draw or alter
      congressional districts through either state legislation or public referenda.75
      It rejected as “plainly without substance” a challenge to a state referendum
      that nullified a redistricting plan enacted by the Ohio legislature. 76 Despite
      the Court’s single passing reference to the Elections Clause, however, it
      assumed that any constitutional challenge to the use of public referenda to
      regulate federal elections must arise under the Guarantee Clause. 77
            According to the Court, the Petitioners were arguing that a public
      referendum “introduce[s] a virus” that “annihilates representative
      government and causes a State . . . to be not republican in form.” 78 It
      summarily rejected that argument on the grounds that Guarantee Clause


      Aug. 30, 1787).
          74
             Smiley v. Holm, 285 U.S. 355, 367 (1932) (holding that the language of the Elections Clause
      “aptly points to the making of laws”); see also Bush v. Gore, 531 U.S. 98, 123 n.1 (2000) (Stevens, J.,
      dissenting) (stating that the Elections Clause and Presidential Electors Clause “call upon legislatures to
      act in a lawmaking capacity whereas [the Ratification Clause] simply calls on the legislative body to
      deliberate upon a binary decision”); Seth Barrett Tillman, Betwixt Principle and Practice: Tara Ross’s
      Defense of the Electoral College, 1 N.Y.U. J. L. & LIBERTY 922, 925–26 (2005) (book review)
      (contending that the term legislature can “have a variety of meanings depending on context”). The
      Seventeenth Amendment also may be read in part as authorizing the enactment of legislation
      concerning the temporary appointment of U.S. Senators to fill vacancies. U.S. CONST. amend. XVII,
      § 2.
          75
             241 U.S. 565, 569 (1916).
          76
             Id.
          77
             Id. (discussing U.S. CONST. art. IV, § 4).
          78
             Id.


      860
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 31 of 124




      109:847 (2015)                                           Intratextual Legislatures


      claims are nonjusticiable.79 Thus, while Hildebrant mentioned the Elections
      Clause, it neither held nor purported to explain why the electorate or a
      public referendum qualifies as a legislature under the Elections Clause.
      Rather, the Hildebrant Court failed to recognize that a distinct Elections
      Clause claim existed, and instead transmuted the plaintiff’s claim under
      that provision into a nonjusticiable Guarantee Clause argument.
             In Hawke v. Smith, the Court held that the term legislature in the
      Article V Amendment Clause refers exclusively to “the representative body
      which ma[kes] the laws of the people.” 80 The Court distinguished
      Hildebrant by contending that the case held the Elections Clause “plainly
      gives authority to the State to legislate” concerning federal elections
      through public referenda. 81 Congress therefore could recognize a
      “referendum as part of the legislative authority of the State” under
      constitutional provisions dealing with the enactment of laws. 82 “Such
      legislative action,” the Court reasoned, “is entirely different from the
      requirement of the Constitution as to the expression of assent or dissent to a
      proposed amendment to the Constitution. In such expression no legislative
      action is authorized or required.” 83
             Hawke’s premise—that Hildebrant purported to interpret the Elections
      Clause—is an overstatement. As discussed above, Hildebrant
      misinterpreted or avoided the Elections Clause issue by transmuting it into
      a Guarantee Clause claim. 84 In any event, Hawke never explained why the
      term legislature should be given different meanings under the Elections
      Clause and Article V (or the other constitutional provisions it surveyed).
      The Court pointed out that enacting statutes under the Elections Clause to
      regulate federal elections is a traditional legislative activity, while ratifying
      constitutional amendments under Article V is a quasi- or nonlegislative
      act. 85 It did not explain, however, why this distinction requires or justifies
      attributing a different and unusual meaning to the term legislature. In light
      of the Constitution’s consistent usage of that term throughout the rest of the
      document, there is a strong presumption that the Elections Clause and
      Presidential Electors Clause use it in the same manner—a presumption that
      neither Hildebrant nor Hawke overcomes.
             The Court gestured toward these issues in Smiley v. Holm, in which it

        79
             Id.
        80
             253 U.S. 221, 227 (1920).
        81
             Id. at 231 (emphasis added).
        82
             Id. at 230.
        83
             Id. at 231.
        84
             See supra notes 76–79 and accompanying text.
        85
             Hawke, 253 U.S. at 231.


                                                                                   861
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 32 of 124




                   NORTHWESTERN UNIVERSITY LAW REVIEW


      considered whether the Elections Clause permits a state’s governor to veto
      a state law regulating federal elections that the state’s institutional
      legislature enacted.86 Smiley reiterated that, unlike most other constitutional
      provisions referring to legislatures, the Elections Clause grants them
      lawmaking authority. 87 The Court held, “As the authority is conferred for
      the purpose of making laws for the State, it follows, in the absence of an
      indication of a contrary intent, that the exercise of the authority must be in
      accordance with the method which the State has prescribed for legislative
      enactments.” 88 Smiley never held that the term legislature should mean
      something other than a state’s institutional, representative lawmaking body.
      Rather, it concluded only that when such an entity exercises authority
      under the Elections Clause, it must do so subject to the standard lawmaking
      process set forth in the state constitution, including a gubernatorial veto.89
            Thus, the holdings of both Hawke and Smiley are consistent with an
      intratextual reading of the term legislature as used in the Elections Clause
      and Presidential Electors Clause, and Hildebrant does not actually address
      the issue. The Supreme Court never identified any evidence that the
      Framers intended to use the term differently in those provisions than
      throughout the rest of the Constitution. Nor did it provide a persuasive
      explanation as to why the word should mean something different when
      referring to the exercise of a traditionally legislative power rather than a
      quasi- or nonlegislative power.
            The Federalist Papers confirm that the term legislature bears the same
      meaning in the Elections Clause as it does in Article I, Section Three,
      which permitted state legislatures to select U.S. senators. Federalist No. 59
      explains that state legislatures seeking to undermine the national
      government are more likely to do so by abusing their power under the
      Elections Clause by refusing to hold House elections, than by refusing to
      appoint Senators. 90 The Elections Clause itself alleviates this risk by
      permitting Congress to impose its own rules for congressional elections if
      states fail to act.91 The early Commentaries of both St. George Tucker 92 and


         86
            285 U.S. 355, 365–66 (1932).
         87
            Id. at 367.
         88
            Id.
         89
            Id. at 372–73.
         90
            THE FEDERALIST NO. 59, at 302–04 (Alexander Hamilton) (Ian Shapiro ed., 2009).
         91
            Id. at 302.
         92
            1 ST. GEORGE TUCKER, BLACKSTONE’S COMMENTARIES: WITH NOTES OF REFERENCE, TO THE
      CONSTITUTION AND LAWS, OF THE FEDERAL GOVERNMENT OF THE UNITED STATES; AND OF THE
      COMMONWEALTH OF VIRGINIA, app. Note D, pt. 2, at 143–44 (Philadelphia, William Young Birch &
      Abraham Small 1803).


      862
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 33 of 124




      109:847 (2015)                                                         Intratextual Legislatures


      Chancellor Kent 93 likewise discuss legislatures under Article I, Section
      Three and under the Elections Clause—often in the same sentence—
      without suggesting any potential differences in the term’s meaning. Kent
      also distinguished between having the legislature select presidential
      electors and allowing the “people at large” to do so, confirming that a
      power vested in a “legislature” may not be exercised directly by the
      electorate as a whole.94
           Thus, the best reading of the word legislature as it appears throughout
      the Constitution, including in the Elections Clause and Presidential Electors
      Clause, is that it refers solely and exclusively to a state’s general
      lawmaking body comprised of elected representatives and cannot extend to
      other entities such as independent redistricting commissions.

                        III. CONFIRMING THE INTRATEXTUAL CONCLUSION
           Even compelling intratextual arguments can be further bolstered
      through outside confirmation. 95 Here, an intratextual interpretation of the
      term legislature is confirmed by the original understanding of that term in
      the Founding Era, as well as the independent state legislature doctrine that
      courts applied for well over a century and a half following the
      Constitution’s enactment.

                                     A. Original Understanding
           An intratextual interpretation of the term legislature is consistent with
      a clause-bound approach that focuses on how that term was generally
      understood in the Founding Era. Any such textual analysis must begin with
      dictionaries from that period. 96 Matthew Hale’s 1713 The History of the
      Common Law of England defines the British legislature as comprised of
      three parts: the King of the Realm and the two Houses of Parliament.97
      Citing Hale’s work, Samuel Johnson’s mid-1700s dictionary defines
      legislature as “the power that makes laws.” 98 Several other Founding Era
      dictionaries utilized Johnson’s definition verbatim. 99 James Barclay’s

         93
             1 JAMES KENT, COMMENTARIES ON AMERICAN LAW, pt. 2, lecture XI, at 210–12 (New York, O.
      Halsted 1826).
         94
             Id., pt. 2, lecture XIII, at 232.
         95
             See Amar, supra note 26, at 799.
         96
             See, e.g., NLRB v. Noel Canning, 134 S. Ct. 2550, 2561 (2014); District of Columbia v. Heller,
      554 U.S. 570, 584 (2008).
         97
             MATTHEW HALE, THE HISTORY OF THE COMMON LAW OF ENGLAND 2 (London, J. Nutt 1713).
         98
             2 SAMUEL JOHNSON, A DICTIONARY OF THE ENGLISH LANGUAGE 32 (London, W. Strahan
      1755).
         99
             E.g., CALEB ALEXANDER, THE COLUMBIAN DICTIONARY OF THE ENGLISH LANGUAGE 285
      (Boston, Isaiah Thomas & Ebenezer T. Andrews 1800); THOMAS SHERIDAN, A COMPLETE


                                                                                                     863
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 34 of 124




                     NORTHWESTERN UNIVERSITY LAW REVIEW


      dictionary both incorporates Johnson’s definition and, in its accompanying
      discussion, explains that the legislature is comprised of the House of Lords
      and the House of Commons. 100
            Entities such as the Arizona Independent Redistricting Commission
      would not qualify as legislatures under the prevailing definition from the
      Founding Era for at least three reasons. First, those definitions’ use of the
      definite article “the” implies the existence of a single legislature within
      each sovereign entity. They appear to preclude recognition of multiple
      entities within a state as legislatures. Second, the definitions refer to the
      exercise of a general lawmaking power. An entity specifically empowered
      only to enact certain kinds of laws or perform certain narrow functions (i.e.,
      drawing congressional districts) would not qualify as a legislature. Third,
      drawing congressional districts arguably does not even qualify as
      “mak[ing] laws.”
            Perhaps more importantly, every state constitution from the Founding
      Era that used the term legislature defined it as a distinct multimember
      entity comprised of representatives with the authority to enact laws, 101 and
      most other references to legislatures throughout those documents are
      consistent with that understanding. 102 If the Elections Clause and

      DICTIONARY OF THE ENGLISH LANGUAGE 360 (London, Charles Dilly, 2d ed. 1789).
           100
               JAMES BARCLAY, A COMPLETE AND UNIVERSAL ENGLISH DICTIONARY ON A NEW PLAN, at xli–
      xlii, 603 (London, J.F. and C. Rivington, 1792).
           101
               DEL. CONST. of 1776, art. 2 (“The legislature shall be formed of two distinct branches; they
      shall meet once or oftener in every year, and shall be called, ‘The general assembly of Delaware.’”);
      GA. CONST. of 1777, art. II (“The legislature of this State shall be composed of the representatives of
      the people . . . and the representatives shall be elected yearly . . . .”); MD. CONST. of 1776, art. I
      (“THAT the Legislature consist of two distinct branches, a Senate and House of Delegates, which shall
      be styled, The General Assembly of Maryland.”); MASS. CONST. pt. II, ch. I, § II, art. II; pt. II, ch. I,
      § III, art. I (“The Senate shall be the first branch of the legislature . . . . There [also] shall be, in the
      legislature of this commonwealth, a representation of the people, annually elected . . . .”); N.Y. CONST.
      of 1777, art. II (“[T]he supreme legislative power within this State shall be vested in two separate and
      distinct bodies of men . . . who together shall form the legislature . . . .”); VA. CONST. of 1776, para. 2
      (“The legislative shall be formed of two distinct branches, who, together, shall be a complete
      Legislature.”); see also N.H. CONST. of 1776, para. 4 (discussing “both branches of the legislature”);
      N.J. CONST. of 1776, art. VI (establishing the Council as “a free and independent branch of the
      Legislature of this Colony”); N.C. CONST. of 1776, declaration XVIII (“[T]he people have a right to
      assemble together, to consult for their common good, to instruct their Representatives, and to apply to
      the Legislature, for redress of grievances.”); PA. CONST. of 1776, art. XVI (“[T]he people have a right
      to assemble together, to consult for their common good, to instruct their representatives, and to apply to
      the legislature for redress of grievances . . . .”); S.C. CONST. of 1778, art. IX (providing that the “journal
      shall be laid before the legislature when required by either house”). The organic documents of
      Connecticut and Rhode Island did not refer to a legislature. CHARTER OF CT. of 1662; GOVERNMENT OF
      NEW HAVEN COLONY of 1643; CONST. OF THE COLONY OF NEW-HAVEN of 1639; FUNDAMENTAL
      ORDERS OF CT. of 1639; R.I. & PROVIDENCE PLANTATIONS CHARTER of 1663. See generally FRANCIS
      NEWTON THORPE, THE FEDERAL AND STATE CONSTITUTIONS, COLONIAL CHARTERS, AND OTHER
      ORGANIC LAWS OF THE STATES, TERRITORIES, AND COLONIES NOW OR HERETOFORE FORMING THE
      UNITED STATES OF AMERICA (1909) (collecting historical state and colony constitutions).
           102
               DEL. CONST. of 1776, art. 3, 5, 12–13, 16, 24–25, 29; GA. CONST. of 1777, art. XII, XXXV, LI,


      864
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 35 of 124




      109:847 (2015)                                                                  Intratextual Legislatures


      Presidential Electors Clause used the term legislature in a broader capacity,
      they would apparently be the only provisions in any organic document
      from the Founding Era to do so—not a single precedent in any state
      constitution supports a more expansive interpretation.
           The Federalist Papers and Justice Story’s Commentaries on the
      Constitution reinforce this interpretation. Federalist No. 59 and Section 814
      of Story’s Commentaries, which focus specifically on the Elections Clause,
      contend that there “were only three ways” in which the power to regulate
      federal elections could have been allotted: “[I]t must either have been
      lodged wholly in the national legislature, or wholly in the State legislatures,
      or primarily in the latter and ultimately in the former.” 103 They explain that
      the Elections Clause embodies the final alternative. 104 These passages’
      contrast of the “national legislature,” which refers exclusively to Congress,
      with “state legislatures” strongly suggests that the latter refers to a state’s
      analogue to Congress: its institutional legislature, comprised of elected
      representatives, which exercises general lawmaking authority.
           William Rawle’s A View of the Constitution likewise states that the
      Elections Clause permits Congress to “make or alter” regulations governing
      federal elections, “except as to the place of choosing senators,” to “guard
      against a refractory disposition, should it ever arise in the legislatures of the
      states,” concerning such elections. 105 He explains that the Elections
      Clause’s exception concerning the place of choosing senators “was proper,
      as congress ought not to have the power of convening the state legislature
      at any other than its usual place of meeting.”106 Thus, Rawle also treated the
      entity empowered to select senators as the same one delegated sole
      constitutional authority to regulate federal elections (subject only to
      congressional override).




      LIV–LV, LXII; MASS. CONST. pt. II, ch. II, § III, art. V; id. pt. II, ch. II, § III, art. VII, superseded by
      MASS. CONST. amend. XXV; id. pt. II, ch. III, art. I–II; id. pt. II, ch. VI, art. II; id. pt. II, ch. VI, art. X,
      annulled by MASS. CONST. amend. XLVIII; MD. CONST. of 1776, declarations III, V, VII–XII, XX,
      XXVI, XXVIII, XXX, XXXIII–XXXV, XLII; id. art. II, XV, XVIII, XXVI, XLIII, LVI; N.J. CONST.
      of 1776, art. XIX; N.Y. CONST. of 1777, art. III, V–VI, XII, XV, XVIII; N.C. CONST. of 1776,
      declaration XXV; id. art. XLIII; PA. CONST. of 1776, §§ 9, 30–31, 33, 35, 37, 47; S.C. CONST. of 1778,
      art. II, XII–XXIV, XXXIV, XXXVIII.
           103
                THE FEDERALIST NO. 59, at 301 (Alexander Hamilton) (Ian Shapiro ed., 2009); see also
      2 STORY, supra note 64, § 814, at 281.
           104
                THE FEDERALIST NO. 59, at 301–02 (Alexander Hamilton) (Ian Shapiro ed., 2009); 2 STORY,
      supra note 64, § 814, at 281–82.
           105
                WILLIAM RAWLE, A VIEW OF THE CONSTITUTION OF THE UNITED STATES OF AMERICA 42
      (Philadelphia, H.C. Carey & I. Lea 1825).
           106
                Id.


                                                                                                                 865
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 36 of 124




                    NORTHWESTERN UNIVERSITY LAW REVIEW


                         B. The Independent State Legislature Doctrine
           Finally, the independent state legislature doctrine, which has been
      embraced by the Supreme Court, state courts, and both houses of
      Congress, 107 further confirms the accuracy of an intratextual interpretation
      of legislature. This doctrine recognizes that a state legislature’s authority to
      regulate federal elections comes directly from the U.S. Constitution.108
      Consequently, a state constitution may neither impose substantive limits on
      the scope of a legislature’s authority to regulate the time, place, or manner
      of federal elections, nor strip the legislature of its prerogative to do so.
      Arizona’s Independent Redistricting Commission flatly violates the
      independent state legislature doctrine because the state constitutional
      amendment that created it purports to strip the legislature, as a matter of
      state constitutional law, of authority it derives directly from the U.S.
      Constitution.
           In 1892, the Supreme Court recognized the independent state
      legislature doctrine in dicta in McPherson v. Blacker. 109 It stated that the
      Presidential Electors Clause “operat[es] as a limitation upon the State in
      respect of any attempt to circumscribe the legislative power” concerning
      presidential elections, including through “any provision in the state
      constitution in that regard.” 110 This reasoning applies with equal force to
      congressional elections and the Elections Clause.
           The Court went even further in Leser v. Garnett, in which it held that
      the doctrine also applies to a state legislature’s role in ratifying
      constitutional amendments under Article V.111 It ruled that a legislature’s
      “function . . . in ratifying a proposed amendment to the Federal
      Constitution . . . is a federal function derived from the Federal Constitution;
      and it transcends any limitations sought to be imposed by the people of a
      State.” 112 A state constitutional provision purporting to prevent the
      legislature from ratifying certain amendments to the U.S. Constitution is
      therefore unenforceable. 113
           Several state courts have relied on the independent state legislature
      doctrine as an essential component of their holdings concerning the

          107
              See Michael T. Morley, Rethinking the Right to Vote Under State Constitutions, 67 VAND. L.
      REV. EN BANC 189, 198–204 (2014).
          108
              Cook v. Gralike, 531 U.S. 510, 523 (2001) (“[T]he States may regulate the incidents of [federal]
      elections . . . only within the exclusive delegation of power under the Elections Clause.”).
          109
              146 U.S. 1 (1892).
          110
              Id. at 25.
          111
              258 U.S. 130, 135 (1922).
          112
              Id. at 137.
          113
              Id. at 136–37.


      866
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 37 of 124




      109:847 (2015)                                                           Intratextual Legislatures


      Elections Clause and Presidential Electors Clause. For example, the
      Supreme Court of Rhode Island held in In re Plurality Elections that the
      state constitution may not “impose a restraint upon the power of
      prescribing the manner of holding [federal] elections which is given to the
      legislature by the constitution of the United States without restraint.”114 The
      court enforced a state law providing that a candidate had to receive only a
      plurality of votes to win a federal election, despite a state constitutional
      provision specifying that all candidates had to receive an absolute majority
      to prevail. 115
            Likewise, the Nebraska Supreme Court held that it was
      “unnecessary . . . to consider whether or not there is a conflict between the
      method of appointment of presidential electors directed by the Legislature”
      and a particular provision of the state constitution.116 It explained that a
      state constitution may not “‘circumscribe the legislative power’ granted by
      the Constitution of the United States” to regulate the selection of
      presidential electors.117 Other courts have reached the same conclusion.118
            The U.S. House of Representatives adopted the independent state
      legislature doctrine in resolving an election challenge in Baldwin v.
      Trowbridge. 119 The House upheld the validity of votes cast in a
      congressional election pursuant to a state law that authorized voting by
      military members who were absent from their districts on Election Day,
      despite a state constitutional provision requiring that all votes be cast in
      person. 120 Similarly, in a report on the Electoral College, the U.S. Senate
      Committee on Privileges and Elections concluded that a state legislature’s
      power under the Presidential Electors Clause to regulate presidential
      elections cannot be:



         114
              8 A. 881, 882 (R.I. 1887).
         115
              Id.
          116
              State ex rel. Beeson v. Marsh, 34 N.W.2d 279, 287 (Neb. 1948).
          117
              Id. (quoting McPherson v. Blacker, 146 U.S. 1, 25 (1892)).
          118
              See, e.g., In re Opinion of Justices, 45 N.H. 595, 601 (1864) (holding that, because a State
      legislature’s “authority . . . to prescribe the time, place and manner of holding elections for
      representatives in Congress” is derived from the Elections Clause, “[t]he constitution and laws of this
      State are entirely foreign to the question”); Commonwealth ex rel. Dummit v. O’Connell, 181 S.W.2d
      691, 695 (Ky. Ct. App. 1944). Modern courts also occasionally apply the independent state legislature
      doctrine. See, e.g., PG Publ’g Co. v. Aichele, 902 F. Supp. 2d 724, 747–48 (W.D. Pa. 2012) (noting that
      the Pennsylvania legislature’s authority to regulate the manner in which congressional and presidential
      elections are conducted stems from the U.S. Constitution and “is not circumscribed by the Pennsylvania
      Constitution”), aff’d 705 F.3d 91 (3d Cir. 2013).
          119
              D.W. BARTLETT, DIGEST OF ELECTION CASES, H.R. MISC. DOC. NO. 41-152, at 46–47 (1870).
          120
              2 ASHER C. HINDS, HINDS’ PRECEDENTS OF THE HOUSE OF REPRESENTATIVES OF THE UNITED
      STATES, § 856 (1907); see also In re Holmes, 1 id. § 525.


                                                                                                       867
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 38 of 124




                     NORTHWESTERN UNIVERSITY LAW REVIEW

         taken from [state legislatures] or modified by their State constitutions any
         more than can their power to elect Senators of the United States. Whatever
         provisions may be made by statute, or by the State constitution, to choose
         electors by the people, there is no doubt of the right of the legislature to
         resume the power at any time, for it can neither be taken away nor
         abdicated. 121
           Numerous commentators have embraced the independent state
      legislature doctrine,122 while others have rejected it.123 Its longstanding
      history and acceptance by state and federal courts, as well as both houses of
      Congress, however, confirm the validity of an intratextual interpretation of
      the Elections Clause and Presidential Electors Clause. The legislature, as
      referenced in those provisions, is the state’s general lawmaking body, and
      its power under the federal Constitution to regulate federal elections may
      not be reduced or withdrawn by state constitutions.

                                                  CONCLUSION
           Because of the Constitution’s numerous references to state
      legislatures, an intratextual approach sheds compelling light on the term’s
      proper meaning in the Elections Clause and Presidential Electors Clause.
      The text, context, drafting history, contemporaneous interpretations, and
      history of subsequent judicial interpretation of the numerous other
      constitutional provisions referring to legislatures collectively confirm that
      the term refers exclusively to the elected body of representatives within
      each state that exercises general lawmaking authority. Neither the Supreme

         121
              S. REP. NO. 43-395, at 9 (1874).
         122
              See, e.g., Walter Clark, The Electoral College and Presidential Suffrage, 65 U. PA. L. REV. 737,
      741 (1917) (“[T]he exercise of such power [to regulate presidential elections] is given to the state
      legislature subject to no restriction from the state constitution.”); Richard D. Friedman, Trying to Make
      Peace with Bush v. Gore, 29 FLA. ST. U. L. REV. 811, 835 (2001) (“Suppose, then, that the state
      constitution forbade felons to vote. If the legislature, operating under the authority granted it by Article
      II rather than by the state constitution, decided that this limitation should not apply in voting for
      presidential electors, the legislative choice should prevail.”); James C. Kirby, Jr., Limitations on the
      Power of State Legislatures over Presidential Elections, 27 LAW & CONTEMP. PROBS. 495, 504 (1962)
      (“[S]tate legislatures are limited by constitutional provisions for veto, referendum, and initiative in
      prescribing the manner of choosing presidential electors, but . . . state constitutional provisions
      concerning suffrage qualifications and the manner of choosing electors do not limit the substantive
      terms of legislation.”).
          123
              See, e.g., Hayward H. Smith, History of the Article II Independent State Legislature Doctrine,
      29 FLA. ST. U. L. REV. 731, 783–84 (2001) (arguing that the Founders did not construe the Presidential
      Electors Clause as authorizing state legislatures to act independently of state constitutions); see also
      Richard H. Pildes, Judging “New Law” in Election Disputes, 29 FLA. ST. U. L. REV. 691, 727–28
      (2001) (accepting Smith’s conclusion that, “as a matter of historical practice, state legislatures were not
      understood at the time to be more ‘independent’ by virtue of Article II of the constraints and conditions
      on their power than they were when acting pursuant to any other source of authority”); David A.
      Strauss, Bush v. Gore: What Were They Thinking?, 68 U. CHI. L. REV. 737, 748 (2001) (“It is far from
      clear what the relationship is between a state’s constitution and the power that a state ‘legislature’ may
      exercise under Article II, Section 1 to ‘direct’ the ‘manner’ in which electors are appointed.”).


      868
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 39 of 124




      109:847 (2015)                                          Intratextual Legislatures


      Court nor academic commentators have provided a persuasive reason for
      concluding that, despite the consistent usage of the term throughout most of
      the Constitution, it should be given a different and unusual construction
      solely for purposes of the Elections Clause and Presidential Electors
      Clause.
            In particular, there is no basis for concluding that the word legislature
      as used in the Elections Clause and Presidential Electors Clause refers
      broadly to a state’s “lawmaking authority,” allowing a state’s voters to
      directly regulate federal elections through public initiatives or referenda.
      Likewise, because the Constitution specifically empowers the state
      legislature to regulate the “Time, Place and Manner” of federal elections,
      attempts to allow outside entities such as the Arizona Independent
      Redistricting Commission to determine the boundaries of congressional
      districts violate the U.S. Constitution.




                                                                                  869
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 40 of 124




              NORTHWESTERN UNIVERSITY LAW REVIEW




      870
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 41 of 124




              Exhibit O
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 42 of 124




Modes of Constitutional Interpretation

Brandon J. Murrill
Legislative Attorney

March 15, 2018




                                                    Congressional Research Service
                                                                          7-5700
                                                                     www.crs.gov
                                                                           R45129
  Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 43 of 124
                                                                  Modes of Constitutional Interpretation




Summary
When exercising its power to review the constitutionality of governmental action, the Supreme
Court has relied on certain “methods” or “modes” of interpretation—that is, ways of figuring out
a particular meaning of a provision within the Constitution. This report broadly describes the
most common modes of constitutional interpretation; discusses examples of Supreme Court
decisions that demonstrate the application of these methods; and provides a general overview of
the various arguments in support of, and in opposition to, the use of such methods of
constitutional interpretation.
Textualism. Textualism is a mode of interpretation that focuses on the plain meaning of the text
of a legal document. Textualism usually emphasizes how the terms in the Constitution would be
understood by people at the time they were ratified, as well as the context in which those terms
appear. Textualists usually believe there is an objective meaning of the text, and they do not
typically inquire into questions regarding the intent of the drafters, adopters, or ratifiers of the
Constitution and its amendments when deriving meaning from the text.
Original Meaning. Whereas textualist approaches to constitutional interpretation focus solely on
the text of the document, originalist approaches consider the meaning of the Constitution as
understood by at least some segment of the populace at the time of the Founding. Originalists
generally agree that the Constitution’s text had an “objectively identifiable” or public meaning at
the time of the Founding that has not changed over time, and the task of judges and Justices (and
other responsible interpreters) is to construct this original meaning.
Judicial Precedent. The most commonly cited source of constitutional meaning is the Supreme
Court’s prior decisions on questions of constitutional law. For most, if not all Justices, judicial
precedent provides possible principles, rules, or standards to govern judicial decisions in future
cases with arguably similar facts.
Pragmatism. Pragmatist approaches often involve the Court weighing or balancing the probable
practical consequences of one interpretation of the Constitution against other interpretations. One
flavor of pragmatism weighs the future costs and benefits of an interpretation to society or the
political branches, selecting the interpretation that may lead to the perceived best outcome. Under
another type of pragmatist approach, a court might consider the extent to which the judiciary
could play a constructive role in deciding a question of constitutional law.
Moral Reasoning. This approach argues that certain moral concepts or ideals underlie some
terms in the text of the Constitution (e.g., “equal protection” or “due process of law”), and that
these concepts should inform judges’ interpretations of the Constitution.
National Identity (or “Ethos”). Judicial reasoning occasionally relies on the concept of a
“national ethos,” which draws upon the distinct character and values of the American national
identity and the nation’s institutions in order to elaborate on the Constitution’s meaning.
Structuralism. Another mode of constitutional interpretation draws inferences from the design of
the Constitution: the relationships among the three branches of the federal government
(commonly called separation of powers); the relationship between the federal and state
governments (known as federalism); and the relationship between the government and the people.
Historical Practices. Prior decisions of the political branches, particularly their long-established,
historical practices, are an important source of constitutional meaning. Courts have viewed
historical practices as a source of the Constitution’s meaning in cases involving questions about
the separation of powers, federalism, and individual rights, particularly when the text provides no
clear answer.


Congressional Research Service
   Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 44 of 124
                                                                                               Modes of Constitutional Interpretation




Contents
Introduction ..................................................................................................................................... 1
Textualism ....................................................................................................................................... 5
Original Meaning ............................................................................................................................ 7
Judicial Precedent .......................................................................................................................... 10
Pragmatism .................................................................................................................................... 12
Moral Reasoning ........................................................................................................................... 15
National Identity or “National Ethos” ........................................................................................... 17
Structuralism ................................................................................................................................. 18
Historical Practices ........................................................................................................................ 22


Contacts
Author Contact Information .......................................................................................................... 25




Congressional Research Service
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 45 of 124
                                                                                  Modes of Constitutional Interpretation




Introduction
Early in the history of the United States, the Supreme Court began to exercise the power that it is
most closely and famously associated with—its authority of judicial review. In its 1803 decision
in Marbury v. Madison,1 the Supreme Court famously asserted and explained the foundations of
its power to review the constitutionality of federal governmental action.2 During the two decades
following its holding in Marbury, the Court decided additional cases that helped to establish its
power to review the constitutionality of state governmental action.3 If a challenged governmental
action is unconstitutional, the Court may strike it down, rendering it invalid.4 When performing
the function of judicial review,5 the Court must necessarily ascertain the meaning of a given
provision within the Constitution, often for the first time, before applying its interpretation of the
Constitution to the particular governmental action under review.
The need to determine the meaning of the Constitution through the use of methods of
constitutional interpretation and, perhaps, construction,6 is apparent from the text of the document
itself.7 While several parts of the Constitution do not lend themselves to much debate about their
preferred interpretation,8 much of the Constitution is broadly worded, leaving ample room for the
Court to interpret its provisions before it applies them to particular legal and factual
circumstances.9 For example, the Second Amendment reads, “A well regulated Militia, being
necessary to the security of a free State, the right of the people to keep and bear Arms, shall not
be infringed.”10 The text of the Amendment alone does not squarely resolve whether the “right of
the people to keep and bear arms” extends to all citizens or merely is related to, or perhaps
conditioned on, service in a militia. This ambiguity prompted a closely divided 2008 decision of
the Supreme Court that ruled in favor of the former interpretation.11


1
  5 U.S. (1 Cranch) 137 (1803).
2
  Id. at 180.
3
  See, e.g., Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 430 (1821); Martin v. Hunter’s Lessee, 14 U.S. (1 Wheat.) 304,
362 (1816); Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 139 (1810).
4
  Id. The Court first struck down an action of the executive branch of the federal government as unconstitutional in
Little v. Barreme, 6 U.S. (2 Cranch) 170, 177–79 (1804). The Court first struck down a state law as unconstitutional in
Fletcher v. Peck. See 10 U.S. at 139.
5
  The term “judicial review” refers to “a court’s power to review the actions of other branches or levels of government[,
and especially] the courts’ power to invalidate legislative and executive actions as being unconstitutional.” BLACK’S
LAW DICTIONARY 976 (10th ed. 2014).
6
  Professor Keith Whittington has distinguished between the concepts of “constitutional interpretation” and
“constitutional construction.” In an influential book on the subject, he wrote that both interpretation and construction of
the Constitution “seek to elaborate a meaning somehow already present in the text.” However, constitutional
interpretation relies on traditional legal tools that look to internal aspects of the Constitution (e.g., text and structure) to
ascertain meaning, whereas constitutional construction supplements the meaning derived from such traditional
interpretive methods with materials outside of the text (e.g., moral principles or pragmatic considerations) “where the
text is so broad or so undetermined as to be incapable of faithful but exhaustive reduction to legal rules.” KEITH
WHITTINGTON, CONSTITUTIONAL CONSTRUCTION: DIVIDED POWERS AND CONSTITUTIONAL MEANING 1, 5–7 (1999).
7
  ERWIN CHEMERINSKY, CONSTITUTIONAL LAW 11 (4th ed. 2013).
8
  For example, the Constitution provides a clear, bright-line rule that individuals who have not yet “attained to the Age
of thirty five Years” are ineligible to be President. See U.S. CONST. art. II, § 1, cl. 5.
9
  Chemerinsky, supra note 7, at 11; CASS R. SUNSTEIN, THE PARTIAL CONSTITUTION 93–94 (1993).
10
   U.S. CONST. amend. II.
11
   See District of Columbia v. Heller, 554 U.S. 570, 573–619, 635–36 (2008) (examining historical sources to
determine the original meaning of the Second Amendment).




Congressional Research Service                                                                                                 1
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 46 of 124
                                                                                Modes of Constitutional Interpretation




The text of the Constitution is also silent on many fundamental questions of constitutional law,
including questions that its drafters and those ratifying the document could not have foreseen or
chose not to address.12 For example, the Fourth Amendment, ratified in 1791, does not on its face
resolve whether the government may perform a search of the digital contents of a cell phone
seized incident to arrest without obtaining a warrant.13 Thus, interpretation is necessary to
determine the meaning of ambiguous provisions of the Constitution or to answer fundamental
questions left unaddressed by the drafters. Some commentators have also noted the practical need
for constitutional interpretation to provide principles, rules, or standards to govern future conduct
of regulated parties, as well as political institutions, branches of government, and regulators.14
When deriving meaning from the text of the Constitution, the Supreme Court has relied on certain
“methods” or “modes” of interpretation—that is, ways of figuring out a particular meaning of a
provision within the Constitution.15 There is significant debate over which sources and methods
of construction the Court should consult when interpreting the Constitution—a controversy
closely related to more general disputes about whether and how the Court should exercise the
power of judicial review.
Judicial review at the Supreme Court, by its very nature, can involve unelected judges16
overturning the will of a democratically elected branch of the federal government or popularly
elected state officials. Some scholars have argued that in striking down laws or actions, the Court
has decided cases according to the Justices’ own political preferences.17 In response to these
concerns, constitutional scholars have constructed theories designed to ensure that the Justices
following them would be able to reach principled judgments in constitutional adjudication. In
1987, Professor Richard Fallon of Harvard Law School divided “interpretivists,” or those
purporting to prioritize the specific text and plain language of the Constitution above all else, into
two basic camps: “On one side stand ‘originalists,’” whom he characterized as taking “the rigid
view that only the original understanding of the language and the framers’ specific intent ought to
count. On the other side, ‘moderate interpretivists’ allow contemporary understandings and the
framers’ general or abstract intent to enter the constitutional calculus.”18 Whether or not Professor
Fallon’s precise description at the time was accurate, those regarding themselves as originalists
have clarified that the Court should rely on the fixed meaning of the Constitution as understood


12
   LAURENCE H. TRIBE, THE INVISIBLE CONSTITUTION 1–4 (Geoffrey R. Stone ed., 2008).
13
   The Court resolved this question in Riley v. California, holding that a warrant is needed to search the contents of a
cell phone incident to an individual’s arrest. See 573 U.S. ___, No. 13-132, slip op. at 28 (2014).
14
   HARRY H. WELLINGTON, INTERPRETING THE CONSTITUTION: THE SUPREME COURT AND THE PROCESS OF ADJUDICATION
3 (1990).
15
   Professor Philip Bobbitt defines a modality for interpreting the Constitution as “the way in which we characterize a
form of expression as true.” PHILIP BOBBITT, CONSTITUTIONAL INTERPRETATION 11 (1991). See also Richard H. Fallon,
Jr., Stare Decisis and the Constitution: An Essay on Constitutional Methodology, 76 N.Y.U. L. REV. 570, 592 (2001)
(“The power to say what the Constitution means or requires—recognized since Marbury v. Madison—implies a power
to determine the sources of authority on which constitutional rulings properly rest.”).
16
   The President appoints the Justices of the Supreme Court, who serve for life terms unless impeached and removed
from office. U.S. CONST. art. II, § 2, cl. 2; id. art. III, § 1.
17
   See, e.g., HON. ANTONIN SCALIA, A MATTER OF INTERPRETATION: FEDERAL COURTS AND THE LAW 37–41, 44–47
(Amy Gutmann ed., 1997) [hereinafter SCALIA, A MATTER OF INTERPRETATION] (“The ascendant school of
constitutional interpretation affirms the existence of what is called the Living Constitution, a body of law that . . . grows
and changes from age to age, in order to meet the needs of a changing society. And it is the judges who determine those
needs and ‘find’ that changing law.”).
18
   Richard H. Fallon, Jr., A Constructivist Coherence Theory of Constitutional Interpretation, 100 HARV. L. REV. 1189,
1211 (1987).




Congressional Research Service                                                                                             2
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 47 of 124
                                                                              Modes of Constitutional Interpretation




by at least the public at the time of the Founding.19 This has become known as the original public
meaning of the Constitution.
On the other hand, still other commentators have questioned the legitimacy of fixating on what
the Framers, ratifiers, or members of their generation might have considered the core meaning of
a particular provision of the Constitution, and have instead suggested interpretive methods that
ensure the Court’s decisions allow government to function properly, protect minority rights, and
safeguard the basic structure of government from majoritarian interference.20 Although the debate
over the proper sources of the Constitution’s meaning remains unresolved, several key methods of
constitutional interpretation have guided the Justices in their decisionmaking and, more broadly,
have influenced constitutional dialogue.21
It is possible to categorize the various methods that have been employed when interpreting the
Constitution.22 This report broadly describes the most common modes of constitutional
interpretation; discusses examples of Supreme Court decisions that demonstrate the application of
these methods; and provides a general overview of the various arguments in support of, and in
opposition to, the use of such methods by the Court. The modes discussed in detail in this report
are (1) textualism; (2) original meaning; (3) judicial precedent; (4) pragmatism; (5) moral
reasoning; (6) national identity (or “ethos”); (7) structuralism; and (8) historical practices.
In explaining these modes, this report is merely describing the most common methods on which
the Justices (and other interpreters) have relied to argue about the meaning of the Constitution.23
Depending on the mode of interpretation, the Court may rely upon a variety of materials that
include, among other things, the text of the Constitution; constitutional and ratification
convention debates; prior Court decisions; pragmatic or moral considerations; and long-standing
congressional or legislative practices.24 It is important to note that the Court may use more than
one source in deciding a particular case, and the Justices must exercise some discretion in



19
    SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 44–47.
20
    E.g., PAUL BREST ET AL., PROCESSES OF CONSTITUTIONAL DECISIONMAKING: CASES AND MATERIALS 54–55 (2006)
(discussing the argument that the Constitution should “be interpreted to facilitate the performance of government
functions”); Hon. William J. Brennan, Jr., The Constitution of the United States: Contemporary Ratification, 27 S. TEX.
L. REV. 433, 436 (1986) (“A position that upholds constitutional claims only if they were within the specific
contemplation of the Framers in effect establishes a presumption of resolving textual ambiguities against the claim of
constitutional right. . . . Those who would restrict claims of right to the values of 1789 specifically articulated in the
Constitution turn a blind eye to social progress and eschew adaption of overarching principles to changes of social
circumstance.”); HON. STEPHEN BREYER, ACTIVE LIBERTY 25 (2008) (“[O]ur constitutional history has been a quest for
. . . workable democratic government protective of individual personal liberty. . . . And . . . this constitutional
understanding helps interpret the Constitution—in a way that helps to resolve problems related to modern
government.”).
21
    See LAURENCE H. TRIBE, AMERICAN CONSTITUTIONAL LAW: VOLUME ONE 32 (3d ed. 2000) (“[T]he subject and
substance of constitutional law in the end remains the language of the United States Constitution itself and the
decisions and opinions of the United States Supreme Court. Modes of interpretation are means—however intricate—of
explicating this subject and substance.”). As discussed below, whether any particular source of meaning may serve as a
proper basis for interpreting the Constitution is subject to debate.
22
    PHILIP BOBBITT, CONSTITUTIONAL FATE: THEORY OF THE CONSTITUTION 6–7 (1982). This report does not examine the
potential role of politics in judicial decisionmaking. See, e.g., LEE EPSTEIN & THOMAS G. WALKER, CONSTITUTIONAL
LAW FOR A CHANGING AMERICA: RIGHTS, LIBERTIES, AND JUSTICE 22 (8th ed. 2013).
23
    This report does not provide an exhaustive list of the modes of interpretation. There is unlikely to be agreement on
which methods such a list would include. See BOBBITT, supra note 22, at 8.
24
    See also Fallon, supra note 15, at 592; SUNSTEIN, supra note 9, at 95 (“It is impossible to interpret any written text
without resort to principles external to that text.”).




Congressional Research Service                                                                                           3
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 48 of 124
                                                                              Modes of Constitutional Interpretation




choosing or coordinating the sources and materials they will consult in making sense of those
sources.25
Understanding these methods of interpretation may assist Members of Congress in observing the
oath they take to uphold the Constitution when performing their legislative functions and
fulfilling Congress’s role as a coequal branch of government.26 For example, Members of
Congress may interpret the Constitution when considering whether to vote for proposed
legislation27 or when a dispute arises regarding the boundaries between Congress’s own
constitutional authority and that of the executive branch (e.g., a dispute over the reach of
Congress’s oversight power or the scope of Executive privilege).28 And knowledge of the most
common methods for elaborating on the Constitution’s meaning may aid Senators and the Senate
Judiciary Committee in examining the judicial philosophy of individuals the President nominates
to serve on the federal courts.29 It may also assist Members and congressional committees in
evaluating executive branch officials’ interpretations of the Constitution.30




25
   For example, in New York v. United States, the Court held that Congress could not directly compel states to
participate in a federal regulatory program. 505 U.S. 144, 188 (1992). In so holding, the majority opinion relied upon
the text of the Tenth Amendment; historical sources; the structural relationship that the Constitution establishes
between the federal government and states; and judicial precedent, among other sources. Id. at 174–83.
26
   See U.S. CONST. art. VI (“The Senators and Representatives before mentioned, and the Members of the several State
legislatures, and all executive and judicial Officers, both of the United States and of the several states, shall be bound
by Oath or Affirmation, to support this Constitution; but no religious Test shall ever be required as a Qualification to
any Office or public Trust under the United States.”). Fulfilling this oath requires Members of Congress to read and
understand the nation’s founding document. See also Nixon v. United States, 506 U.S. 224, 228–29 (1993) (holding
that the Constitution gave the Senate alone the power to determine whether it had properly “tried” an impeachment);
Edwin Meese III, The Law of the Constitution, 61 TUL. L. REV. 979, 985–86 (1987) (“The Supreme Court, then, is not
the only interpreter of the Constitution. Each of the three coordinate branches of government created and empowered
by the Constitution—the executive and legislative no less than the judicial—has a duty to interpret the Constitution in
the performance of its official functions.”).
27
   See, e.g., Russ Feingold, The Obligation of Members of Congress to Consider Constitutionality While Deliberating
and Voting: The Deficiencies of House Rule XII and A Proposed Rule for the Senate, 67 VAND. L. REV. 837, 846–49,
856 (2014) (“While members should vote upon legislation based on their own constitutional interpretations, which may
be at odds with the Court’s, they should not vote for legislation without any thought whatsoever regarding its
constitutionality.”).
28
   See, e.g., Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 637 (1952) (Jackson, J., concurring) (“When the
President acts in absence of either a congressional grant or denial of authority, he can only rely upon his own
independent powers, but there is a zone of twilight in which he and Congress may have concurrent authority, or in
which its distribution is uncertain. Therefore, congressional inertia, indifference or quiescence may sometimes, at least,
as a practical matter, enable, if not invite, measures on independent presidential responsibility.”).
29
   See, e.g., The Nomination of Elena Kagan to Be an Associate Justice of the Supreme Court of the United States:
Hearing Before the S. Comm. on the Judiciary Part 1, 111th Cong. 62 (2010) (statement of Elena Kagan in response to
a question from Senator Patrick Leahy) (“And I think that [the Framers] laid down—sometimes they laid down very
specific rules. Sometimes they laid down broad principles. Either way we apply what they say, what they meant to do.
So in that sense, we are all originalists.”).
30
   See, e.g., Letter from Jefferson B. Sessions III, Attorney General, U.S. Dep’t of Justice, to Elaine C. Duke, Acting
Sec’y, Dep’t of Homeland Sec. (Sept. 4, 2017), https://www.dhs.gov/sites/default/files/publications/
17_0904_DOJ_AG-letter-DACA.pdf (advising the Department of Homeland Security that, in the opinion of the
Attorney General, the Deferred Action for Childhood Arrivals (DACA) immigration policy is unconstitutional, stating,
“As Attorney General of the United States, I have a duty to defend the Constitution and to faithfully execute the laws
passed by Congress.”).




Congressional Research Service                                                                                           4
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 49 of 124
                                                                              Modes of Constitutional Interpretation




Textualism
Textualism is a mode of legal interpretation that focuses on the plain meaning of the text of a
legal document. Textualism usually emphasizes how the terms in the Constitution would be
understood by people at the time they were ratified, as well as the context in which those terms
appear.31 Textualists usually believe there is an objective meaning of the text, and they do not
typically inquire into questions regarding the intent of the drafters, adopters, or ratifiers of the
Constitution and its amendments when deriving meaning from the text.32 They are concerned
primarily with the plain, or popular, meaning of the text of the Constitution. Textualists generally
are not concerned with the practical consequences of a decision; rather, they are wary of the Court
acting to refine or revise constitutional texts.33
The Justices frequently rely on the text in conjunction with other methods of constitutional
interpretation.34 The Court will often look to the text first before consulting other potential
sources of meaning to resolve ambiguities in the text or to answer fundamental questions of
constitutional law not addressed in the text.35 For example, in Trop v. Dulles, a plurality of the
Court held that the Eighth Amendment prohibited the government from revoking the citizenship
of a U.S. citizen as a punishment.36 When determining that a punishment that did not involve
physical mistreatment violated the Constitution, the Court first looked briefly to the text of the
Amendment, noting that the “exact scope” of the phrase “cruel and unusual punishment” in the
Eighth Amendment had not been “detailed by [the] Court.”37 The plurality then turned to other
modes of interpretation, such as moral reasoning and historical practices, in deciding the case.38
The Trop plurality’s use of textualism in combination with other interpretive methods is
distinguishable from a stricter textualist approach espoused most famously by Justice Hugo
Black.39 Consistent with his view that those interpreting the Constitution should look no further
than the literal meaning of its words, Justice Black contended that the text of the First
Amendment, which states, “Congress shall make no law . . . abridging the freedom of speech, or
of the press” absolutely forbids Congress from enacting any law that would curtail these rights.40

31
   See SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 23–38.
32
   See id.
33
   See id. at 23.
34
   EPSTEIN & WALKER, supra note 22, at 26. For additional examples of the Court’s use of a textualist approach, see
“Original Meaning” below.
35
   CHEMERINSKY, supra note 7, at 16; TRIBE, supra note 12, at 2–4; SOTIRIOS A. BARBER, ON WHAT THE CONSTITUTION
MEANS 9 (1984).
36
   356 U.S. 86, 100–04 (1958) (plurality opinion). Justice William Brennan, providing the fifth and deciding vote in
Trop, did not base his decision on the Eighth Amendment, instead concluding that denationalization exceeded
Congress’s war powers. Id. at 105–14 (Brennan, J., concurring).
37
   Id. at 99–101 (plurality opinion).
38
   Id. at 100–03 (stating that the Eighth Amendment “must draw its meaning from the evolving standards of decency
that mark the progress of a maturing society”).
39
   EPSTEIN & WALKER, supra note 22, at 25–26.
40
   Justice Black once wrote that the First Amendment’s statement that “Congress shall make no law . . . abridging the
freedom of speech, or of the press” amounted to an “absolute command . . . that no law shall be passed by Congress
abridging freedom of speech or the press.” HON. HUGO L. BLACK, A CONSTITUTIONAL FAITH 45–46 (1968). This form
of textualism is sometimes referred to as pure textualism or literalism. EPSTEIN & WALKER, supra note 22, at 26. Justice
Antonin Scalia, who was both a textualist and an originalist, criticized this sort of “strict constructionist” approach to
textualism. He wrote that a “text should not be construed strictly, and it should not be construed leniently; it should be
construed reasonably, to contain all that it fairly means.” SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 23.




Congressional Research Service                                                                                          5
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 50 of 124
                                                                                Modes of Constitutional Interpretation




An example of Justice Black’s use of textualism in a First Amendment case is his dissent in
Dennis v. United States.41 In that case, the Court held that Congress could, consistent with the
First Amendment’s guarantee of freedom of speech, criminalize the conspiracy to advocate the
forcible overthrow of the United States government.42 The Court determined that the severity of
potential harm to the government from the speech in question justified Congress’s restrictions on
First Amendment rights.43 In accordance with his views that the text of the Constitution should
serve as the sole source of its meaning, Justice Black dissented on the grounds that the Court
should not have applied a balancing test to uphold the law against First Amendment challenge.44
He wrote, “I cannot agree that the First Amendment permits us to sustain laws suppressing
freedom of speech and press on the basis of Congress’ or our own notions of mere
‘reasonableness.’ Such a doctrine waters down the First Amendment so that it amounts to little
more than an admonition to Congress.”45
Another classic example of a self-consciously textualist opinion is Justice Black’s dissent in
Griswold v. Connecticut.46 In Griswold, the majority struck down as unconstitutional a
Connecticut law that criminalized the furnishing of birth control to married couples based on a
view that the Due Process Clause of the Fourteenth Amendment provides a general right to
privacy.47 Justice Black criticized the majority for straying too far from the text of the Bill of
Rights and relying on “nebulous” natural law principles to find a “right to privacy in marital
relations” in the Constitution that—at least in his view—did not exist.48 Adhering to his
preference for interpreting the Constitution in line with its text, Justice Black wrote, “I like my
privacy as well as the next one, but I am nevertheless compelled to admit that government has a
right to invade it unless prohibited by some specific constitutional provision.”49
Proponents of textualism point to the simplicity and transparency of an approach that focuses
solely on the objectively understood meaning of language independent of ideology and politics.50
They argue that textualism prevents judges from deciding cases in accordance with their personal
policy views, leading to more predictability in judgments.51 Proponents also argue that textualism
promotes democratic values because it adheres to the words of the Constitution adopted by the
“people” as opposed to what individual Justices think or believe.52


41
   341 U.S. 494 (1951).
42
   Id. at 509, 513–17.
43
   Id.
44
   Id. at 580 (Black, J., dissenting) (“At least as to speech in the realm of public matters, I believe that the ‘clear and
present danger’ test does not ‘mark the furthermost constitutional boundaries of protected expression,’ but does ‘no
more than recognize a minimum compulsion of the Bill of Rights.’”) (citation omitted).
45
   Id.
46
   381 U.S. 479 (1965).
47
   Id. at 485–86.
48
   Id. at 507–27 (Black, J., dissenting).
49
   Id. at 510.
50
   EPSTEIN & WALKER, supra note 22, at 26. However, some textualist approaches may allow for consideration of
contemporary values. For example, approaches based on present textual meaning may allow for consideration of these
values to the extent that they have become incorporated in modern understandings of phrases in the Constitution (e.g.,
“cruel and unusual punishment”). Trop, 356 U.S. at 100–03; BOBBITT, supra note 22, at 36.
51
   EPSTEIN & WALKER, supra note 22, at 26; SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 37–41, 44–47.
52
   See Hon. William H. Rehnquist, The Notion of a Living Constitution, 54 TEX. L. REV. 693, 695–97 (1976) (“The
ultimate source of authority in this Nation, Marshall said, is not Congress, not the states, not for that matter the
Supreme Court of the United States. The people are the ultimate source of authority; they have parceled out the
(continued...)



Congressional Research Service                                                                                                6
   Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 51 of 124
                                                                             Modes of Constitutional Interpretation




Opponents of a strict reliance solely on the text in interpreting the Constitution suggest that
judges and other interpreters may ascribe different meanings to the Constitution’s text depending
on their background53—a problem compounded by textual provisions that are broadly worded54 or
fail to answer fundamental constitutional questions.55 In addition, opponents argue that judges
should consider values not specifically set forth in the text, such as those based on moral
reasoning, practical consequences, structural relationships, or other considerations.56 In other
words, establishing textual meaning may not be straightforward, and a more flexible approach
that does not bind the Court and policymakers to words written 300 years ago may, in the view of
those who argue against textualism, be necessary to ensure preservation of fundamental
constitutional rights or guarantees.57


Original Meaning
Whereas textualist approaches to constitutional interpretation focus solely on the text of the
document, originalist approaches consider the meaning of the Constitution as understood by at
least some segment of the populace at the time of the Founding. Though this method has
generally been called “originalism,” constitutional scholars have not reached a consensus on what
it means for a judge to adopt this methodology for construing the Constitution’s text.58
Disagreements primarily concern which sources scholars should consult when determining the
fixed meaning of the Constitution.59 Originalists, however, generally agree that the Constitution’s
text had an “objectively identifiable” or public meaning at the time of the Founding that has not
changed over time, and the task of judges and Justices (and other responsible interpreters) is to
construct this original meaning.60
For many years, some prominent scholars (such as Robert Bork) argued that in interpreting the
Constitution, one should look to the original intent of the people who drafted, proposed, adopted,
or ratified the Constitution to determine what those people wanted to convey through the text.61
According to this view, original intent may be found in sources outside of the text, such as
debates in the Constitutional Convention or the Federalist Papers.62 For example, in Myers v.
United States,63 Chief Justice William Howard Taft, writing for the majority, held that the

(...continued)
authority that originally resided entirely with them by adopting the original Constitution and by later amending it.”).
53
   BOBBITT, supra note 22, at 37.
54
   McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 407 (1819) (“A constitution, to contain an accurate detail of all the
subdivisions of which its great powers will admit, and of all the means by which they may be carried into execution,
would partake of the prolixity of a legal code, and could scarcely be embraced by the human mind”); EPSTEIN &
WALKER, supra note 22, at 26.
55
   BOBBITT, supra note 22, at 38; TRIBE, supra note 12, at 1–4.
56
   Cf. BOBBITT, supra note 22, at 26.
57
   Id. at 24, 37–38.
58
   GREGORY E. MAGGS & PETER J. SMITH, CONSTITUTIONAL LAW: A CONTEMPORARY APPROACH 39 (3d ed. 2015).
59
   Id.
60
   Id.
61
   Id. at 17; ROBERT H. BORK, TRADITION AND MORALITY IN CONSTITUTIONAL LAW: THE FRANCIS BOYER LECTURES ON
PUBLIC POLICY 10 (1984) (“[T]he framers’ intentions with respect to freedoms are the sole legitimate premise from
which constitutional analysis may proceed.”).
62
   Myers v. United States, 272 U.S. 52, 136 (1926); Hon. Antonin Scalia, Originalism: The Lesser Evil, 57 U. CIN. L.
REV. 849, 852 (1989) [hereinafter Scalia, Originalism].
63
   272 U.S. 52 (1926).




Congressional Research Service                                                                                            7
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 52 of 124
                                                                              Modes of Constitutional Interpretation




President did not need legislative approval to remove an executive branch official who was
performing a purely executive function.64 The Court sought the original meaning of the
President’s removal power by looking at English common law, the records of the Constitutional
Convention, and the actions of the first Congress, among other sources.65 Relying on these
various sources, in his opinion for the Court, Chief Justice Taft wrote that “the debates in the
Constitutional Convention indicated an intention to create a strong Executive.”66 Notably, in
Myers the Court did not look at sources that would likely indicate what ordinary citizens living at
the time of the Founding thought about the President’s removal power.
Over the course of Justice Antonin Scalia’s near thirty-year tenure on the Supreme Court, he and
several prominent scholars explained that, as originalists, they were committed to seeking to
understand original public meaning of the Constitution.67 This method considers the plain
meaning of the Constitution’s text as it would have been understood by the general public, or a
reasonable person, who lived at the time the Constitution was ratified.68 This approach has much
in common with textualism, but is not identical. The original public meaning approach to
understanding the Constitution is not based solely on the text, but, rather, draws upon the original
public meaning of the text as a broader guide to interpretation. Justice Scalia’s majority opinion in
District of Columbia v. Heller69 illustrates the use of original public meaning in constitutional
interpretation. In that case, the Court held that the Second Amendment, as originally understood
by ordinary citizens, protected an individual’s right to possess firearms for private use
unconnected with service in a militia.70 Justice Scalia’s opinion examined various historical
sources to determine original public meaning, including dictionaries in existence at the time of
the Founding and comparable provisions in state constitutions.71
Those in favor of the use of original meaning as an interpretive approach point to its long
historical pedigree72 and its adherence to the democratic will of the people who originally framed
and ratified the Constitution.73 They point as well to the basic logic that a law, in order to function
as law, has to have a fixed or settled meaning until it is formally amended or discarded.74
64
   Id. at 176.
65
   Id. at 109–21.
66
   Id. at 116.
67
   SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 17, 44–45.
68
   Id.
69
   554 U.S. 570 (2008).
70
   Id. at 635–36.
71
   Id. at 573–619.
72
   MAGGS & SMITH, supra note 58, at 18.
73
   Paul Brest, The Misconceived Quest for the Original Understanding, 60 B.U. L. REV. 204, 204 (1980) (discussing
arguments made by supporters of originalism). Proponents of original meaning generally oppose the use of foreign law
to establish the original meaning of the Constitution unless it is English common law that predates the founding era.
See Knight v. Florida, 528 U.S. 990, 990 (1999) (Thomas, J., concurring in denial of cert.); Thompson v. Oklahoma,
487 U.S. 815, 868 n.4 (1988) (Scalia, J., dissenting) (“But where there is not first a settled consensus among our own
people, the views of other nations, however enlightened the Justices of this Court may think them to be, cannot be
imposed upon Americans through the Constitution.”); Myers v. United States, 272 U.S. 52, 118 (1926) (discussing
when English common law could be relevant to original meaning). Treaties to which the United States is party (or
customary international law that is incorporated into domestic law) might be cited by a proponent of original meaning
when interpreting the Constitution. See Ganesh Sitaraman, The Use and Abuse of Foreign Law in Constitutional
Interpretation, 32 HARV. J. L. & PUB. POL’Y 653, 689 (2009) (“In cases where the fundamental rights that a court seeks
to protect are described in a treaty or convention or are a matter of customary international law, the question is merely
whether those rights are incorporated by domestic law.”).
74
   MAGGS & SMITH, supra note 58, at 17.




Congressional Research Service                                                                                          8
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 53 of 124
                                                                              Modes of Constitutional Interpretation




Proponents of originalism also argue that the approach limits judicial discretion, preventing
judges from deciding cases in accordance with their own political views.75 Some originalists
argue that changes to the Constitution’s meaning should be left to further action by Congress and
the states to amend the Constitution in accordance with Article V.76 Proponents also credit the
approach with ensuring more certainty and predictability in judgments.77
Those who are skeptical of this mode of interpretation underscore the difficulty in establishing
original meaning. Scholars cannot always agree on original meaning, and, perhaps, people living
at the time of the Constitution’s adoption may not have agreed on a particular meaning either.78
As such, critics argue, originalists will have merely constructed a meaning that had never actually
been approved by the people who drafted or ratified the actual text being construed.79 Such a view
may stem from the potentially wide variety of sources of such meaning; conflicting statements by
these sources; conflicting understandings of statements in these sources; and gaps in historical
sources.80 Thus, because of this lack of consensus on the original meaning of the Constitution,
judges may simply choose the original view that supports their political beliefs.81 Opponents also
argue that originalism requires judges to act as historians—a role for which they may not be well
suited—as opposed to as decisionmakers.82
While Justice Elena Kagan, for example, has conceded that “we [the Justices] are all
originalists,”83 many critics question the extent to which originalism is a workable theory of
constitutional interpretation. They argue that originalism is an inflexible, flawed method of
constitutional interpretation,84 contending that the Constitution’s contemporaries could not have
conceived of some of the situations that would arise in modern times.85 They argue further that
75
   EPSTEIN & WALKER, supra note 22, at 27; Scalia, Originalism, supra note 62, at 852, 862–64. A textualist approach
based on the original meaning may allow for consideration of contemporary values to the extent that a court finds the
original meaning counsels for an application of contemporary values to modern factual circumstances. MAGGS &
SMITH, supra note 58, at 36.
76
   Scalia, Originalism, supra note 62, at 852, 862–64.
77
   MAGGS & SMITH, supra note 58, at 39.
78
   EPSTEIN & WALKER, supra note 22, at 28; MAGGS & SMITH, supra note 58, at 40. Furthermore, opponents argue that
original meaning is of little use when the provision of the Constitution to be interpreted and applied is broadly worded
and open to several meanings, or when the Constitution is silent on an issue. Id. at 20. Arguably, the “original
meaning” of some provisions of the Constitution (e.g., the Ninth Amendment) contemplates constitutional rights that
exist independent of the text, and thus the drafters contemplated that interpreters of the Constitution would consider
sources of meaning outside of the text and historical sources from the time of the Founding. See JOHN HART ELY,
DEMOCRACY AND DISTRUST: A THEORY OF JUDICIAL REVIEW 14, 33–40 (1980).
79
   See MAGGS & SMITH, supra note 58, at 40–41.
80
   BOBBITT, supra note 22, at 7, 10–12. Justice Scalia acknowledged the limits of historical sources. Scalia,
Originalism, supra note 62, at 856–57.
81
   MAGGS & SMITH, supra note 58, at 40–41.
82
   Darrell A.H. Miller, Text, History, and Tradition: What the Seventh Amendment Can Teach Us About the Second,
122 Yale L.J. 852, 935 (2013) (“Judges are not historians, and so, in addition to the risk that they will not understand
the materials they are charged to consult, there is the additional risk that they will not conduct a dispassionate
examination of the historical evidence and will simply marshal historical anecdotes to achieve what they have already
decided is the preferred outcome.”).
83
   The Nomination of Elena Kagan to Be an Associate Justice of the Supreme Court of the United States: Hearing
Before the S. Comm. on the Judiciary Part 1, 111th Cong. 62 (2010) (statement of Elena Kagan in response to a
question from Senator Patrick Leahy) (“And I think that [the Framers] laid down—sometimes they laid down very
specific rules. Sometimes they laid down broad principles. Either way we apply what they say, what they meant to do.
So in that sense, we are all originalists.”).
84
   MAGGS & SMITH, supra note 58, at 21.
85
   SUNSTEIN, supra note 9, at 103.




Congressional Research Service                                                                                             9
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 54 of 124
                                                                               Modes of Constitutional Interpretation




interpreting the Constitution based on original meaning may thus fail to protect minority rights
because women and minorities did not have the same rights at the time of the Founding (or
ratification of the Civil War Amendments) as they do today.86 In addition, some skeptics of
originalism challenge the view that Article V should be the exclusive vehicle for constitutional
change,87 as that article requires a two-thirds majority vote of the House of Representatives and
Senate to propose an amendment,88 and ratification by three-fourths of the states for the
amendment to become part of the Constitution.89 The high threshold the Constitution creates for
formal amendment has prompted arguments that the Constitution’s meaning should not be fixed
in time, but, rather, should accommodate modern needs.90


Judicial Precedent
The most commonly cited source of constitutional meaning is the Supreme Court’s prior
decisions on questions of constitutional law.91 For most, if not all Justices, judicial precedent
provides possible principles, rules, or standards to govern judicial decisions in future cases with
arguably similar facts.92 Although the Court routinely purports to rely upon precedent,93 it is
difficult to say with much precision how often precedent has actually constrained the Court’s
decisions94 because the Justices plainly have latitude in how broadly or narrowly they choose to
construe their prior decisions.95
In some cases, however, a single precedent may play a particularly prominent role in the Court’s
decisionmaking. For example, a plurality of Justices relied on Roe v. Wade as controlling
precedent in their opinion in Planned Parenthood v. Casey.96 In that case, the plurality reaffirmed
Roe’s holding that a woman has a protected liberty interest in terminating her pregnancy prior to


86
   Brennan, supra note 20, at 436–37; SOTIRIOS A. BARBER, THE CONSTITUTION OF JUDICIAL POWER 7 (1993). For
example, it seems possible that many of the ratifiers of the Fourteenth Amendment would have favored segregation by
race and gender. SUNSTEIN, supra note 9, at 121.
87
   C. HERMAN PRITCHETT, CONSTITUTIONAL LAW OF THE FEDERAL SYSTEM 37 (1984).
88
   Under Article V, two-thirds of the states’ legislatures may also call a constitutional convention to propose
amendments. See U.S. CONST. art. V.
89
   Id.
90
   PRITCHETT, supra note 87, at 37.
91
   MICHAEL J. GERHARDT, THE POWER OF PRECEDENT 147–48 (2008) (“[I]t is practically impossible to find any modern
Court decision that fails to cite at least some precedents in support.”). This report’s concept of “judicial precedent” is
limited to prior decisions of the Supreme Court. However, the concept of “precedent” is arguably much broader,
encompassing “norms,” “historical practices,” and “traditions.” Id. at 3. For a discussion of the use of historical
practices in interpreting the Constitution, see “Historical Practices” below.
92
   BOBBITT, supra note 22, at 7. BLACK’S LAW DICTIONARY 1366 (10th ed. 2014) (defining “precedent” as “a decided
case that furnishes a basis for determining later cases involving similar facts or issues”). The Court may also rely on
commentary on these cases by academics and judges. Id. This report does not examine in any detail reliance on such
commentary or the precedents of state courts or foreign tribunals in constitutional interpretation. See BREST ET AL.,
supra note 20, at 56.
93
   EPSTEIN & WALKER, supra note 22, at 29.
94
   See Michael J. Gerhardt, The Role of Precedent in Constitutional Decisionmaking and Theory, 60 GEO. WASH. L.
REV. 68, 76 (1991) (“Precedents commonly are regarded as a traditional source of constitutional decisionmaking,
despite the absence of any clear evidence that they ever have forced the Court into making a decision contrary to what
it would rather have decided.”).
95
   GERHARDT, supra note 91, at 34–35.
96
   505 U.S. 833 (1992) (plurality opinion).




Congressional Research Service                                                                                          10
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 55 of 124
                                                                                Modes of Constitutional Interpretation




fetal viability, stating that the essential holding of Roe “should be retained.”97 Another example of
the heightened role that precedent can play in constitutional interpretation is the Court’s decision
in Dickerson v. United States, which addressed the constitutionality of a federal statute governing
the admissibility of statements made during police interrogation, a law that functionally would
have overruled the 1966 case of Miranda v. Arizona.98 In striking down the statute, the majority
declined to overrule Miranda, noting that the 1966 case had “become embedded in routine police
practice to the point where the warnings have become part of our national culture.”99
More often, the Court reasons from the logic of several precedents in rendering its decisions. An
example is Arizona State Legislature v. Arizona Independent Redistricting Commission, which
held that the voters of Arizona could remove from the state legislature the authority to redraw the
boundaries for legislative districts and vest that authority in an independent commission.100 In so
holding, the Court examined the Elections Clause, which states that the “Times, Places, and
Manner of holding Elections for Senators and Representatives, shall be prescribed in each State
by the Legislature thereof.”101 The Court determined that the term “Legislature” encompassed the
voters of a state making law through a referendum.102 In reaching this determination, the Court
relied on three cases from the early twentieth century to support a more expansive view of the
term “Legislature,”103 including one case from 1916, Ohio ex rel. Davis v. Hildebrant, which the
Court described as holding that a state referendum was “part of the legislative power” and could
be “exercised by the people to disapprove the legislation creating congressional districts.”104
Proponents of the primacy of precedent as a source of constitutional meaning point to the
legitimacy of decisions that adhere to principles set forth in prior, well-reasoned written
opinions.105 They contend that following the principle of stare decisis106 and rendering decisions
grounded in earlier cases supports the Court’s role as a neutral, impartial, and consistent
decisionmaker.107 Reliance on precedent in constitutional interpretation is said to provide more
predictability, consistency, and stability in the law for judges, legislators, lawyers, and political
branches and institutions that rely on the Court’s rulings;108 prevent the Court from overruling all

97
   Id. at 845–46 (“After considering the fundamental constitutional questions resolved by Roe, principles of institutional
integrity, and the rule of stare decisis, we are led to conclude this: the essential holding of Roe v. Wade should be
retained and once again reaffirmed.”). Although the plurality in Casey declined to overrule the core aspects of Roe, it
discarded Roe’s “trimester approach” to evaluating the constitutionality of a state’s restrictions on abortion in favor of a
balancing test that considers whether such restrictions impose an “undue burden” on a woman’s privacy interests
protected by the Fourteenth Amendment. Id. at 872–77.
98
   530 U.S. 428, 431–32 (2000).
99
   Id. at 443; see also id. at 432 (“We hold that Miranda, being a constitutional decision of this Court, may not be in
effect overruled by an Act of Congress, and we decline to overrule Miranda ourselves. We therefore hold that Miranda
and its progeny in this Court govern the admissibility of statements made during custodial interrogation in both state
and federal courts.”).
100
    576 U.S. ___, No. 13-1314, slip op. at 3 (2015).
101
    U.S. CONST. art. I, § 4, cl. 1.
102
    Ariz. State Leg., slip op. at 35.
103
    Id. at 15 (“Three decisions compose the relevant case law: Ohio ex rel. Davis v. Hildebrant, 241 U.S. 565 (1916);
Hawke v. Smith (No. 1), 253 U.S. 221 (1920); and Smiley v. Holm, 285 U.S. 355 (1932).”).
104
    Id. at 16.
105
    BOBBITT, supra note 22, at 42.
106
    “Stare decisis” refers to the “doctrine of precedent, under which a court must follow earlier judicial decisions when
the same points arise again in litigation.” BLACK’S LAW DICTIONARY 1626 (10th ed. 2014).
107
    See Gerhardt, supra note 94, at 70–71 (discussing arguments in support of the use of precedent).
108
    EPSTEIN & WALKER, supra note 22, at 29; Gerhardt, supra note 94, at 85–87.




Congressional Research Service                                                                                           11
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 56 of 124
                                                                              Modes of Constitutional Interpretation




but the most misguided decisions;109 and allow constitutional norms to evolve slowly over
time.110
Some argue that judicial overreliance on precedent can be problematic. For one thing, certain
precedents might have been wrongly decided, in which case relying on them merely perpetuates
their erroneous construction of the Constitution.111 Indeed, critics argue that, if the Court strictly
adheres to precedent, once a precedent has been established on a question of constitutional law,
the only way to alter that ruling is to amend the Constitution.112 This inflexibility is particularly
problematic when those outside the Court begin to disagree about general background principles
underlying a precedent; as such, disagreements arguably cause that precedent to lose its
authority.113 For example, when precedent offends basic moral principles (e.g., Plessy v.
Ferguson),114 the power of the Court’s precedent may necessarily be weakened.115 Other
commentators argue that “consistency,” “predictability,” “stability,” and “neutrality” are not
actually benefits of reliance on precedent, as judges may choose among precedents and, to some
extent, interpret precedents in accordance with their own views in order to overrule them
implicitly; to expand them; or to narrow them.116 In addition, some proponents of original
meaning as a method of constitutional interpretation object to the use of judicial precedent that
conflicts with original meaning, because it favors the views of the Court over the views of those
who ratified the Constitution, thereby allowing mistaken interpretations of the Constitution to
persist.117


Pragmatism
In contrast to textualist and some originalist approaches to constitutional interpretation, which
generally focus on the words of the Constitution as understood by a certain group of people,
pragmatist approaches consider the likely practical consequences of particular interpretations of
the Constitution.118 That is, pragmatist approaches often involve the Court weighing or balancing

109
    Henry P. Monaghan, Stare Decisis and Constitutional Adjudication, 88 COLUM. L. REV. 723, 749–50 (1988); Fallon,
supra note 15, at 585.
110
    MAGGS & SMITH, supra note 58, at 19.
111
    Raoul Berger, Original Intent and Boris Bittkey, 66 IND. L.J. 723, 747 (1991) (citation omitted).
112
    See, e.g., Burnet v. Coronado Oil & Gas Co., 285 U.S. 393, 406–10 (1932) (Brandeis, J., dissenting) (“[I]n cases
involving the Federal Constitution, where correction through legislative action is practically impossible, this Court has
often overruled its earlier decisions.”); Smith v. Allwright, 321 U.S. 649, 665 (1944) (“[W]hen convinced of former
error, this Court has never felt constrained to follow precedent. In constitutional questions, where correction depends
upon amendment and not upon legislative action this Court throughout its history has freely exercised its power to
reexamine the basis of its constitutional decisions.”).
113
    BOBBITT, supra note 22, at 52.
114
    163 U.S. 537 (1896). In Plessy, the Court upheld the constitutionality of a Louisiana law mandating racial
segregation in railway cars, determining that “separate but equal” public accommodations did not violate Thirteenth or
Fourteenth Amendment guarantees. Id. at 542, 550–51.
115
    GERHARDT, supra note 91, at 35–36.
116
    Id. at 34–35 (“Applying precedents requires interpreting them, interpreting them frequently entails modifying them,
and modifying them often entails extending or contracting them.”); EPSTEIN & WALKER, supra note 22, at 30.
117
    See Monaghan, supra note 109, at 769–70 (“In the interpretation of this written Constitution, we may assume that
the founding generation was much attached to the original, publicly shared understanding of the document. Thus, one
can make a good case that, as historically understood, the written Constitution was intended to trump not only statutes
but case law. This argument is reinforced if one recalls that to the founding generation it was not clear that judicial
opinions would need to play such a dominant role in establishing the meaning of the Constitution.”).
118
    HON. RICHARD A. POSNER, THE PROBLEMS OF JURISPRUDENCE 31 (1990).




Congressional Research Service                                                                                        12
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 57 of 124
                                                                             Modes of Constitutional Interpretation




the probable practical consequences of one interpretation of the Constitution against other
interpretations.119 One flavor of pragmatism weighs the future costs and benefits of an
interpretation to society or the political branches,120 selecting the interpretation that may lead to
the perceived best outcome.121 For example, in United States v. Leon, the majority held that the
Fourth Amendment does not necessarily require a court to exclude evidence obtained as a result
of the law enforcement’s good faith reliance on an improperly issued search warrant.122 Justice
Byron White’s majority opinion in Leon took a pragmatic approach, determining that “the
[exclusionary] rule’s purposes will only rarely be served” by applying it in the context of a good
faith violation of the Fourth Amendment.123 Notably, the Court determined that adoption of a
broader exclusionary rule would result in significant societal costs by undermining the ability of
the criminal justice system to obtain convictions of guilty defendants.124 Such costs, the Court
held, outweighed the “marginal or nonexistent benefits.”125
Another case in which the Supreme Court accorded weight to the likely practical consequences of
a particular interpretation of the Constitution is United States v. Comstock.126 In Comstock, the
Court considered whether Congress had the power under Article I, Section 8 of the Constitution
to enact a civil commitment law authorizing the Department of Justice to cause to be detained
indefinitely convicted sex offenders who had already served their criminal sentences but were
deemed “mentally ill” and “sexually dangerous.”127 Such a power is not among those specifically
enumerated in Article I, Section 8 of the Constitution, but the Court held that Congress could
enact the law under a combination of (1) its implied constitutional powers to, among other things,
legislate criminal offenses, provide for the imprisonment of offenders, and regulate prisons and
prisoners; and (2) Article I, Section 8, Clause 18 of the Constitution, which provides Congress the
power to “make all Laws which shall be necessary and proper for carrying into Execution . . . all
other Powers vested by this Constitution in the Government of the United States.”128 Justice
Stephen Breyer, writing for the Court, listed several factors that weighed in favor of the Court’s
119
    See HON. RICHARD A. POSNER, CARDOZO: A STUDY IN REPUTATION 28 (1990) (discussing Justice Benjamin
Cardozo’s views on pragmatism, as reflected in his jurisprudence, as contemplating a method “in which social interests
behind competing legal principles are identified and (roughly speaking) weighed against each other to determine how a
case lying at the intersection of those principles should be decided”); Hon. Richard A. Posner, What Has Pragmatism
to Offer Law?, 63 S. CAL. L. REV. 1653, 1670 (1990) (“All that a pragmatic jurisprudence really connotes . . . is a
rejection of a concept of law as grounded in permanent principles and realized in logical manipulations of those
principles, and a determination to use law as an instrument for social ends.”).
120
    Justice Byron White often argued that the Court should adopt a functionalist approach in separation-of-powers cases
by considering the extent to which a particular reading of the Constitution would promote a workable government. See,
e.g., INS v. Chadha, 462 U.S. 919, 984 (White, J., dissenting) (“It is long settled that Congress may ‘exercise its best
judgment in the selection of measures, to carry into execution the constitutional powers of the government,’ and ‘avail
itself of experience, to exercise its reason, and to accommodate its legislation to circumstances.’”) (quoting McCulloch
v. Maryland, 17 U.S. (4 Wheat.) 316, 415–16, 420 (1819)) (internal quotation marks omitted); William J. Wagner,
Balancing as Art: Justice White and the Separation of Powers, 52 CATH. U. L. REV. 957, 962 (2003) (“Where he
encountered silence in the constitutional text, Justice White consistently deferred to congressional judgments on the
best structure and functioning of government. The judiciary’s role in these cases was simply to unmask any
congressional attempts to deprive another branch of its constitutional power, not to apply formulaic rules.”).
121
    BREST ET AL., supra note 20, at 54–55.
122
    468 U.S. 897, 926 (1984).
123
    Id.
124
    Id. at 907–08, 922.
125
    Id.
126
    560 U.S. 126 (2010).
127
    Id. at 129–32.
128
    Id. at 135–37.




Congressional Research Service                                                                                        13
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 58 of 124
                                                                            Modes of Constitutional Interpretation




determination that Congress possessed the authority to enact the civil commitment law.129 One of
these factors rested primarily on pragmatic concerns about the potential detriment to society of
releasing dangerous offenders into the community.130 The Court held that the civil commitment
law represented a rational means of implementing Congress’s implied criminal justice powers “in
light of the Government’s custodial interest in safeguarding the public from dangers posed by
those in federal custody.”131
Using another type of pragmatist approach, a court might consider the extent to which the
judiciary could play a constructive role in deciding a question of constitutional law.132 According
to this approach, a judge might observe the “passive virtues” by declining to rule on the
constitutional issues in a case by adhering to certain doctrines, including those under which a
judge will avoid ruling on political or constitutional questions.133 This may allow the Court to
avoid becoming frequently embroiled in public controversies, preserving the Court’s institutional
capital for key cases and giving more space for the democratic branches to address the issue and
reach accommodations on questions about the meaning of the Constitution.134 The Supreme
Court’s decision in Baker v. Carr135 illustrates the application of this second type of pragmatism.
In that case, Justice William Brennan, writing for the majority, debated a dissenting Justice Felix
Frankfurter about whether the Court was the proper actor to review the constitutionality of a
state’s apportionment of voters among legislative districts, or whether the plaintiffs should have
sought remedies from the state legislature.136 Justice Brennan’s majority opinion in Baker
ultimately concluded that a state’s apportionment decisions are properly justiciable matters, as an
alternative holding would require those harmed by malapportionment to seek redress from a
political process that was skewed against such plaintiffs.137
Those who support pragmatism in constitutional interpretation argue that such an approach takes
into account the “political and economic circumstances” surrounding the legal issue before the
Court and seeks to produce the optimal outcome.138 Such an approach may allow the Court to
issue decisions reflecting contemporary values to the extent that the Court considers these values
relevant to the costs and benefits of a particular interpretation.139 On this view, pragmatism posits
a view of the Constitution that is adaptable to changing societal circumstances, or that at least
reflects the proper role of the judiciary.140

129
    Id. at 149–50. The factors included “(1) the breadth of the Necessary and Proper Clause, (2) the long history of
federal involvement in this arena, (3) the sound reasons for the statute’s enactment in light of the Government’s
custodial interest in safeguarding the public from dangers posed by those in federal custody, (4) the statute’s
accommodation of state interests, and (5) the statute’s narrow scope.” Id.
130
    Id. at 142–43, 149–50.
131
    Id.
132
    BOBBITT, supra note 22, at 7. BREST ET AL., supra note 20, at 55.
133
    ALEXANDER M. BICKEL, THE LEAST DANGEROUS BRANCH: THE SUPREME COURT AT THE BAR OF POLITICS 199–201
(1962). Alternatively, the court could rule on the merits on narrow grounds. CASS R. SUNSTEIN, ONE CASE AT A TIME:
JUDICIAL MINIMALISM ON THE SUPREME COURT ix–xiv (2001).
134
    BREST ET AL., supra note 20, at 55.
135
    369 U.S. 186 (1962).
136
    Id. at 231–37, 266–68. The majority opinion announced a standard to determine when a case presents a political
question not suitable for resolution by the courts. See id. at 217.
137
    See id. at 208–09.
138
    BOBBITT, supra note 22, at 61; BREST ET AL., supra note 20, at 54–55.
139
    BREYER, supra note 20, at 11–12.
140
    Id.




Congressional Research Service                                                                                         14
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 59 of 124
                                                                               Modes of Constitutional Interpretation




Critics of pragmatism argue that consideration of costs and benefits unnecessarily injects politics
into judicial decisionmaking.141 They argue that judges are not politicians. Rather, a judge’s role
is to say what the law is and not what it should be.142 In addition, some opponents of the
pragmatic approach have argued that when the Court observes the “passive virtues” by dismissing
a case on jurisdictional grounds, it fails to provide guidance to parties for the future and to fulfill
the Court’s duty to decide important questions about constitutional rights.143


Moral Reasoning
Another approach to constitutional interpretation is based on moral or ethical reasoning—often
broadly called the “ethos of the law.”144 Under this approach, some constitutional text employs or
makes reference to terms that are infused with (and informed by) certain moral concepts or ideals,
such as “equal protection” or “due process of law.”145 The moral or ethical arguments based on
the text often pertain to the limits of government authority over the individual (i.e., individual
rights).146 The Court has derived general moral principles from the broad language of the
Fourteenth Amendment in cases involving state laws or actions affecting individual rights.147 For
example, in Lawrence v. Texas, the Court struck down a Texas law that banned private,
consensual same-sex sexual activity as violating the Due Process Clause of the Fourteenth
Amendment.148 That clause provides, in relevant part, that states shall not “deprive any person of
. . . liberty . . . without due process of law.”149 The Court held that the concept of liberty
“presumes an autonomy of self that includes freedom of thought, belief, expression, and certain
intimate conduct.”150 Notably, the text of the Fourteenth Amendment does not define “liberty,”
and the Court’s holding in Lawrence is more broadly grounded in general views about the proper
role of government in not punishing behavior that provides no discernible harm to the public at
large.151
A particularly famous example of an argument based on the “ethos of the law” is contained in the
Court’s decision in Bolling v. Sharpe.152 The Court decided Bolling on the same day it decided
Brown v. Board of Education, which held that a state, in segregating its public school systems by
race, violated the Fourteenth Amendment.153 Specifically, the Court held that the practice of
“separate but equal” as applied to schools violated the Equal Protection Clause, a provision that
prohibits state governments from depriving their citizens of the equal protection of the law.154

141
    See SCALIA, A MATTER OF INTERPRETATION, supra note 17, at 45–47.
142
    See id.
143
    Gerald Gunther, The Subtle Vices of the “Passive Virtues”: A Comment on Principle and Expediency in Judicial
Review, 64 COLUM. L. REV. 1, 15–16, 21–23 (1964).
144
    Some scholars refer to the general moral or ethical principles underlying the text of the Constitution as the “ethos of
the law.” BOBBITT, supra note 22, at 142.
145
    Id. at 126.
146
    Id. at 162.
147
    Id. at 142.
148
    539 U.S. 558, 578 (2003).
149
    U.S. CONST. amend. XIV, § 1.
150
    Lawrence, 539 U.S. at 562.
151
    See id. at 578.
152
    347 U.S. 497 (1954).
153
    Id. at 498–99 (citing Brown v. Bd. of Educ., 347 U.S. 483 (1954)).
154
    Id.




Congressional Research Service                                                                                           15
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 60 of 124
                                                                              Modes of Constitutional Interpretation




Bolling, however, involved the District of Columbia school system, which was not subject to the
Fourteenth Amendment because the District of Columbia is not a state, but rather a federal
enclave.155 Furthermore, the Fifth Amendment, which applies to the actions of the federal
government, provides that no person shall “be deprived of life, liberty, or property, without due
process of law” but does not explicitly contain an Equal Protection Clause.156 Nevertheless, the
Court struck down racial segregation in DC public schools as a violation of the Fifth
Amendment’s Due Process Clause, determining that due process guarantees implicitly include a
guarantee of equal protection.157 The Court’s reasoning was based on the Due Process Clause
being derived “from our American ideal of fairness,” ultimately holding that the Fifth
Amendment prohibited the federal government from allowing segregation in public schools.158
Proponents of using moral or ethical reasoning as an approach for making sense of broad
constitutional text, such as the Due Process Clause of the Fourteenth Amendment, argue that
general moral principles underlie much of the text of the Constitution.159 Thus, arguments about
what the Constitution means based on moral reasoning produce “more candid opinions,” as
judges often rely upon moral arguments but disguise them as textual arguments or arguments
based on precedent.160 Some also argue that the Framers designed the Constitution as an
instrument that would grow over time.161 Thus, supporters of moral reasoning in constitutional
interpretation contend that its use appropriately leads to more flexibility for judges to incorporate
contemporary values when deriving meaning from the Constitution.162 Ethical arguments can also
fill in gaps in the text to address situations unforeseen at the time of the Founding,163 consistent
with the understanding of the Bill of Rights as a starting point for individual rights.164
Critics of using moral reasoning in constitutional interpretation have argued that courts should not
be “moral arbiters.”165 They argue that ethical arguments are based on principles that are not
objectively verifiable166 and may require a judge to choose between “competing moral
conventions.”167 Courts may thus be ill-equipped to discern established moral principles. Judges
using this mode of constitutional interpretation may therefore decide cases according to their own
policy views, and opponents believe that overturning acts of the political branches based on such
considerations is undemocratic.168 Some opponents argue that moral considerations may be better
left to the political branches.169

155
    Id.; see also U.S. CONST. art. I, § 8, cl. 17.
156
    U.S. CONST. amend. V; Bolling, 347 U.S. at 498–500.
157
    Id.
158
    Id. at 499–500.
159
    HADLEY ARKES, BEYOND THE CONSTITUTION 19 (1990).
160
    BOBBITT, supra note 22, at 106.
161
    BARBER, supra note 35, at 40 (discussing the view that the Constitution “marks out ‘lines of growth’ toward the real
values of the framers and away from those of their views and attitudes that were inconsistent with their aspirations”
(citing John Hart Ely, Constitutional Interpretivism: Its Allure and Impossibility, 53 IND. L.J. 399, 410–14 (1978))).
162
    ELY, supra note 78, at 1.
163
    BOBBITT, supra note 22, at 102.
164
    ARKES, supra note 159, at 60–62.
165
    BOBBITT, supra note 22, at 137.
166
    Id. at 138.
167
    Id. at 139; ELY, supra note 78, at 59.
168
    Id. at 5.
169
    See id.




Congressional Research Service                                                                                        16
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 61 of 124
                                                                                Modes of Constitutional Interpretation




National Identity or “National Ethos”
Another approach to interpretation that is closely related to but conceptually distinct from moral
reasoning is judicial reasoning that relies on the concept of a “national ethos.” This national ethos
is defined as the unique character of American institutions, the American people’s distinct
national identity, and “the role within [the nation’s public institutions] of the American people.”170
An example of the “national ethos” approach to ethical reasoning is found in Moore v. City of
East Cleveland, in which the Court struck down as unconstitutional a city zoning ordinance that
prohibited a woman from living in a dwelling with her grandson.171 In its decision, the Court
surveyed the history of the family as an institution in American life and stated, “Our decisions
establish that the Constitution protects the sanctity of the family precisely because the institution
of the family is deeply rooted in this Nation’s history and tradition. It is through the family that
we inculcate and pass down many of our most cherished values, moral and cultural.”172 Thus, the
Court struck down the zoning ordinance, at least in part, because it interfered with the American
institution of the family by preventing a grandmother from living with her grandson.173
Another example of the Court’s reliance on national ethos as a rationale is West Virginia State
Board of Education v. Barnette.174 In that case, the Court held that the First Amendment
prohibited a state from enacting a law compelling students to salute the American flag.175 Writing
for the majority, Justice Robert Jackson noted that, in contrast to authoritarian regimes such as the
Roman Empire, Spain, and Russia, the United States’ unique form of constitutional government
eschews the use of government coercion as a means of achieving national unity.176 The Court
invoked the nation’s character as reflected in the Constitution, writing that, “If there is any fixed
star in our constitutional constellation, it is that no official, high or petty, can prescribe what shall
be orthodox in politics, nationalism, religion, or other matters of opinion or force citizens to
confess by word or act their faith therein.”177
Many of the arguments in the debate over reliance on the “national ethos” in constitutional
interpretation share similarities with arguments made about the use of moral reasoning as a mode
of interpretation. Some proponents of using the distinct character of the American national
identity and the nation’s institutions as a method for elaborating on the Constitution’s meaning
argue that the “national ethos” underlies the text of the Constitution, and that the use of this
method allows more flexibility for judges to incorporate contemporary American values when
deriving meaning from the Constitution.178 Moreover, unlike approaches that discern meaning
from general moral or ethical principles, the “national ethos” approach arguably has added
legitimacy as a mode of interpretation because it is specifically tied to the identity and values of
the United States and those aspects of the Constitution that are distinctly American.179 As noted,
170
    BOBBITT, supra note 22, at 94.
171
    431 U.S. 494, 506 (1977).
172
    Id. at 499–504.
173
    Id.
174
    319 U.S. 624 (1943).
175
    Id. at 642.
176
    Id. at 640–41.
177
    Id.
178
    Cf. supra notes 159, 162.
179
    Cf. Thompson v. Oklahoma, 487 U.S. 815, 869 n.4 (1988) (Scalia, J., dissenting) (“The plurality’s reliance upon
Amnesty International’s account of what it pronounces to be civilized standards of decency in other countries . . . is
totally inappropriate as a means of establishing the fundamental beliefs of this Nation. . . . We must never forget that it
(continued...)



Congressional Research Service                                                                                           17
   Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 62 of 124
                                                                            Modes of Constitutional Interpretation




ethical arguments can also fill in gaps in the text to address situations unforeseen at the time of
the Founding.180
On the other hand, as with moral reasoning, critics of an approach to constitutional interpretation
based on the “national ethos” have argued that such an approach involves unelected judges
determining the meaning of the Constitution based on principles that are not objectively
verifiable—determinations that critics argue should be made by the political branches.181


Structuralism
One of the most common modes of constitutional interpretation is based on the structure of the
Constitution. Indeed, drawing inferences from the design of the Constitution gives rise to some of
the most important relationships that everyone agrees the Constitution establishes—the
relationships among the three branches of the federal government (commonly called separation of
powers or checks and balances); the relationship between the federal and state governments
(known as federalism); and the relationship between the government and the people.182 Two basic
approaches seek to make sense of these relationships.
The first, known as formalism, posits that the Constitution sets forth all the ways in which federal
power may be shared, allocated, or distributed.183 An example of the use of this form of
structuralism as a mode of interpretation is found in Immigration and Naturalization Service v.
Chadha.184 In that case, the Court held that one house of Congress could not by resolution
unilaterally curtail the statutory authority of the executive branch to allow a deportable alien to
remain in the United States.185 The Court examined the structure of the Constitution and noted
that under the Bicameralism and Presentment Clauses in Article I, Sections 1 and 7, laws with
subject matter that is “legislative in character or effect” require passage by a majority in both
houses and presentment to the President for his signature or veto.186 Viewing the exercise of the
one-house veto in Chadha to be of a legislative nature, the Court concluded that the structural
relationships that the Constitution established between the legislative and executive branches
forbid the “one-House legislative veto.”187
An example of the Court’s use of formalist structural reasoning in the context of federalism is
U.S. Term Limits, Inc. v. Thornton.188 In that case, the Court considered whether the State of

(...continued)
is a Constitution for the United States of America that we are expounding.”).
180
    See supra notes 163-64.
181
    Cf. supra notes 165-69.
182
    CHARLES L. BLACK, JR., STRUCTURE AND RELATIONSHIP IN CONSTITUTIONAL LAW 7 (1969) [hereinafter BLACK,
STRUCTURE AND RELATIONSHIP].
183
    John F. Manning, Separation of Powers as Ordinary Interpretation, 124 HARV. L. REV. 1939, 1942–44 (2011);
Peter L. Strauss, Formal and Functional Approaches to Separation-of-Powers Questions—A Foolish Inconsistency?,
72 CORNELL L. REV. 488, 489 (1987) (“The Supreme Court has vacillated over the years between using a formalistic
approach to separation-of-powers issues grounded in the perceived necessity of maintaining three distinct branches of
government (and consequently appearing to draw rather sharp boundaries), and a functional approach that stresses core
function and relationship, and permits a good deal of flexibility when these attributes are not threatened.”).
184
    462 U.S. 919 (1983).
185
    Id. at 923, 946.
186
    Id. at 952, 54–55.
187
    Id.
188
    514 U.S. 779 (1995).




Congressional Research Service                                                                                     18
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 63 of 124
                                                                            Modes of Constitutional Interpretation




Arkansas could prohibit the names of otherwise-qualified candidates for congressional office
from appearing on the state’s general election ballot if the candidates had served three terms in
the House of Representatives or two terms in the Senate.189 In striking down an amendment to the
Arkansas State Constitution, the Court relied heavily on its view of the formal structural
relationships that the Constitution established among the people of the United States, the states,
and the federal government.190 In particular, the Court determined that the Founding Fathers
established a single, national legislature representing “the people of the United States” rather than
a “confederation of sovereign states.”191 Thus, allowing states to adopt a patchwork of distinct
qualifications for congressional service would “erode the structure envisioned by the Framers.”192
Notably, the Court in Thornton adhered closely to its view of how the Constitution allocates
power between the federal and state governments, and did not employ a balancing test to examine
the degree to which the states’ power to set qualifications for congressional office would interfere
with the federal government’s constitutional prerogatives.
A second form of structural reasoning, known as functionalism, treats the Constitution’s text as
having firmly spelled out the relationship among the three federal branches only at their apexes,
but otherwise left it to be worked out in practice how power may be distributed or shared below
the apexes.193 Whereas formalism purports to hew closely to original meaning and regards
historical practices as basically irrelevant or illegitimate, functionalism uses a balancing approach
that weighs competing governmental interests as one of its principal methodologies.194 One early
example of functionalism is McCulloch v. Maryland.195 In that case, the Court held that Congress
had the power to create the Second Bank of the United States.196 While Congress’s enumerated
powers in Article I, Section 8 of the Constitution do not specifically include the power to create a
central bank, the Court considered whether Congress had such authority under its enumerated
powers when viewed in conjunction with Article I, Section 8, Clause 18, which provides
Congress the power “To make all Laws which shall be necessary and proper for carrying into
Execution the foregoing Powers, and all other Powers vested by this Constitution in the
Government of the United States.”197 The Court determined that Congress had an implied power
to create the bank under the Necessary and Proper Clause in order to implement its express
powers to tax and spend, concluding that the terms “necessary” and “proper” should not have a


189
    Id. at 783. The Constitution imposes qualifications regarding minimum age, citizenship, and residency of a Member
of the House or Senate, but it does not contain language expressly imposing term limits on Members. U.S. CONST. art.
I, § 2, cl. 2 (qualifications for Members of the House of Representatives); id. art. I, § 3, cl. 3 (qualifications for
Senators).
190
    U.S. Term Limits, 514 U.S. at 783.
191
    Id. at 783, 822, 837–38; Kathleen M. Sullivan, Comment, Dueling Sovereignties: U.S. Term Limits, Inc. v.
Thornton, 109 HARV. L. REV. 78, 88 (1995) (“The majority and the dissent deduced opposite formal structural axioms
from the founding. To the majority, the founding was a ‘revolutionary’ act that replaced a confederation of sovereign
states with a ‘National Government’ in which the ‘representatives owe primary allegiance not to the people of a State,
but to the people of the Nation.’”).
192
    U.S. Term Limits, 514 U.S. at 783, 822, 837–38. The Court also determined that the sovereign powers possessed by
the states prior to the American Revolution did not include the power to establish additional qualifications for
congressional service. Id. at 802.
193
    Michael C. Dorf, Interpretive Holism and the Structural Method, 92 GEO. L.J. 833, 837 (2004); Strauss, supra note
183, at 489.
194
    See Manning, supra note 183, at 1942–44.
195
    17 U.S. (4 Wheat.) 316 (1819).
196
    Id. at 425.
197
    Id. at 411–12.




Congressional Research Service                                                                                      19
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 64 of 124
                                                                          Modes of Constitutional Interpretation




restrictive meaning on Congress’s power.198 In so holding, the Court examined the structure of the
Constitution’s text, noting that the Constitution located the Necessary and Proper Clause in the
section of the Constitution that grants powers to Congress (Article I, Section 8), instead of the
section of the Constitution that restricts the powers of the federal government (Article I, Section
9).199 Moreover, the McCulloch Court noted that a more restrictive reading of Congress’s powers
would impair its ability to “perform[] its functions,” as a narrow reading of the Necessary and
Proper Clause would impose “some difficulty in sustaining the authority of Congress to pass
other laws for the accomplishment of the same objects.”200
As is evident, a threshold debate among structuralists is whether to use a formalist or functionalist
approach when interpreting the Constitution. This debate is founded partly in concerns about
which approach demonstrates greater fidelity to the Constitution, which is closest to the original
meaning of the Constitution, and which best protects liberty in cases raising questions about the
proper allocation of power between the branches of the federal government; federal government
and states; government institutions; or citizens and government.201
Formalism focuses on the structural divisions in the Constitution with the idea that close
adherence to these rules is required in order to achieve the preservation of liberty.202 An example
is the Court’s opinion in Chadha, which, as noted, held that structural relationships that the
Constitution established between the legislative and executive branches forbid the “one-House
legislative veto.”203 The Court rested its holding in part on a close adherence to the structural
divisions established in the Constitution, stating, “It emerges clearly that the prescription for
legislative action in [Article I, Sections 1 and 7 of the Constitution] represents the Framers’
decision that the legislative power of the Federal Government be exercised in accord with a
single, finely wrought and exhaustively considered, procedure.”204 As demonstrated in Chadha, a
formalist approach to separation-of-powers questions rejects not only looking to postratification
historical practices as a guide for determining constitutional meaning, but also eschews balancing
tests that weigh the degree of interference with one branch’s powers.
By contrast, functionalism takes a more flexible approach, emphasizing the core functions of each
of the branches, and asking whether an overlap in these functions upsets the equilibrium that the
Framers sought to maintain.205 An example is the Court’s opinion in Zivotofsky v. Kerry.206 In that
case, the Court held that the President has the exclusive power to recognize formally a foreign
sovereign and its territorial boundaries, and that Congress could not effectively require the State
Department to issue a formal statement contradicting the President’s policy on recognition.207 In
so holding, the Court stated that the President should have such an exclusive power because the
nation must have a “single policy” on which governments are legitimate, and that additional


198
    Id. at 419–21.
199
    Id.
200
    Id. at 409.
201
    See Manning, supra note 183, at 1942–44, 1950–52, 1958–60. See also Myers v. United States, 272 U.S. 52, 116
(1926).
202
    Manning, supra note 183, at 1958–60.
203
    462 U.S. 919, 952, 54–55 (1983).
204
    Id. at 951.
205
    Manning, supra note 183, at 1950–52.
206
    576 U.S. __, No. 13-628, slip op. at 1 (2015).
207
    Id. at 29.




Congressional Research Service                                                                                     20
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 65 of 124
                                                                              Modes of Constitutional Interpretation




pronouncements from Congress on the issue could result in confusion.208 The Court thus adopted
a functionalist approach by considering the practical consequences of allocating the power of
recognition between the legislative and executive branches, ultimately concluding that the
President alone should exercise that power.
A further illustration of the distinction between formalism and functionalism in a separation-of-
powers case is Morrison v. Olson.209 In Morrison, the Court upheld against constitutional
challenge provisions in the Ethics in Government Act of 1978 that allowed for appointment of an
“independent counsel to investigate and, if appropriate, prosecute certain high-ranking
Government officials for violations of federal criminal laws.”210 The Attorney General could
remove the independent counsel only for “good cause,”211 a legal standard that provided the
special prosecutor with significant independence from the President and his officers.212 In a 7-1
decision, the Court employed a functionalist approach and held that the act did not violate
constitutional separation-of-powers principles by sufficiently interfering with the President’s
executive authority under Article II.213 The Court determined the limited nature of the special
prosecutor’s jurisdiction and authority meant that the position did not “interfere impermissibly
with [the President’s] constitutional obligation to ensure the faithful execution of the laws.”214
Justice Scalia, the sole dissenter, adopted a formalist approach, arguing that the majority failed to
adhere to the strict allocations of power that the Constitution establishes among the branches of
government.215 Justice Scalia wrote that the independent counsel provisions deprived the
President of “exclusive control” over the exercise of “purely executive powers” (e.g.,
investigation and prosecution of crimes) by vesting them in the independent counsel, who was not
removable at will by the President.216
Proponents of structuralism note that it is a method of interpretation that considers the entire text
of the Constitution rather than a particular part of it.217 As a consequence, some proponents argue
that structuralist methods produce clearer justifications for decisions that require interpretation of
vague provisions of the Constitution and their application to particular factual circumstances than
textualism alone.218 Some argue that structuralism provides a firmer basis for personal rights than
other modes of interpretation like textualism or moral reasoning.219 For example, in Crandall v.
Nevada, the Court struck down a state law imposing a tax on people leaving or passing through
the state.220 The Court inferred an individual right to travel among the states from the structural
relationship the Constitution establishes between citizens and the federal and state
governments.221 While the Constitution does not specifically provide for a right to travel among
208
    Id. at 11.
209
    487 U.S. 654 (1988).
210
    Id. at 659–60.
211
    Id. at 663.
212
    Cf. Humphrey’s Ex’r v. United States, 295 U.S. 602, 629 (“We think it plain under the Constitution that illimitable
power of removal is not possessed by the President in respect of officers [subject to removal ‘for cause’].”).
213
    Id. at 689–97.
214
    Id.
215
    Id. at 699, 703–04 (Scalia, J., dissenting).
216
    Id. at 705–10.
217
    BOBBITT, supra note 22, at 74.
218
    BLACK, STRUCTURE AND RELATIONSHIP, supra note 182, at 13, 22.
219
    Id. at 46.
220
    73 U.S. 35, 39, 49 (1868).
221
    Id.




Congressional Research Service                                                                                        21
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 66 of 124
                                                                               Modes of Constitutional Interpretation




the states, because citizens of the United States might need to travel among the states to exercise
other constitutional rights, the Court inferred a right to travel from the Constitution viewed in its
entirety.222 As a result, some structuralists argue that the method of interpretation provides a more
firm basis to establish key constitutional rights, like the right to travel, than other modes of
constitutional interpretation.223
Some scholars maintain, however, that structuralism does not always lead to a clear answer.224
More specifically, critics argue that it is more difficult for judges to apply and for citizens to
understand interpretations based on structuralism than arguments based on other modes of
interpretation.225 In addition, many believe that determinations about the proper structure
established by the Constitution are often subjective. While the eminent Professor Charles Black
argued that structure was the most important mode of constitutional interpretation, at least one
other prominent commentator has argued that the approach provides “no firm basis for personal
rights” because personal rights are considered to derive from the “structure of citizenship” and are
therefore “vulnerable to the [government’s] desire for power and its ability to manipulate the
relation between citizen and state.”226


Historical Practices
Judicial precedents are not the only type of precedents that are arguably relevant to constitutional
interpretation. Prior decisions of the political branches, particularly their long-established,
historical practices, are an important source of constitutional meaning to many judges, academics,
and lawyers.227 Indeed, courts have viewed historical practices as a source of the Constitution’s
meaning in cases involving questions about the separation of powers, federalism, and individual
rights, particularly when the text provides no clear answer.228
An example of judicial reliance on historical practices—sometimes described as tradition—in
constitutional interpretation is the Court’s decision in National Labor Relations Board v.
Canning.229 When determining, among other things, that the President lacked authority to make a
recess appointment during a Senate recess of fewer than ten days, the Court cited long-settled
historical practices showing an absence of a settled tradition of such recess appointments as being
relevant to the resolution of a separation-of-powers question not squarely addressed by the
Constitution.230 Another example of the influence of historical practices on constitutional
interpretation is the Court’s decision in Zivotofsky v. Kerry.231 As noted above, in that case the

222
    BLACK, STRUCTURE AND RELATIONSHIP, supra note 182, at 27.
223
    Id. at 13, 22.
224
    BOBBITT, supra note 22, at 84; SUNSTEIN, supra note 9, at 120.
225
    BOBBITT, supra note 22, at 85.
226
    Id. at 85–86; ALEXANDER M. BICKEL, THE MORALITY OF CONSENT 53 (1975).
227
    BREST ET AL., supra note 20, at 56.
228
    E.g., McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316, 401 (1819) (“[A] doubtful question, one on which human
reason may pause, and the human judgment be suspended, in the decision of which the great principles of liberty are
not concerned, but the respective powers of those who are equally the representatives of the people, are to be adjusted;
if not put at rest by the practice of the government, ought to receive a considerable impression from that practice.”); see
also PHH Corp. v. Consumer Fin. Prot. Bureau, 839 F.3d 1, 21–25 (D.C. Cir. 2016) (summarizing Supreme Court
cases using historical practices as a method of constitutional interpretation in separation-of-powers cases).
229
    573 U.S. __, No. 12-1281, slip op. at 1 (2014).
230
    Id. at 21.
231
    576 U.S. __, No. 13-628, slip op. at 1 (2015).




Congressional Research Service                                                                                          22
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 67 of 124
                                                                              Modes of Constitutional Interpretation




Court held that the President had the exclusive power to recognize formally a foreign sovereign
and its territorial boundaries, and that Congress could not effectively require the State Department
to issue a formal statement contradicting the President’s policy on recognition.232 In deciding the
case, the Court relied in part on the long-standing historical practice of the President in
recognizing foreign sovereigns without congressional consent.233
An example of the use of historical practices as a method of constitutional interpretation in a case
involving the limits of government power is Marsh v. Chambers.234 In Marsh, the Court
considered whether the First Amendment’s Establishment Clause, which prohibits laws
“respecting an establishment of religion,” forbade the State of Nebraska from paying a chaplain
with public funds to open each legislative session with a prayer in the Judeo-Christian tradition.235
The Court held that the state’s chaplaincy practice did not violate the Establishment Clause,
attaching significance to the long-standing practices of Congress (including the Congress that
adopted the First Amendment as part of the Bill of Rights) and some states in funding chaplains
to open legislative sessions with a prayer.236 The Court wrote, “The opening of sessions of
legislative and other deliberative public bodies with prayer is deeply embedded in the history and
tradition of this country. From colonial times through the founding of the Republic and ever
since, the practice of legislative prayer has coexisted with the principles of disestablishment and
religious freedom.”237
The debate over historical practices as a mode of interpretation echoes many of the elements of
debates over original meaning, judicial precedent, and arguments based on a “national ethos.”238
Functionalists, for example, attach considerable importance to historical practices as a source of
constitutional meaning, while formalists generally regard them as irrelevant.239 Those employing
this method often argue that, when the text of the Constitution is ambiguous, the use of historical
practices has legitimacy as an interpretive tool.240 They also contend that such an approach
provides an objective and neutral basis for decisionmaking, leading to more predictability and
stability in the law upon which parties can rely.241 Moreover, according interpretive significance
to historical practices in cases concerning the allocation of power among the branches of
government may help to preserve settled expectations that have resulted from long-standing
compromises among the branches regarding such allocations.242

232
    Id. at 29.
233
    Id. at 20–21.
234
    463 U.S. 783 (1983).
235
    Id. at 784.
236
    Id. at 788–89.
237
    Id. at 786.
238
    The arguments in the following three paragraphs draw heavily from the sections supra on “Original Meaning,”
“Judicial Precedent,” and “Moral Reasoning.”
239
    Jonathan Turley, Constitutional Adverse Possession: Recess Appointments and the Role of Historical Practice in
Constitutional Interpretation, 2013 WIS. L. REV. 965, 969 (“[Functionalism] is a model of interpretation that invites the
use of historical practice as self-affirming support for meaning.”).
240
    Cf. Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 610 (1952) (Frankfurter, J., concurring) (“The
Constitution is a framework for government. Therefore the way the framework has consistently operated fairly
establishes that it has operated according to its true nature. Deeply embedded traditional ways of conducting
government cannot supplant the Constitution or legislation, but they give meaning to the words of a text or supply
them.”); see also Turley, supra note 239, at 969.
241
    Cf. Gerhardt, supra note 94, at 70–71, 86–87 (discussing similar arguments in support of the use of judicial
precedent in constitutional interpretation).
242
    Curtis A. Bradley & Neil S. Siegel, After Recess: Historical Practice, Textual Ambiguity, and Constitutional
(continued...)



Congressional Research Service                                                                                        23
   Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 68 of 124
                                                                                Modes of Constitutional Interpretation




Those opposing reliance on historical practices as a source of constitutional meaning argue that it
may be difficult to establish definitively what the relevant historical practices are in order to
interpret the Constitution properly.243 They suggest that not all practices are authorized by the
written text and that historical sources may differ and thus might not be helpful in illuminating
patterns in historical practices.244 They also warn that this methodology could allow judges to
engage in a form of what is called “law office history”—simply choosing the sources that support
the historical practices they wish to ratify or reject.245 Thus, it could be argued that historical
practices may not lend themselves to easy or clear interpretation. Moreover, they can lead to
results inconsistent with the original meaning of the Constitution.246 Another possible problem
with reliance on historical practices in constitutional interpretation, according to its critics, is that
courts could end up legitimizing long-standing historical practices, such as slavery or segregation,
that offend modern moral principles. Indeed, giving historical practices special place in
constitutional interpretation could lead courts to fail to protect minority rights247 or to preserve the
basic structure of government established by the Constitution.248 At the same time, reliance on
historical practices might undermine the political branches when they are attempting to be
innovative or opt for novel solutions to old problems.249
Deriving the Constitution’s meaning from long-established, historical practices of the political
branches is one of several methods of constitutional interpretation the Court has relied upon when
exercising the power of judicial review. In explaining the meaning of the provisions of the
Constitution, courts and commentators often refer to these modes of interpretation. An
understanding of these methods, which are not mutually exclusive, will aid congressional staff in
understanding the development of the constitutional doctrines that guide the Justices, government
officials, and other individuals when they interpret the Constitution.




(...continued)
Adverse Possession, 2014 SUP. CT. REV. 1, 40 (“[I]nterests in stability and related rule-of-law considerations, such as
consistency, predictability, reliance, and transparency, also can be advanced by adhering to long-standing practices,
regardless of whether they date to the early post-Founding period.”).
243
    Cf. EPSTEIN & WALKER, supra note 22, at 28 (reciting arguments made against original meaning as a method of
constitutional interpretation).
244
    Bradley & Siegel, supra note 242, at 41–44; BOBBITT, supra note 22, at 11 (summarizing arguments made against
original meaning).
245
    Alfred H. Kelly, Clio and the Court: An Illicit Love Affair, 1965 SUP. CT. REV. 119, 122 & n.13 (defining “law
office history” as “the selection of data favorable to the position being advanced without regard to or concern for
contradictory data or proper evaluation of the relevance of the data proffered”).
246
    Bradley & Siegel, supra note 242, at 27–29.
247
    Cf. Brennan, supra note 20, at 436–37.
248
    NLRB v. Canning, 573 U.S. __, No. 12-1281, slip op. at 4–5 (2014) (Scalia, J., concurring in the judgment)
(“[P]olicing the ‘enduring structure’ of constitutional government when the political branches fail to do so is ‘one of the
most vital functions of this Court.’”) (citation omitted); id. at 47–48 (“Even if the Executive could accumulate power
through adverse possession by engaging in a consistent and unchallenged practice over a long period of time, the oft-
disputed practices at issue here would not meet that standard. Nor have those practices created any justifiable
expectations that could be disappointed by enforcing the Constitution’s original meaning. There is thus no ground for
the majority’s deference to the unconstitutional recess-appointment practices of the Executive Branch.”).
249
    See Manning, supra note 183, at 1943 (“[F]unctionalists believe that Congress has substantially free rein to
innovate, as long as a particular scheme satisfies the functional aims of the constitutional structure, taken as a whole.”).




Congressional Research Service                                                                                           24
  Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 69 of 124
                                             Modes of Constitutional Interpretation




Author Contact Information

Brandon J. Murrill
Legislative Attorney
bmurrill@crs.loc.gov, 7-8440




Congressional Research Service                                                  25
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 70 of 124




               Exhibit P
2/4/2021               Case 1:20-cv-03791-JEB Document    22-11
                                                  The Avalon Project : Filed   02/05/21
                                                                       Federalist No 68 Page 71 of 124
                                                                                                                                                                    Search Avalon




                 Avalon Home
                               Document         Ancient      Medieval     15th Century   16th Century   17th Century   18th Century   19th Century   20th Century     21st Century
                               Collections   4000bce - 399   400 - 1399   1400 - 1499    1500 - 1599    1600 - 1699    1700 - 1799    1800 - 1899    1900 - 1999         2000 -



                                                                          The Federalist Papers : No. 68

                                                                Previous Document Contents Next Document


                                                                          The Mode of Electing the President
                                                                              From the New York Packet.
                                                                                Friday, March 14, 1788.


                                                                                         HAMILTON


       To the People of the State of New York:

       THE mode of appointment of the Chief Magistrate of the United States is almost the only part of the system, of any consequence, which has escaped without
   severe censure, or which has received the slightest mark of approbation from its opponents. The most plausible of these, who has appeared in print, has even deigned
   to admit that the election of the President is pretty well guarded.1 I venture somewhat further, and hesitate not to affirm, that if the manner of it be not perfect, it is at
   least excellent. It unites in an eminent degree all the advantages, the union of which was to be wished for.

       It was desirable that the sense of the people should operate in the choice of the person to whom so important a trust was to be confided. This end will be answered
   by committing the right of making it, not to any preestablished body, but to men chosen by the people for the special purpose, and at the particular conjuncture.

       It was equally desirable, that the immediate election should be made by men most capable of analyzing the qualities adapted to the station, and acting under
   circumstances favorable to deliberation, and to a judicious combination of all the reasons and inducements which were proper to govern their choice. A small number
   of persons, selected by their fellow-citizens from the general mass, will be most likely to possess the information and discernment requisite to such complicated
   investigations.

        It was also peculiarly desirable to afford as little opportunity as possible to tumult and disorder. This evil was not least to be dreaded in the election of a magistrate,
   who was to have so important an agency in the administration of the government as the President of the United States. But the precautions which have been so
   happily concerted in the system under consideration, promise an effectual security against this mischief. The choice of SEVERAL, to form an intermediate body of
   electors, will be much less apt to convulse the community with any extraordinary or violent movements, than the choice of ONE who was himself to be the final object
   of the public wishes. And as the electors, chosen in each State, are to assemble and vote in the State in which they are chosen, this detached and divided situation will
   expose them much less to heats and ferments, which might be communicated from them to the people, than if they were all to be convened at one time, in one place.

        Nothing was more to be desired than that every practicable obstacle should be opposed to cabal, intrigue, and corruption. These most deadly adversaries of
   republican government might naturally have been expected to make their approaches from more than one querter, but chiefly from the desire in foreign powers to gain
   an improper ascendant in our councils. How could they better gratify this, than by raising a creature of their own to the chief magistracy of the Union? But the
   convention have guarded against all danger of this sort, with the most provident and judicious attention. They have not made the appointment of the President to
   depend on any preexisting bodies of men, who might be tampered with beforehand to prostitute their votes; but they have referred it in the first instance to an
   immediate act of the people of America, to be exerted in the choice of persons for the temporary and sole purpose of making the appointment. And they have excluded
   from eligibility to this trust, all those who from situation might be suspected of too great devotion to the President in office. No senator, representative, or other person
   holding a place of trust or profit under the United States, can be of the numbers of the electors. Thus without corrupting the body of the people, the immediate agents
   in the election will at least enter upon the task free from any sinister bias. Their transient existence, and their detached situation, already taken notice of, afford a
   satisfactory prospect of their continuing so, to the conclusion of it. The business of corruption, when it is to embrace so considerable a number of men, requires time as
   well as means. Nor would it be found easy suddenly to embark them, dispersed as they would be over thirteen States, in any combinations founded upon motives,
   which though they could not properly be denominated corrupt, might yet be of a nature to mislead them from their duty.

       Another and no less important desideratum was, that the Executive should be independent for his continuance in office on all but the people themselves. He might
   otherwise be tempted to sacrifice his duty to his complaisance for those whose favor was necessary to the duration of his official consequence. This advantage will
   also be secured, by making his re-election to depend on a special body of representatives, deputed by the society for the single purpose of making the important
   choice.

       All these advantages will happily combine in the plan devised by the convention; which is, that the people of each State shall choose a number of persons as
   electors, equal to the number of senators and representatives of such State in the national government, who shall assemble within the State, and vote for some fit
   person as President. Their votes, thus given, are to be transmitted to the seat of the national government, and the person who may happen to have a majority of the
   whole number of votes will be the President. But as a majority of the votes might not always happen to centre in one man, and as it might be unsafe to permit less than
   a majority to be conclusive, it is provided that, in such a contingency, the House of Representatives shall select out of the candidates who shall have the five highest
   number of votes, the man who in their opinion may be best qualified for the office.

        The process of election affords a moral certainty, that the office of President will never fall to the lot of any man who is not in an eminent degree endowed with the
   requisite qualifications. Talents for low intrigue, and the little arts of popularity, may alone suffice to elevate a man to the first honors in a single State; but it will require
   other talents, and a different kind of merit, to establish him in the esteem and confidence of the whole Union, or of so considerable a portion of it as would be
   necessary to make him a successful candidate for the distinguished office of President of the United States. It will not be too strong to say, that there will be a constant
   probability of seeing the station filled by characters pre-eminent for ability and virtue. And this will be thought no inconsiderable recommendation of the Constitution, by
   those who are able to estimate the share which the executive in every government must necessarily have in its good or ill administration. Though we cannot acquiesce
   in the political heresy of the poet who says: "For forms of government let fools contest That which is best administered is best,'' yet we may safely pronounce, that the
   true test of a good government is its aptitude and tendency to produce a good administration.

       The Vice-President is to be chosen in the same manner with the President; with this difference, that the Senate is to do, in respect to the former, what is to be done
   by the House of Representatives, in respect to the latter.

       The appointment of an extraordinary person, as Vice-President, has been objected to as superfluous, if not mischievous. It has been alleged, that it would have
   been preferable to have authorized the Senate to elect out of their own body an officer answering that description. But two considerations seem to justify the ideas of
   the convention in this respect. One is, that to secure at all times the possibility of a definite resolution of the body, it is necessary that the President should have only a
   casting vote. And to take the senator of any State from his seat as senator, to place him in that of President of the Senate, would be to exchange, in regard to the State

https://avalon.law.yale.edu/18th_century/fed68.asp                                                                                                                                        1/2
2/4/2021               Case 1:20-cv-03791-JEB Document    22-11
                                                  The Avalon Project : Filed   02/05/21
                                                                       Federalist No 68 Page 72 of 124
   from which he came, a constant for a contingent vote. The other consideration is, that as the Vice-President may occasionally become a substitute for the President, in
   the supreme executive magistracy, all the reasons which recommend the mode of election prescribed for the one, apply with great if not with equal force to the manner
   of appointing the other. It is remarkable that in this, as in most other instances, the objection which is made would lie against the constitution of this State. We have a
   Lieutenant-Governor, chosen by the people at large, who presides in the Senate, and is the constitutional substitute for the Governor, in casualties similar to those
   which would authorize the Vice-President to exercise the authorities and discharge the duties of the President.

       PUBLIUS.

       1 Vide FEDERAL FARMER.


                                                               Previous Document Contents Next Document



                Avalon Home
                              Document         Ancient      Medieval       15th Century   16th Century   17th Century   18th Century   19th Century   20th Century    21st Century
                              Collections   4000bce - 399   400 - 1399     1400 - 1499    1500 - 1599    1600 - 1699    1700 - 1799    1800 - 1899    1900 - 1999        2000 -



       © 2008 Lillian Goldman Law Library                   Avalon            Accessibility    Contact Us       Yale Law         University       Yale Law           Search Morris   Search Orbis
       127 Wall Street, New Haven, CT 06511.                Statement of      at Yale                           Library          Library          School
                                                            Purpose




https://avalon.law.yale.edu/18th_century/fed68.asp                                                                                                                                             2/2
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 73 of 124




              Exhibit Q
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 74 of 124
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 75 of 124




            COMMENTARIES ON
           THE CONSTITUTION OF
            THE UNITED STATES
                 IN THREE VOLUMES (1833)

                     JOSEPH STORY, LL. D.

               WITH A PRELIMINARY REVIEW OF
   THE CONSTITUTIONAL HISTORY OF THE COLONIES AND STATES,
          BEFORE THE ADOPTION OF THE CONSTITUTION




             Footnotes have been converted to chapter endnotes
                       Spelling has been modernized

                         This electronic edition
                 © Copyright 2003, 2005 Lonang Institute
                           www.lonang.com
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 76 of 124
Story: Commentaries on the Constitution of the U.S. (1833)                                     Page 644


conjuncture, instead of persons, selected for the general purposes of legislation. Another motive was,
to escape from those intrigues and cabals, which would be promoted in the legislative body by artful
and designing men, long before the period of the choice, with a view to accomplish their own selfish
purposes. The very circumstance, that the body entrusted with the power, was chosen long before
the presidential election, and for other general functions, would facilitate every plan to corrupt, or
manage them. It would be in the power of an ambitious candidate, by holding out the rewards of
office, or other sources of patronage and honor, silently; but irresistibly to influence a majority of
votes; and, thus, by his own bold and unprincipled conduct, to secure a choice, to the exclusion of
the highest, and purest, and most enlightened men in the country. Besides; the very circumstance
of the possession of the elective power would mingle itself with all the ordinary measures of
legislation. Compromises and bargains would be made, and laws passed, to gratify particular
members, or conciliate particular interests; and thus a disastrous influence would be shed over the
whole policy of the government. The president would, in fact, become the mere tool of the dominant
party in congress; and would, before he occupied the seat, be bound down to an entire subserviency
to their views. No measure would be adopted, which was not, in some degree, connected with the
presidential election; and no presidential election made, but what would depend upon artificial
combinations, and a degrading favoritism. There would be ample room for the same course of
intrigues, which has made memorable the choice of a king in the Polish diet, of a chief in the
Venetian senate, and of a pope in the sacred college of the Vatican.

Sec. 1451. Assuming that the choice ought not to be confided to the national legislature, there
remained various other modes, by which it might be effected; by the people directly; by the state
legislatures; or by electors, chosen by the one, or the other. The latter mode was deemed most
advisable; and the reasoning, by which it was supported, was to the following effect. The immediate
election should be made by men, the most capable of analyzing the qualities adapted to the station,
and acting under circumstances favorable to deliberation, and to a judicious combination of all the
inducements, which ought to govern their choice. A small number of persons, selected by their
fellow citizens from the general mass for this special object, would be most likely to possess the
information, and discernment, and independence, essential for the proper discharge of the duty. It
is also highly important to afford as little opportunity, as possible, to tumult and disorder. These
evils are not unlikely to occur in the election of a chief magistrate directly by the people, considering
the strong excitements and interests, which such an occasion may naturally be presumed to produce.
The choice of a number of persons, to form an intermediate body of electors, would be far less apt
to convulse the community with any extraordinary or violent movements, than the choice of one,
who was himself the final object of the public wishes. And as the electors chosen in each state are
to assemble, and vote in the state, in which they are chosen, this detached and divided situation
would expose them much less to heats and ferments, which might be communicated from them to
the people, than if they were all convened at one time in one place. The same circumstances would
naturally lessen the dangers of cabal, intrigue, and corruption, especially, if congress should, as they
undoubtedly would, prescribe the same day for the choice of the electors, and for giving their votes
throughout the United States. The scheme, indeed, presents every reasonable guard against these
fatal evils to republican governments. The appointment of the president is not made to depend upon
any preexisting body of men, who might be tampered with beforehand to prostitute their votes; but
is delegated to persons chosen by the immediate act of the people, for that sole and temporary
purpose. All those persons, who, from their situation, might be suspected of too great a devotion to
the president in office, such as senators, and representatives, and other persons holding offices of


© Copyright 2003, 2005 Lonang Institute
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 77 of 124
Story: Commentaries on the Constitution of the U.S. (1833)                                    Page 645


trust or profit under the United States, are excluded from eligibility to the trust. Thus, without
corrupting the body of the people, the immediate agents in the election may be fairly presumed to
enter upon their duty free from any sinister bias. Their transitory existence, and dispersed situation
would present formidable obstacles to any corrupt combinations; and time, as well as means, would
be wanting to accomplish, by bribery or intrigue of any considerable number, a betrayal of their
duty. The president, too, who should be thus appointed, would be far more independent, than if
chosen by a legislative body, to whom he might be expected to make correspondent sacrifices, to
gratify their wishes, or reward their services. And on the other hand, being chosen by the voice of
the people, his gratitude would take the natural direction, and sedulously guard their rights.11

Sec. 1452. The other parts of the scheme are no less entitled to commendation. The number of
electors is equal to the number of senators and representatives of each state; thus giving to each state
as virtual a representation in the electoral colleges, as that, which it enjoys in congress. The votes,
when given, are to be transmitted to the seat of the national government, and there opened and
counted in the presence of both houses. The person, having a majority of the whole number of votes,
is to be president. But, if no one of the candidates has such a majority, then the house of
representatives, the popular branch of the government, is to elect from the five highest on the list
the person, whom they may deem best qualified for the office, each state having one vote in the
choice. The person, who has the next highest number of votes after the choice of president, is to be
vice president. But, if two or more shall have equal votes, the senate are to choose the vice president.
Thus, the ultimate functions are to be shared alternately by the senate and representatives in the
organization of the executive department.12

Sec. 1453. "This process of election," adds the Federalist, with a somewhat elevated tone of
satisfaction, "affords a moral certainty, that the office of president will seldom fall to the lot of a
man, who is not in an eminent degree endowed with the requisite qualifications. Talents for low
intrigue, and the little arts of popularity, may alone suffice to elevate a man to the first honors of a
single state. But it will require other talents, and a different kind of merit to establish him in the
esteem, and confidence of the whole Union, or of so considerable a portion of it, as will be necessary
to make him a successful candidate for the distinguished office of president of the United States. It
will not be too strong to say, that there will be a constant probability of seeing the station filled by
characters preeminent for ability and virtue. And this will be thought no inconsiderable
recommendation of the constitution by those, who are able to estimate the share, which the executive
in every government must necessarily have in its good or ill administration."

Sec. 1454. The mode of election of the president thus provided for has not wholly escaped censure,
though the objections have been less numerous, than those brought against many other parts of the
constitution, touching that department of the government.

Sec. 1455. One objection was, that he is not chosen directly by the people, so as to secure a proper
dependence upon them. And in support of this objection it has been urged, that he will in fact owe
his appointment to the state governments; for it will become the policy of the states, which cannot
directly elect a president, to prevent his election by the people, and thus to throw the choice into the
house of representatives, where it will be decided by the votes of states. Again, it was urged, that,
this very mode of choice by states in the house of representatives is most unjust and unequal. Why,
it has been said, should Delaware, with her single representative, possess the same vote with


© Copyright 2003, 2005 Lonang Institute
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 78 of 124
Story: Commentaries on the Constitution of the U.S. (1833)                                        Page 649


of the original text is, that the house shall elect "from the five highest on the list." Suppose there
were six candidates, three of whom had an equal number; who are to be preferred? The amendment
is, that the house shall elect "from the persons having the highest numbers, not exceeding three."
Suppose there should be four candidates, two of whom should have an equality of votes; who are
to be preferred? Such a case is quite within the range of probability; and may hereafter occasion very
serious dissensions. One object in lessening the number of the persons to be balloted for from five
to three, doubtless was, to take away the chance of any person few votes from being chosen
president having very against the general sense of the nation. Yet it is obvious now, that a person
having but a very small number of electoral votes, might, under the present plan, be chosen
president, if the other votes were divided between two eminent rival candidates; the friends of each
of whom might prefer any other to such rival candidate. Nay, their very hostility to each other might
combine them in a common struggle to throw the final choice upon the third candidate, whom they
might hope to control, or fear to disoblige.

Sec. 1466. It is observable, that the language of the constitution is, that "each state shall appoint in
such manner, as the legislature thereof may direct," the number of electors, to which the state is
entitled. Under this authority the appointment of electors has been variously provided for by the state
legislatures. In some states the legislature have directly chosen the electors by themselves; in others
they have been chosen by the people by a general ticket throughout the whole state; and in others
by the people in electoral districts, fixed by the legislature, a certain number of electors being
apportioned to each district. No question has ever arisen, as to the constitutionality of either mode,
except that of a direct choice by the legislature. But this, though often doubted by able and ingenious
minds, has been firmly established in practice, ever since the adoption of the constitution, and does
not now seem to admit of controversy, even if a suitable tribunal existed to adjudicate upon it. At
present, in nearly all the states, the electors are chosen either by the people by a general ticket, or
by the state. legislature. The choice in districts has been gradually abandoned; and is now persevered
in, but by two states. The inequality of this mode of choice, unless it should become general
throughout the Union, is so obvious, that it is rather matter of surprise, that it should not long since
have been wholly abandoned. In case of any party divisions in a state, it may neutralize its whole
vote, while all the other states give an unbroken electoral vote. On this account, and for the sake of
uniformity, it has been thought desirable by many statesmen to have the constitution amended so,
as to provide for an uniform mode of choice by the people.

Sec. 1467. The remaining part of the clause, which precludes any senator, representative, or person
holding an office of trust or profit under the United States, from being an elector, has been already
alluded to, and. requires little comment. The object is, to prevent persons holding public stations
under the government of the United States, from any direct influence in the choice of a president.
In respect to persons holding office, it is reasonable to suppose, that their partialities would all be
in favor of the reelection of the actual incumbent, and they might have strong inducements to exert
their official influence in the electoral college. In respect to senators and representatives, there is this
additional reason for excluding them; that they would be already committed by their vote in the
electoral college; and thus, if there should be no election by the people, they could not bring to the
final vote either the impartiality, or the independence, which the theory of the constitution
contemplates.

Sec. 1468. The next clause is, "The congress may "determine the time of choosing the electors, and


© Copyright 2003, 2005 Lonang Institute
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 79 of 124




              Exhibit R
2/4/2021               Case 1:20-cv-03791-JEB Document    22-11
                                                  The Avalon Project : Filed   02/05/21
                                                                       Federalist No 66 Page 80 of 124
                                                                                                                                                                    Search Avalon




                 Avalon Home
                               Document         Ancient      Medieval     15th Century   16th Century   17th Century   18th Century   19th Century   20th Century     21st Century
                               Collections   4000bce - 399   400 - 1399   1400 - 1499    1500 - 1599    1600 - 1699    1700 - 1799    1800 - 1899    1900 - 1999         2000 -



                                                                          The Federalist Papers : No. 66

                                                                Previous Document Contents Next Document


                                Objections to the Power of the Senate To Set as a Court for Impeachments Further Considered
                                                                 From the New York Packet.
                                                                  Tuesday, March 11, 1788.


                                                                                         HAMILTON


       To the People of the State of New York:

       A REVIEW of the principal objections that have appeared against the proposed court for the trial of impeachments, will not improbably eradicate the remains of any
   unfavorable impressions which may still exist in regard to this matter.

        The FIRST of these objections is, that the provision in question confounds legislative and judiciary authorities in the same body, in violation of that important and
   wellestablished maxim which requires a separation between the different departments of power. The true meaning of this maxim has been discussed and ascertained
   in another place, and has been shown to be entirely compatible with a partial intermixture of those departments for special purposes, preserving them, in the main,
   distinct and unconnected. This partial intermixture is even, in some cases, not only proper but necessary to the mutual defense of the several members of the
   government against each other. An absolute or qualified negative in the executive upon the acts of the legislative body, is admitted, by the ablest adepts in political
   science, to be an indispensable barrier against the encroachments of the latter upon the former. And it may, perhaps, with no less reason be contended, that the
   powers relating to impeachments are, as before intimated, an essential check in the hands of that body upon the encroachments of the executive. The division of them
   between the two branches of the legislature, assigning to one the right of accusing, to the other the right of judging, avoids the inconvenience of making the same
   persons both accusers and judges; and guards against the danger of persecution, from the prevalency of a factious spirit in either of those branches. As the
   concurrence of two thirds of the Senate will be requisite to a condemnation, the security to innocence, from this additional circumstance, will be as complete as itself
   can desire.

       It is curious to observe, with what vehemence this part of the plan is assailed, on the principle here taken notice of, by men who profess to admire, without
   exception, the constitution of this State; while that constitution makes the Senate, together with the chancellor and judges of the Supreme Court, not only a court of
   impeachments, but the highest judicatory in the State, in all causes, civil and criminal. The proportion, in point of numbers, of the chancellor and judges to the senators,
   is so inconsiderable, that the judiciary authority of New York, in the last resort, may, with truth, be said to reside in its Senate. If the plan of the convention be, in this
   respect, chargeable with a departure from the celebrated maxim which has been so often mentioned, and seems to be so little understood, how much more culpable
   must be the constitution of New York?1

       A SECOND objection to the Senate, as a court of impeachments, is, that it contributes to an undue accumulation of power in that body, tending to give to the
   government a countenance too aristocratic. The Senate, it is observed, is to have concurrent authority with the Executive in the formation of treaties and in the
   appointment to offices: if, say the objectors, to these prerogatives is added that of deciding in all cases of impeachment, it will give a decided predominancy to
   senatorial influence. To an objection so little precise in itself, it is not easy to find a very precise answer. Where is the measure or criterion to which we can appeal, for
   determining what will give the Senate too much, too little, or barely the proper degree of influence? Will it not be more safe, as well as more simple, to dismiss such
   vague and uncertain calculations, to examine each power by itself, and to decide, on general principles, where it may be deposited with most advantage and least
   inconvenience?

        If we take this course, it will lead to a more intelligible, if not to a more certain result. The disposition of the power of making treaties, which has obtained in the plan
   of the convention, will, then, if I mistake not, appear to be fully justified by the considerations stated in a former number, and by others which will occur under the next
   head of our inquiries. The expediency of the junction of the Senate with the Executive, in the power of appointing to offices, will, I trust, be placed in a light not less
   satisfactory, in the disquisitions under the same head. And I flatter myself the observations in my last paper must have gone no inconsiderable way towards proving
   that it was not easy, if practicable, to find a more fit receptacle for the power of determining impeachments, than that which has been chosen. If this be truly the case,
   the hypothetical dread of the too great weight of the Senate ought to be discarded from our reasonings.

       But this hypothesis, such as it is, has already been refuted in the remarks applied to the duration in office prescribed for the senators. It was by them shown, as
   well on the credit of historical examples, as from the reason of the thing, that the most POPULAR branch of every government, partaking of the republican genius, by
   being generally the favorite of the people, will be as generally a full match, if not an overmatch, for every other member of the Government.

        But independent of this most active and operative principle, to secure the equilibrium of the national House of Representatives, the plan of the convention has
   provided in its favor several important counterpoises to the additional authorities to be conferred upon the Senate. The exclusive privilege of originating money bills will
   belong to the House of Representatives. The same house will possess the sole right of instituting impeachments: is not this a complete counterbalance to that of
   determining them? The same house will be the umpire in all elections of the President, which do not unite the suffrages of a majority of the whole number of electors; a
   case which it cannot be doubted will sometimes, if not frequently, happen. The constant possibility of the thing must be a fruitful source of influence to that body. The
   more it is contemplated, the more important will appear this ultimate though contingent power, of deciding the competitions of the most illustrious citizens of the Union,
   for the first office in it. It would not perhaps be rash to predict, that as a mean of influence it will be found to outweigh all the peculiar attributes of the Senate.

        A THIRD objection to the Senate as a court of impeachments, is drawn from the agency they are to have in the appointments to office. It is imagined that they
   would be too indulgent judges of the conduct of men, in whose official creation they had participated. The principle of this objection would condemn a practice, which is
   to be seen in all the State governments, if not in all the governments with which we are acquainted: I mean that of rendering those who hold offices during pleasure,
   dependent on the pleasure of those who appoint them. With equal plausibility might it be alleged in this case, that the favoritism of the latter would always be an
   asylum for the misbehavior of the former. But that practice, in contradiction to this principle, proceeds upon the presumption, that the responsibility of those who
   appoint, for the fitness and competency of the persons on whom they bestow their choice, and the interest they will have in the respectable and prosperous
   administration of affairs, will inspire a sufficient disposition to dismiss from a share in it all such who, by their conduct, shall have proved themselves unworthy of the
   confidence reposed in them. Though facts may not always correspond with this presumption, yet if it be, in the main, just, it must destroy the supposition that the
   Senate, who will merely sanction the choice of the Executive, should feel a bias, towards the objects of that choice, strong enough to blind them to the evidences of
   guilt so extraordinary, as to have induced the representatives of the nation to become its accusers.



https://avalon.law.yale.edu/18th_century/fed66.asp                                                                                                                                      1/2
2/4/2021               Case 1:20-cv-03791-JEB Document    22-11
                                                  The Avalon Project : Filed   02/05/21
                                                                       Federalist No 66 Page 81 of 124
      If any further arguments were necessary to evince the improbability of such a bias, it might be found in the nature of the agency of the Senate in the business of
   appointments.

       It will be the office of the President to NOMINATE, and, with the advice and consent of the Senate, to APPOINT. There will, of course, be no exertion of CHOICE
   on the part of the Senate. They may defeat one choice of the Executive, and oblige him to make another; but they cannot themselves CHOOSE, they can only ratify or
   reject the choice of the President. They might even entertain a preference to some other person, at the very moment they were assenting to the one proposed,
   because there might be no positive ground of opposition to him; and they could not be sure, if they withheld their assent, that the subsequent nomination would fall
   upon their own favorite, or upon any other person in their estimation more meritorious than the one rejected. Thus it could hardly happen, that the majority of the
   Senate would feel any other complacency towards the object of an appointment than such as the appearances of merit might inspire, and the proofs of the want of it
   destroy.

       A FOURTH objection to the Senate in the capacity of a court of impeachments, is derived from its union with the Executive in the power of making treaties. This, it
   has been said, would constitute the senators their own judges, in every case of a corrupt or perfidious execution of that trust. After having combined with the Executive
   in betraying the interests of the nation in a ruinous treaty, what prospect, it is asked, would there be of their being made to suffer the punishment they would deserve,
   when they were themselves to decide upon the accusation brought against them for the treachery of which they have been guilty?

       This objection has been circulated with more earnestness and with greater show of reason than any other which has appeared against this part of the plan; and yet
   I am deceived if it does not rest upon an erroneous foundation.

        The security essentially intended by the Constitution against corruption and treachery in the formation of treaties, is to be sought for in the numbers and characters
   of those who are to make them. The JOINT AGENCY of the Chief Magistrate of the Union, and of two thirds of the members of a body selected by the collective
   wisdom of the legislatures of the several States, is designed to be the pledge for the fidelity of the national councils in this particular. The convention might with
   propriety have meditated the punishment of the Executive, for a deviation from the instructions of the Senate, or a want of integrity in the conduct of the negotiations
   committed to him; they might also have had in view the punishment of a few leading individuals in the Senate, who should have prostituted their influence in that body
   as the mercenary instruments of foreign corruption: but they could not, with more or with equal propriety, have contemplated the impeachment and punishment of two
   thirds of the Senate, consenting to an improper treaty, than of a majority of that or of the other branch of the national legislature, consenting to a pernicious or
   unconstitutional law, a principle which, I believe, has never been admitted into any government. How, in fact, could a majority in the House of Representatives impeach
   themselves? Not better, it is evident, than two thirds of the Senate might try themselves. And yet what reason is there, that a majority of the House of Representatives,
   sacrificing the interests of the society by an unjust and tyrannical act of legislation, should escape with impunity, more than two thirds of the Senate, sacrificing the
   same interests in an injurious treaty with a foreign power? The truth is, that in all such cases it is essential to the freedom and to the necessary independence of the
   deliberations of the body, that the members of it should be exempt from punishment for acts done in a collective capacity; and the security to the society must depend
   on the care which is taken to confide the trust to proper hands, to make it their interest to execute it with fidelity, and to make it as difficult as possible for them to
   combine in any interest opposite to that of the public good.

        So far as might concern the misbehavior of the Executive in perverting the instructions or contravening the views of the Senate, we need not be apprehensive of
   the want of a disposition in that body to punish the abuse of their confidence or to vindicate their own authority. We may thus far count upon their pride, if not upon their
   virtue. And so far even as might concern the corruption of leading members, by whose arts and influence the majority may have been inveigled into measures odious
   to the community, if the proofs of that corruption should be satisfactory, the usual propensity of human nature will warrant us in concluding that there would be
   commonly no defect of inclination in the body to divert the public resentment from themselves by a ready sacrifice of the authors of their mismanagement and disgrace.

       PUBLIUS.

      1 In that of New Jersey, also, the final judiciary authority is in a branch of the legislature. In New Hampshire, Massachusetts, Pennsylvanis, and South Carolina,
   one branch of the legislature is the court for the trial of impeachments.


                                                               Previous Document Contents Next Document



                Avalon Home
                              Document         Ancient      Medieval       15th Century   16th Century   17th Century   18th Century   19th Century   20th Century    21st Century
                              Collections   4000bce - 399   400 - 1399     1400 - 1499    1500 - 1599    1600 - 1699    1700 - 1799    1800 - 1899    1900 - 1999        2000 -



       © 2008 Lillian Goldman Law Library                   Avalon            Accessibility    Contact Us       Yale Law         University       Yale Law           Search Morris   Search Orbis
       127 Wall Street, New Haven, CT 06511.                Statement of      at Yale                           Library          Library          School
                                                            Purpose




https://avalon.law.yale.edu/18th_century/fed66.asp                                                                                                                                             2/2
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 82 of 124




               Exhibit S
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 83 of 124
                                                                     – Founding.com



     GEORGIA CONSTITUTION OF 1798
     Home       State Constitutions      Georgia Constitution Of 1798




     1798


     The constitution of the State of Georgia, as revised, amended, and compiled by the convention of the State, at
     Louisville, on the 30th day of May, 1798


     ARTICLE I


     SECTION 1. The legislative, executive, and judiciary departments of government shall be distinct, and each

     department shall be confided to a separate body of magistracy; and no person or collection of persons, being
     of one of these departments, shall exercise any power properly attached to either of the others, except in the

     instances herein expressly permitted.


     Sec. 2. The legislative power shall be vested in two separate and distinct branches, to wit: A senate and house
     of representatives, to be styled " The general assembly."


     Sec. 3. The senate shall be elected annually, on the first Monday in November, until such day of election be

     altered by law; and shall be composed of one member from each county, to be chosen by the electors thereof.


     Sec. 4: No person shall be a senator who shall not have attained to the age of twenty-five years, and have been
     nine years a citizen of the United States, and three years an inhabitant of this State, and shall have usually

     resided within the county for which he shall be returned, at least one year immediately preceeding his election,

     (except persons who may have been absent, on public business of tins State or of the United States, ) and is

     and shall have been possessed, in his own right, of a settled freehold estate of the value of five hundred
     dollars, or taxable property to the amount of one thousand dollars, within the county, for one year preceding

     his election, and whose estate shall on a reasonable estimation, be fully competent to the discharge of his just

     debts over and above that sum.


     Sec. 5. The senate shall elect, by ballot, a president of their own body.


founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   1/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 84 of 124
                                                                     – Founding.com

     Sec. 6. The senate shall have the sole power to try all impeachments. When sitting for that purpose, they shall
     be on oath or affirmation; and no person shall be convicted without the concurrence of two-thirds of the

     members present. Judgment in cases of impeachment shall not extend further than removal from office and

     disqualification to hold and enjoy any office of honor, trust, or profit within this State; but, the party convicted

     shall, nevertheless, be subject to indictment, trial, judgment, and punishment according to law.


     Sec. 7. The house of representatives shall be composed of members from all the counties which now are, or

     hereafter may be, included within this State, according to their respective numbers of free white persons, and

     including three-fifths of all the people of color. The actual enumeration shall be made within two years, and

     within every subsequent term of seven years thereafter , at such time and in such manner as this convention

     may direct. Each county containing three thousand persons, agreeably to the foregoing plan of enumeration,
     shall be entitled to two members; seven thousand, to three members; and twelve thousand, to four members;

     but each county shall have at least one and not more than four members. The representatives shall be chosen

     annually, on the first Monday in November, until such day of election be altered by law. Until the aforesaid

     enumeration shall be made, the several counties shall be entitled to the following number of representatives,

     respectively: Camden, two; Glynn, two; Liberty, three; M'Intosh, two; Bryan, one; Chatham, four; Effingham

     two; Striven, two; Montgomery, two; Burke, three; Bullock, one; Jefferson, three; Lincoln, two; Elbert, three;

     Jackson, two; Richmond, three, Wilkes, four; Columbia, three; Warren, three; Washington, three; Hancock,

     four; Greene, three; Oglethorpe, three; and Franklin, two.


     Sec. 8. No person shall be a representative who shall not have attained to the age of twenty-one years, and

     have been seven years a citizen of the United States, three years an inhabitant of this State, and have usually

     resided in the county in which he shall be chosen one year immediately preceding his election, (unless he shall

     have been absent on public business of this State or of the United States,) and shall be possessed in his own

     right of a settled freehold estate of he value of two hundred and fifty dollars, or of taxable property to the

     amount of five hundred dollars within the county, for one year preceding his election, and whose estate shall,

     on a reasonable estimation, be competent to the discharge of his just debts, over and above that sum.


     Sec. 9. The house of representatives shall choose their speaker and other officers.


     Sec. 10. They shall have solely the power to impeach all persons who have been or may be in office.



founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   2/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 85 of 124
                                                                     – Founding.com

     Sec. 11. No person holding any military commission or other appointment, having any emolument annexed

     thereto, under this State or the United States, or either of them, except justices of the Inferior court, justices of

     the peace, and officers of the militia, nor any person who has had charge of public moneys belonging to the

     State, unaccounted for and unpaid, or who has not paid all legal taxes or contributions to the government

     required o him, shall have a seat in either branch of the general assembly; nor shall any senator or

     representative be elected to any office or appointment by the legislature, having any emoluments or

     compensation annexed thereto, during the time for which he shall have been elected, with the above exception,

     unless he shall decline accepting his seat, by notice to the executive within twenty days after he shall have
     been elected; nor shall any member, after having taken his seat, be eligible to any of the aforesaid offices or

     appointments during the time for which he shall have been elected.


     Sec. 12. The meeting of the general assembly shall be annually, on the second Tuesday in January, until such

     day of meeting be altered by law; a majority of each branch shall, be authorized to proceed to business; but a

     smaller number may adjourn from day to day, and compel the attendance of their members in such manner as

     each house may- prescribe,


     SEC. 13. Each house shall be the judges of the elections, returns, and qualifications of its own members; with
     powers to expel or punish, by censuring, fining and imprisoning, or either, for behavior; and may expel any

     person convicted of any felonies or disorderly infamous offence ; each house may punish by imprisonment,

     during session, any person, not a member , who shall be guilty of disrespect by any disorderly or

     contemptuous behavior in its presence, or who, during session, shall threaten harm to the body or estate of any

     member, for anything said or done in either house, or who shall assault or arrest any witness in going to or

     returning therefrom, or who shall rescue any person arrested by order of either house.


     Sec. 14. No Senator or representative shall be liable to be arrested during his attendance on the general

     assembly, or for ten days previous to its sitting, or for ten days after the rising thereof, except for treason,
     felony, Or breach of the peace; nor shall any member be liable to answer for anything spoken in debate in

     either house in any court or place elsewhere; but shall nevertheless be bound to answer for perjury, bribery, or
     corruption.


     SEC. 15. Each house shall keep a journal of its proceedings, and publish them immediately after their
     adjournment; and the yeas and nays of the members on any question shall, at the desire of any two members,

founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   3/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 86 of 124
                                                                     – Founding.com

     be entered on the Journals.


     SEC. 16. All bills for raising revenue or appropriating moneys shall originate in the house of representatives,
     but the senate shall propose or concur with amendments, as in other bills.


     Sec. 17. Every bill shall be read three times and on three separate days, in each branch of the general
     assembly, before it shall pass, unless in cases of actual invasion or insurrection; nor shall any law or ordinance

     pass , containing any matter different from what is expressed in the title thereof; and all acts shall he signed by
     the president in the senate, and Speaker in the house of representatives. No bill or ordinance which shall have

     been rejected by either house shall be brought in again during the session, under the same or any other title,
     without the consent Of two-thirds of each branch.


     Sec. 18. Each senator and representative, before he be permitted to take his seat, shall take an oath, or make

     affirmation not practised any unlawful means, either directly or indirectly, to procure his election ; and every
     person Shall be disqualified from serving as a senator or representative, for the term for which he Shall have

     been elected, who shall be convicted of having given or offered any bribe or treat, or canvassed for such
     election; and every candidate employing like means, and not elected, shall, on conviction, be ineligible to hold

     a seat in either house, or to hold any office of honor or profit for the term of one year, and to such other
     disabilities or penalties as may be prescribed by law.


     Sec. 19. Every member of the senate or house of representatives shall, before he takes his Seat, take the

     following oath or affirmation. to wit: " I, A B, do solemnly swear (or affirm, as the case may be) that I have
     not obtained my election by bribery, treats, canvassing, or other undue or unlawful means, used by myself, or

     others by my desire or approbation, for that purpose; that I consider myself constitutionally qualified as a
     senator, (or representative,) and that, on all questions and measures which may come before me, I will give my

     Vote and so conduct myself as may, in my judgment, appear most conductive to the interest and prosperity of
     this State; and that I will bear true faith and allegiance to the same; and to the utmost of my power and ability

     observe, conform to, support, and defend the constitution thereof ."


     Sec. 20. NO person who hath been or may be convicted of felony before any court of this State, or any of the
     United States, shall be eligible to any office or appointment of honor, profit, or trust within this State.




founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   4/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 87 of 124
                                                                     – Founding.com

     Sec. 21. Neither house, during the session of the general assembly, shall, without the consent of the other,
     adjourn for more than three days, nor to any other place than that at which the two branches shall be sitting;

     and in case of disagreement between the senate and house of representatives, with respect to their
     adjournment, the governor may adjourn them.


     Sec. 22. The general assembly shall have power to make all laws and ordinances which they shall deem
     necessary and proper for the good of the State, which shall not be repugnant to this constitution.


     Sec. 23. They shall have power to alter the boundaries of the present counties, and to lay off new ones, as well
     out of the counties already laid off as out of the other territory belonging to the State; but the property of the
     soil, in a free government, being one of the essential rights of a free people, it is necessary, in order to avoid

     disputes, that the limits of this State should be ascertained with precision and exactness; and this convention,
     composed of the immediate representatives of the people, chosen by them to assert them rights, to revise the -

     powers given. by them to the government, and from whose will all ruling authority of right flows, cloth assert
     and declare the boundaries of this State shall be as follows, that is to say: The limits, boundaries, jurisdictions,

     and authority of the State of Georgia do, and did, and of right ought to, extend from the sea or mouth of the
     river Savannah, along the northern branch or stream thereof, to the fork or confluence of the rivers now called

     Tugalo and Keowee, and from thence along the most northern branch or stream of the said river Tugalo, till it
     intersect the northern boundary-line of South Carolina, if the said branch or stream of Tugalo extends so far

     north, reserving all the islands in the said rivers Savannah and Tugalo to Georgia; but, if the head spring or
     source of any branch or stream of the said river Tugalo does not extend to the north boundary-line of South
     Carolina, then a west line to the Mississippi, to be drawn from the head spring or source of the said branch or

     stream of Tugalo River, which extends to the highest northern latitude; thence, down the middle of the said
     river Mississippi, until it shall intersect the northernmost part of the thirty-first degree of north latitude; south,

     by a line drawn due east from the termination of the line last mentioned, in the latitude of thirty-one degrees
     north of the equator, to the middle of the river Apalachicola, Or Chatahoochee; thence, along the middle

     thereof, to its junction with Flint River; thence straight to the head of Saint Mary's River; and thence, along the
     middle of Saint Mary's River, to the Atlantic Ocean, and from thence to the mouth or inlet of Savannah River,

     the place of beginning; including and comprehending all the lands and waters within the said limits,
     boundaries, and jurisdictional rights; and also all the islands within twenty leagues of the sea-coast. And this

     convention doth further declare and assert that all the territory without the present temporary line, and within


founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   5/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 88 of 124
                                                                     – Founding.com

     the limits aforesaid, is now, of right, the property of the free citizens of this State, and held by them in

     sovereignty, inalienable but by their consent: Provided, nevertheless, That nothing herein contained shall
     construed so as to prevent a sale to, or contract with, the, United States, by the legislature of this State, of and

     for all or any part of the western territory of this State lying westward of the river Chatahoochee, on such
     terms as may be beneficial to both parties; and may procure an extension of settlement and extinguishment of

     Indian claims in and to the vacant territory of this State to the east and north of the said river Chatahoochee, to
     which territory such power of contract or sale, by the legislature, shall not extend: And provided also, The

     legislature may give its consent to the establishment of one or more governments westward thereof; but
     monopolies of land by individuals being contrary to the spirit of our free government, no sale of territory of

     this State, or any part thereof, shall take place to individuals or private companies, unless a county or counties
     shall have been first laid off, including such territory, and the Indian rights shall have been extinguished
     thereto.


     Sec. 24. The foregoing section of this article having declared the common rights of the free citizens of this
     State in and to all the territory without the present temporary boundary-line, and within the limits of this State

     thereby defined, by which the contemplated purchases of certain companies of a considerable portion thereof
     are become constitutionally void, and justice and good faith require that the State should not detain a

     consideration for a contract which has failed, the legislature, at their next session, shall make provision by law

     for returning to any person or persons who has or have bona fide deposited moneys for such purposes in the
     treasury of this State:Provided, That the same shall not have been drawn therefrom in terms of the act passed

     the thirteenth day of February, one thousand seven hundred and ninety-six, commonly called the rescinding

     act, or the appropriation laws Of the years one thousand seven hundred and ninety-six and one thousand seven
     hundred and ninety-seven ; nor shall the moneys paid for such purchases ever be deemed a part of the funds of

     this State, or be liable to appropriation as such; but until such moneys be drawn from the treasury, they shall

     be considered altogether at the risk of the persons who have deposited the same. No money shall be drawn out

     of the treasury or from the public funds Of this State, except by appropriation made by law; and a regular
     statement and account of the receipts and expenditures of all public moneys shall be published from time to

     time. No vote, resolution, law, or order Shall pass the general assembly panting a donation or gratuity in favor

     of any person whattever but by the concurrence of two-thirds of the general assembly.




founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   6/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 89 of 124
                                                                     – Founding.com

     Sec. 25. It shall be the duty of the justices of the inferior court, or any three Of them, in each county

     respectively, within sixty days after the adjournment of this convention, to appoint one or more fit persons in

     each county, not exceeding one for each battalion district, whose duty it shall be to take a full and accurate

     census or enumeration of all free white persons and people of color residing therein, distinguishing, in separate
     columns, the free white persons from persons of color, and return the Same to the clerks of the superior courts

     of the several counties, certified under their hands, on or before the first day of December next; the person so

     appointed being first severally sworn before the said justices, or either of them, duly and faithfully to perform

     the trust reposed in them; and it shall be the duty of the said clerks to transmit all such returns, under seal,
     directed to the speaker of the house of representatives, at the first session of the legislature thereafter. And it

     shall be the duty of the general assembly, at their said first session, to apportion the members of the house of

     representatives among the several counties, agreeably to the plans prescribed by this constitution, and to
     provide an adequate compensation abode shall be in any family on the first Monday in July next shall be

     returned as of such family; and every person occasionally absent at the time of taking the enumeration, as

     belonging to that place in which he usually resides. The general assembly shall, by law, direct the manner of

     taking such census or enumeration, within every subsequent term of seven years, in conformity to this
     constitution. And it is declared to be the duty of all officers, civil and military, throughout the State, to be

     aiding and assisting in the true and faithful execution thereof. In case the justices of the inferior courts should

     fail to make such appointments, or if there should not be a sufficient number of such justices in any county,

     then the justices of the peace, or any three of them, shall have and exercise like powers and authority
     respecting the said census; and if the census or enumeration of any county shall not, be so taken and returned,

     then, and in that case, the general assembly shall apportion the representation of such county according to the

     best evidence in their power, relative to its population.


     Sec. 26. The Legislature shall have no power to change names, nor to Legitimate persons, nor to make or

     change Precincts, nor to establish Bridges or Ferries, but shall, by law, prescribe the manner in which said

     powers shall be exercised by the Superior or Inferior courts, and the privileges to be enjoyed.


     ARTICLE II


     SECTION 1. The executive power shall be vested in a governor, who shall bold his office during the term of

     two years, and until such time as a successor shall be chosen and qualified. He shall have a competent salary,

     established by law, which shall not be increased or diminished during the period for which be shall have been
founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   7/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 90 of 124
                                                                     – Founding.com

     elected; neither shall he receive, within that period, any other emolument from the united States, or either of
     them, or from any foreign power.


     Sec. 2. The governor shall be elected by the general assembly, at their second annual session after the rising of

     this convention, and at every second annual session thereafter, on the second day after the two houses shall be

     organized and competent to proceed to business.


     Sec. 3. No person shall be eligible to the office of governor who shall not have been a citizen of the United

     States twelve years, and an inhabitant of this State six years, and who hath not attained to the age of thirty

     years, and who does not possess five hundred acres of land, in his own right, within this State, and other
     property to the amount of four thousand dollars, and whose estate shall not, on a reasonable estimation be

     competent to the discharge of his debts, over and above that sum.


     Sec. 4. In case of the death, resignation, or disability of the governor, the president of the senate shall exercise

     the executive powers of government until such disability be removed, or until the next meeting of the general
     assembly.


     Sec. 5. The governor shall, before he enters on the duties of his office, take the following Oath or affirmation:

     " I do solemly swear (or affirm, as the case may be) that I will faithfully execute the office of governor of the
     State of Georgia; and will, to the best of my abilities, preserve, protect , and defend the said State, and cause

     justice to be executed in mercy therein, according to the constitution and laws thereof.'"


     Sec. 6. He shall be commander-in-chief of the army and navy of this State, and of the militia thereof.


     Sec. 7. He shall have power to grant reprieves for offences against the State, except in cases of impeachment ,
     and to grant pardons or to remit any part of a sentence, in all cases after conviction, except for treason or

     murder, in which cases he may respite the execution, and make report thereof to the next general assembly, by

     whom a pardon may be granted.


     Sec. 8. He Shall issue writs of election to fill up all vacancies that happen in the senate or house of

     representatives; and shall have power to convene the general assembly on extraordinary occasions; and shall

     give them, from time to time, information of the state of the republic, and recommend to their consideration

     such measures as he may deem necessary and expedient.

founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   8/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 91 of 124
                                                                     – Founding.com

     Sec. 9. When any office shall become vacant by death, resignation, or otherwise, the governor shall have the

     power to till such vacancy; and persons SO appointed shall continue in office until a successor is appointed,
     agreeable to the mode pointed out by this constitution or by the legislature.


     Sec. 10. He shall have the revision of all bills passed by both houses before the same shall become laws; but

     two-thirds of both houses may pass it law notwithstanding his dissent; and if any bill should not be returned by

     the governor within five days after it hath been presented to him, the same shall be a law, unless the general
     assembly, by their adjournment, shall prevent its return.


     Sec. 11. Every vote, resolution, or order, to which the concurrence of both houses may necessary, except on a

     question of adjournment, Shall be presented to the governor; and, before it shall take effect, be approved by
     him; or, being disapproved, may be repassed by two-thirds of both houses , according to the rules and

     limitations prescribed in case of a bill.


     Sec. 12. There shall be a secretary of the State, a treasurer, and A Surveyor-general, appointed in the same

     manner and at the same session of the legislature, and they shall hold their offices for the like period as the
     governor, and shall have a competent salary, including such emoluments as may be established by law, which

     shall not be increased or diminished during the period for which they shall have been elected.


     Sec. 13. The great seal of the State shall be deposited in the office of the secretary of state, and shall not be
     affixed to an instrument of writing but by order of the governor or general assembly; and the general assembly

     shall, at their first session after the rising of this convention, cause the great seal to be altered by law.


     Sec. 14. The governor shall have power to appoint his own secretaries.


     Article III


     SECTION 1. The judicial powers of this state shall be vested in a superior courts, and in such inferior

     jurisdictions as the legislature shall, from time to time, ordain and establish. The judges of the superior court

     shall be elected for the term of three years, removable by the governor, on the address of two-thirds of both
     houses for that purpose, or by impeachment and conviction thereon. The superior court shall have exclusive

     and final jurisdiction in all criminal cases which shall be tried in the county wherein the crime was committed,

     and in all cases respecting titles to land, which shall be tried in the county where the land lies; and shall have

founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-1…   9/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 92 of 124
                                                                     – Founding.com

     power to correct errors in inferior judicatories by writs of certiorari, as well as errors in the superior courts,

     and to order new trials on proper and legal grounds: Provided, That such new trials shall be determined, and

     such errors corrected, in the superior court of the county in which such action originated. And the said court
     shall also have appellate jurisdiction in such other cases as the legislature may by law direct, which shall in no

     case tend to remove the cause from the county in which the action originated; and the judges thereof in all

     cases of application for new trials, or correction of errors? shall enter their opinions on the minutes of the

     court. The inferior courts shall have cognizance of all other civil cases, which shall be tried in the county
     wherein the defendant resides, except in cases of joint obligors, residing in different counties, which may be

     commenced in either county and a copy of the petition and process, served on the party or parties residing out

     of the county in which the suit may be commenced, shall be deemed sufficient service, under such rules and
     regulations as the legislature may direct; but the legislature may, by law, to which two-thirds of each branch

     shall concur, give concurrent jurisdiction to the superior courts. The superior and inferior courts shall sit in

     each county twice in every year, at such stated times as the legislature shall appoint.


     Sec. 2. The judges shall have salaries adequate to their services, established by law, which shall not be
     increased or diminished during their continuance in office; but shall not receive any other perquisites or

     emoluments whatever, from parties or others, on account of any duty required of them.


     Sec. 3. There shall be a State's attorney and solicitors appointed by the legislature, and commissioned by the
     governor, who shall hold their offices for the term of three years, unless removed by sentence on

     impeachment, or by the governor on the address of two-thirds of each branch of the general assembly. They

     shall have Salaries adequate to their services established by law, which shall not be increased or diminished

     during their continuance in office.


     Sec. 4. Justices of the inferior courts shall be appointed by the general assembly, and be commissioned by the

     governor, and shall hold their commissions during good behavior, or as long as they respectively reside in the

     county for which they shall he appointed, unless removed by sentence on impeachment, or by the governor on
     the address of two-thirds of each branch of the general assembly They may be compensated for their services

     in such manner as the legislature may by law direct.


     Sec. 5. The justices of the peace shall be nominated by the inferior courts of the several counties, and

     commissioned by the governor; and there shall be two justices of the peace in each captain's district, either or

founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   10/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 93 of 124
                                                                     – Founding.com

     both of whom shall have power to try all cases of a civil nature within their district, where the debt or litigated

     demand does not exceed thirty dollars, in such manner as the legislature may by law direct. They shall hold

     their appointments during good behavior, or until they shall be removed by conviction on indictment in the

     superior court, for malpractice in office, or for any felonious or infamous crime, or by the governor on the
     address of two-thirds of each branch of the legislature.


     Sec. 6. The powers of a court of ordinary, or register of probates, shall be invested in the inferior courts of

     each county, from whose decision there may be an appeal to the superior court, under such restrictions and
     regulations as the general assembly may by law direct; but the inferior court shall have power to vest the care

     of the records, and other proceedings therein, in the clerk, or such other person as they may appoint, and any

     one or more Justices of the said court, with such clerk or other person, may issue citations and grant temporary

     letters, in time of vacation, to hold until the next meeting of the said court; and such clerk or other person may
     grant marriage-licenses.


     Sec. 7. The judges of the superior courts, or any one of them. shall have power to issue writs of mandamus,

     prohibition, scire facias, and all other writs which may be necessary for carrying their powers fully into effect.


     Sec. 8. Within five years after the adoption of this constitution, the body of our laws, civil and criminal, shall

     be revised, digested, and arranged under proper heads, and promulgated in such manner as the legislature may

     direct; and no person shall be debarred from advocating or defending his cause before any court or tribunal,

     either by himself or counsel, or both.


     Sec. 9. Divorces shall not be granted by the legislature until the parties shall have had a fair trial before the

     superior court, and a verdict shall have been obtained authorizing a divorce upon legal principles. And in such

     cases two-thirds of each branch of the legislature may pass acts of divorce accordingly.


     Sec. 10. The clerks of the superior and inferior courts shall be appointed in such manner as the legislature may

     by law direct; shall be commissioned by the governor, and shall continue in office during good behavior.


     Sec. 11. Sheriffs shall be appointed in such manner as the general assembly may by law direct, and shall hold

     their appointments for the term of two years, unless sooner removed by sentence on impeachment, or by the
     governor on the address of two-thirds of the justices of the inferior court and of the peace in the county; but no



founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   11/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 94 of 124
                                                                     – Founding.com

     person shall be twice elected sheriff within any term of four years; and no county officer after the next election
     shall be chosen at the time of electing a senator or representative.


     ARTICLE IV


     Section 1. The electors of members of the general assembly shall be citizens and inhabitants of this state, and
     shall have attained the age of twenty-one years, and have paid all taxes which may have been required of them

     , and which they may have had an opportunity of paying, agreeably to law, for the year preceding the election,
     and shall have resided six months within the county: Provided, That in case of an invasion, and the inhabitants
     shall he driven from any county, so as to prevent an election therein, such refugee inhabitants, being a majority

     of the voters of such county, may meet under the direction of any three justices of the peace thereof, in the
     nearest county not in a state of alarm , and proceed to all election without having paid such tax so required of
     electors; and the persons elected thereat shall be entitled to their seats.


     Sec. 2. All elections by the general assembly shall be by joint ballot of both branches of the legislature; and

     when the senate and house of representatives unite for the purpose of electing, they shall meet in the
     representative chamber, and the president of the senate shall in such cases preside, receive the ballots , and
     declare the person or persons elected. In all elections by the people the electors shall vote viva voce until the

     legislature shall otherwise direct.


     SEC. 3. The general officers of the militia shall be elected by the general assembly , and shall be
     commissioned by the governor. ill other officers o the militia shall be elected in such manner as the legislature
     may direct , and shall be commissioned by the governor; and all militia officers now in commission, and those

     which may be hereafter commissioned, shall hold their commissions during their usual residence within the
     division, brigade, regiment, battalion, or company to which they belong , unless removed by sentence of a
     court-martial, or by the governor, on the address of two-thirds of each branch of the general assembly.


     Sec. 4. All persons appointed by the legislature to fill vacancies shall continue in office only so long as to

     complete the time for which their predecessors were appointed.


     Sec. 5. Freedom of the press, and trial by jury, as heretofore used in this State, shall remain inviolate; and no

     ex post facto law shall be pissed. "



founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   12/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 95 of 124
                                                                     – Founding.com

     SEC. 6. No person who heretofore hath been, or hereafter may be a collector, or holder of public moneys, shall
     be eligible to any office in this State until such person shall have acounted for and into the treasury all sums

     for which he may be accountable or liable.


     SEC. 7. The person of a debtor, where there is not a strong presumption of fraud, shall not be detained in

     prison after delivering up, bona fide, all his estate, real and personal, for the use of his creditors, in such
     manner as shall he hereafter regulated by law.


     Sec . 8. Convictions on impeachments which have heretofore taken place are hereby released, and persons
     lying under such convictions restored to citizenship.


     SEC. 9. The writ of habeas corpus shall not be suspended, unless when in case of rebellion or invasion the

     public safety may require it.


     SEC. 10. No person within this State shall, upon any pretence, be deprived of the inestimable privilege of

     worshipping God in a manner agreeable to his own conscience, nor be compelled to attend any place of
     worship contrary to his own faith and judgment; nor shall he ever be obliged to pay tithes, taxes, or any other

     rate, for building Or repairing any place of worship, or for the maintenance of any minister or ministry,
     contrary to what he believes to he right, or hath voluntarily engaged to do. No one religious society shall ever
     be established in this State, in preference to another; nor shall any person be denied the enjoyment of any civil

     right merely on account of his religious principles.


     Sec. 11. There shall be no future importation of Slaves into this State, from Africa or any foreign place , after

     the first day of October next. The legislature shall have no power to pass laws for the emancipation of slaves
     without the consent of each of their respective owners, previous to such emancipation. They shall have no

     power to prevent emigrants from either of the United States to this State from bringing with them such persons
     as may be deemed slaves by the laws of any one of the United States.


     SEC. 12. Any person who shall maliciously dismember or deprive a slave of life shall suffer such punishment
     as would be inflicted in case the like offence had been Committed on a free white person, and on the like

     proof, except in case of insurrection by such slave, and unless such death should happen by accident in giving
     such slave moderate correction.



founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   13/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 96 of 124
                                                                     – Founding.com

     SEC. 13. The arts and sciences shall be promoted, in one or more seminaries of learning; and the legislature
     shall, as soon as conveniently may he, give such further donations and privileges to those already established

     as may be necessary to secure the objects of their institution; and it shall be the duty of the general assembly,
     at their next session, to provide effectual measures for the improvement and permanent security of the funds
     and endowments of such institutions.


     SEC. 14. All civil officers shall continue in the exercise of the duties of their several offices during the periods

     for which they were appointed, or until they shall be superseded by appointments made in conformity to this
     constitution ; and all laws now in force shall continue to operate, so far as they are compatible with this
     constitution, until repealed; and it shall be the duty of the general assembly to pass all necessary laws and

     regulations for carrying this constitution into full effect.


     Sec. 15. No part of this constitution shall be altered, unless a bill for that purpose , specifying the alterations
     intended to be made, shall have been read three times in the house of representatives, and three times in the
     senate, three several days in each house, and agreed to by two-thirds Of each house respectively; and when

     ANY such bill shall be passed in manner aforesaid, the same shall be published at least six months previous to
     the next ensuing annual election for members of the general assembly; and if such alterations, or any of them,
     so proposed, shall be agreed to in their first session thereafter, by two-thirds of each branch of the general

     assembly, after the Same Shall have been read three times, on three separate days, in each respective house,
     then, and not otherwise, the same shall become a part of this constitution.


     We, the underwritten delegates of the people of the State of Georgia, chosen and authorized by them to revise,
     alter, or amend the powers and principles of their government, do declare, ordain, and ratify the several

     articles and sections contained in the six pages hereunto prefixed, as the constitution of this State; and the
     same shall be in operation from the date hereof.


     In testimony whereof we? and each of us, respectively, have hereunto set our hands, at Louisville, the seat of
     government, this thirtieth day of May, in the year of our Lord one thousand seven hundred and ninety-eight,

     and in the twenty-second year of the Independence of the United States of America; and have caused the great
     seal of the State to be affixed thereto.




founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   14/15
2/4/2021            Case 1:20-cv-03791-JEB Document    22-11of 1798
                                            Georgia Constitution Filed  02/05/21 Page 97 of 124
                                                                     – Founding.com

     Article 4, section 11, and the first line, the following words being interlined, to wit, "after the first day of

     October next."


     JARED IRWIN, President.


     JAMES M. SIMMONS, Secretary.




founding.com/founders-library/government-documents/american-state-and-local-government-documents/state-constitutions/georgia-constitution-of-…   15/15
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 98 of 124




               Exhibit T
     Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 99 of 124




         CONSTITUTIONAL AND APPELLATE COURT PARTICIPATION
                 MOHRMAN, KAARDAL & ERICKSON, P.A.
                    AND ITS ATTORNEYS (1997-2018)

1.   Minnesota Voters Alliance v. Mansky, 138 S.Ct. 1876 (2018)
     First Amendment free speech case against Secretary of State and local election officials.
     Minnesota statute barring the wearing of political insignia inside polling place violated
     First Amendment's Free Speech Clause.

2.   Hoban v. United States Food and Drug Administration, 2018 WL 3122341 (D.
     Minn. 2018)
     Appointments Clause case against FDA. Defendants moved to transfer this case pursuant
     to 28 U.S.C. § 1404(a) to the United States District Court for the District of Columbia.
     Plaintiffs opposed the motion. The Court granted the motion.

3.   Collegians for a Constructive Tomorrow v. University of Minnesota, Board of
     Regents, 2018 WL 2293341 (Minn. Ct. App. 2018)

     Respondent University of Minnesota (the University) collects a fee from its students to
     fund student groups on its campus. Relator is a student group called Collegians for a
     Constructive Tomorrow (CFACT) that requested student-fee funding. The University
     partially granted CFACT's funding request and CFACT appealed to the University's
     appeals. The Court of Appeals affirmed the University’s funding decisions.

4.   Otto v. Wright County, Supreme Court of Minnesota, 910 N.W.2d 446 (Minn. 2018)

     Statute permitting counties to choose to have audit performed by an accounting firm
     rather than by State Auditor did not violate separation of powers. Minnesota Supreme
     Court affirmed decision of Court of Appeals.

5.   Irv's Boomin' Fireworks, LLC v. Muhar, 2018 WL 1702862 (Mn. Ct. App. 2018)

     Appellants Irving Seelye and Irv's Boomin' Fireworks, LLC, challenged the district
     court's denial of their motion for temporary injunctive relief to preclude respondent
     Itasca County Attorney's Office and its officers from enforcing Minnesota's fireworks
     law, codified at Minnesota Statutes sections 624.20 to 624.25 (2016), against appellants.
     Court of Appeals affirmed district court decision.


6.   Watso v. Piper, United States District Court, D. Minnesota, 2018 WL 1512059 (D.
     Minn. 2018)

     Civil rights action based on U.S. Constitution and Indian Child Welfare Act. Parent and
     grandparent challenge state policies regarding transferring non-reservation children to
     tribal governments.
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 100 of 124




7.    Peterson v. Martinez, 2017 WL 6418224 (Mn. Ct. App. 2017)

      Appellant doctor argues that the district court (1) improperly granted summary judgment
      on his claims that respondent medical board and other respondents violated his rights
      under the Minnesota Government Data Practices Act (MGDPA) and (2) abused its
      discretion by denying his motions to amend his complaint and to compel production of
      documents. Court of Appeals affirmed district court decision.


8.    Linert v. MacDonald, 901 N.W.2d 664 (Mn. Ct. App. 2017)

      First amendment case. Campaign statute violated by State Supreme Court candidate,
      who falsely claimed that a judicial-election committee endorsed her, was not overbroad.


9.    Mdewakanton Sioux Indians of Minnesota v. Zinke, 264 F.Supp.3d 116 (Mn. Ct.
      App. 2017)

      Native American case involving federal tribal recognition. Putative Indian tribe and
      individuals allegedly belonging to tribe failed to show failure to exhaust administrative
      remedies should have been waived.


10.   County of Isanti v. Kiefer, 2017 WL 3469521 (Mn. Ct. App. 2017), 2016 WL
      4068197 (Mn. Ct. App. 2016)

      Following a bench trial on respondent county's complaint alleging violations of its solid-
      waste and zoning ordinances, the district court ordered appellant to remove certain items
      that were stored outdoors on his property and rejected his constitutional takings claim.
      Appellant challenges the district court's order, arguing that the outdoor storage ordinance
      was misinterpreted. Court of Appeals reversed lower court decision and remanded with
      instructions.


11.   Nilsson v. Ball, 2017 WL 3378874 (Mn. Ct. App. 2017)

      In this boundary dispute, the district court granted summary judgment in respondent's
      favor declaring that he is the exclusive owner of the disputed property, finding no issues
      of material fact on his trespass and ejectment claims, and awarding damages on the
      trespass claim. The appeal followed.


12.   United States ex rel. Tingley v. PNC Financial Services Group, Inc.,705 Fed.Appx.
      342 (6th Cir. 2017)
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 101 of 124




      Litigation-sanctions. Relator was not deprived of his due process right to fair notice of
      the imposition, under district court's inherent authority, of sanctions.


13.   Douglas v. Stillwater Area Public Schools, Independent School District 834, 899
      N.W.2d 546 (Mn. Ct. App. 2017)

      Education - Finance. School district's use of bond proceeds for heating, ventilation, and
      air conditioning upgrades at school was within bond referendum's broad purpose.



14.   Minnkota Architectural Products Co., Inc. v. Rice Lake Construction Group, 2017
      WL 2628048 (Mn. Ct. App. 2017)

      After respondent-subcontractor Minnkota Architectural Products Co., Inc., demanded
      arbitration, seeking payment for a 2012 construction job in Des Moines, Iowa, appellant-
      contractor Rice Lake Construction Group counterclaimed that Minnkota performed
      defective work on a 2009 construction job in St. Peter, Minnesota.


15.   Calgaro v. St. Louis County, 2017 WL 2269500 (D. Minn. 2017)

      Civil rights—parental substantive and procedural due process claims. Parent brought
      claims against county, school district and medical service provider for providing benefits
      and services to minor child without parental consent.


16.   City of Orono v. Nygard, 2017 WL 1548628 (Mn. Ct. App. 2017)

      REAL PROPERTY - Contempt. City could recover attorney's fees incurred in
      prosecuting contempt action against landowners regarding wind turbine removal.


17.   Collegians for a Constructive Tomorrow v. University of Minnesota, 2017 WL
      1436075 A16-1147 (Mn. Ct. App. 2017)

      Relator-student-group challenges respondent University's final decision regarding
      relator's student-services-fee allocation. The Court of Appeals concluded that
      respondent's proceedings were regular and respondent allocated fees in a viewpoint-
      neutral manner.


18.   Go Green Energy, LLC v. City of Orono, 2017 WL 1316137 (Mn. Ct. App. 2017)
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 102 of 124




      Appellant challenges the summary-judgment dismissal, on statutory-immunity grounds,
      of its tort claims arising out of respondent City of Orono's passage of an ordinance
      regulating small-wind-energy-conversion systems (SWECS). Because the district court
      did not err in concluding that the city is entitled to immunity as a matter of law, we
      affirm.


19.   Bryant Avenue Baptist Church v. City of Minneapolis, 892 N.W.2d 852 (Mn. Ct.
      App. 2017)

      GOVERNMENT - Public Improvements. Church was not exempt under state
      constitution from special assessments which city imposed for street resurfacing.


20.   In re Guardianship of Dorosh, 2017 WL 74303 (Mn. Ct. App. 2017)

      On appeal from the district court's approval of the annual accounts of a ward, appellant,
      the ward's daughter, argues that (1) the district court abused its discretion in denying her
      discovery; and (2) her due process rights were violated because the district court failed to
      provide the required notice and a hearing on the second annual...


21.   Minnesota Voters Alliance v. Simon, 885 N.W.2d 660 (Minn. 2016)

      GOVERNMENT - Jurisdiction. Exercise of Supreme Court's jurisdiction over petition
      challenging election officials' misconduct was not warranted.


22.   Tichich v. City of Bloomington, 835 F.3d 856 (8th Cir. 2016)

      GOVERNMENT - Records. Driver's license holder stated claims alleging governmental
      entities violated Driver's Privacy Protection Act (DPPA).


23.   Eggenberger v. West Albany Tp., 820 F.3d 938 (8th Cir. 2016)

      LITIGATION - Declaratory Judgment. Denial of access to government information was
      no basis for declaratory judgment action.


24.   Krupicka v. Hassinger, 2016 WL 1290937 (Mn. Ct. App. 2016)

      Appellant challenges the district court's order denying his motion to modify or vacate a
      harassment restraining order (HRO) issued against him. We affirm. In February 2014,
      the district court issued an ex parte order for protection (OFP) on behalf of respondent
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 103 of 124




      Shauna Marie Krupicka against appellant Paul John Hassinger. After a hearing on March
      5,...


25.   Abrahamson v. St. Louis County School Dist, 2016 WL 1290905 (Minn. 2016)

      The present appeal arises from the second formal complaint filed by two constituents in
      the St. Louis County School District who have accused the school district of violating
      campaign-finance reporting laws. After the first appeal, the school district filed a
      campaign-finance report of its 2009 expenditures used to promote one side of a ballot...

26.   Nygard v. Walsh, 2016 WL 596606 (Mn. Ct. App. 2016)

      Appellants, husband and wife, challenge district court orders dismissing their petitions
      seeking ex parte harassment restraining orders (HRO) against a neighbor, arguing that
      they are entitled to a hearing under Minn.Stat. § 609.748 (2014) and due-process
      guarantees. Because appellants' due-process rights were vindicated and because
      appellants...


27.   Rexine v. Rexine, 2015 WL 6442560 (Minn. 2015)

      In this marital dissolution proceeding, appellant mother argues that the district court
      erred by: (1) awarding sole legal custody to respondent father; (2) declining to order the
      parties to take their children to Catholic Mass on a weekly basis; (3) dividing marital
      property in an inequitable manner; and (4) ordering the parties to share their...


29.   Dean v. City of Winona, 868 N.W.2d 1 (Mn. Ct. App. 2015)

      REAL PROPERTY - Appeals. Exceptions to mootness doctrine did not permit review of
      challenge to zoning ordinance following sale of property at issue.


30.   Hebert v. Winona County, 111 F.Supp.3d 970 (D. Minn. 2015)

      LABOR AND EMPLOYMENT - Public Employment. Under Minnesota law, former
      county employee's claims against county for defamation and breach of contract could
      only be asserted in certiorari proceeding.


31.   Minnesota Voters Alliance v. Anoka-Hennepin School Dist., 868 N.W.2d 703 (Mn.
      Ct. App. 2015)

      EDUCATION - School Districts. Brochure published by school district did not
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 104 of 124




      “promote” levy ballot questions so as to subject district to campaign-finance-reporting
      requirements.

32.   Centennial Fire Fighters Relief Ass'n v. City of Lino Lakes, 2015 WL 2468727 (Mn.
      Ct. App. 2015)

      Appellants challenge the district court's denial of their request for a writ of mandamus.
      We affirm. The cities of Centerville, Circle Pines, and respondent Lino Lakes entered
      into a Joint Powers Agreement (JPA) in January 1990 pursuant to their authority under
      Minn.Stat. § 471.59, subd. 1 (1990).



33.   Minnesota Voters Alliance v. State, 2015 WL 2457010 (Mn. Ct. App. 2015)

      Appellants challenge the district court's denial of their request for attorney fees under the
      Minnesota Equal Access to Justice Act (MEAJA), Minn.Stat. §§ 15.471–.474 (2014),
      after successfully obtaining a writ of quo warranto requiring respondents to discontinue
      online voter registration, arguing that the district court erred by...


34.   State v. Turner, 864 N.W.2d 204 (Mn. Ct. App. 2015)

      CIVIL RIGHTS - Free Speech. Criminal defamation statute, which did not include truth
      as absolute bar or incorporate actual malice standard for public issues, was
      unconstitutionally overbroad.


35.   Smith v. Department of Employment and Economic Development, 2015 WL
      1128509 (Mn. Ct. App. 2015)

      Relator Eunice Smith challenges a Minnesota Department of Employment and Economic
      Development (DEED) unemployment law judge's (ULJ) decision that she owes a debt
      recoverable under the Minnesota Revenue Recapture Act. Affirmed


36.   In re Harry Inge Baker and Jeanne C. Baker Trust Dated August 9, 1988, 2015 WL
      1013662 (Mn. Ct. App. 2015)

      In this appeal after remand in a trust-administration dispute, appellant asserts that the
      district court erred in the way in which it applied a stipulated payment that was made
      before the first appeal in this matter to the final judgment as amended after remand.
      Affirmed.
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 105 of 124




37.   In re Contest of Special Election held on November 4, 2014, 2015 WL 1014155 A14-
      2167 (Mn. Ct. App. 2015)

      Appellant Nathan Kranz challenges the district court's dismissal of his challenge to the
      results of a special election held by respondent school district on a bonding proposal.
      Because the district court found that the school district's errors were not the result of bad
      faith and did not have an impact on the election, and those findings are affirmed.


38.   Save Mille Lacs Sportsfishing, Inc. v. Minnesota Dept. of Natural Resources, 859
      N.W.2d 845 (Mn. Ct. App. 2015)

      ADMINISTRATIVE PRACTICE - Rulemaking. Absence of citation to relevant
      constitutional or common-law principle was not grounds for declaring rule invalid.

40.   Annex Medical, Inc. v. Burwell, United States Court of Appeals, Eighth Circuit.
      September 05, 2014 --- F.3d ---- 2014 WL 4378763 13-1118
      Background: Employer that sponsored employees’ group health insurance plan, and its
      controlling shareholder, brought action challenging contraceptive mandate under the
      Patient Protection and Affordable Care Act (ACA). The United States District Court for
      the District of Minnesota, David S. Doty, J., 2013 WL 203526, denied plaintiffs’ motion
      for a...

      ...District Court for the District of Minnesota—Minneapolis Erick G. Kaardal , argued,
      Minneapolis, MN ( Kaylan Lytle Phillips , and Noel Johnson , Plainfield...

41.   281 Care Committee v. Arneson, United States Court of Appeals, Eighth Circuit.
      September 02, 2014 --- F.3d ---- 2014 WL 4290372 13-1229
      CIVIL RIGHTS - Free Speech. Minnesota statute criminalizing making false statements
      about ballot initiatives violated First Amendment.

      ...District Court for the District of Minnesota—Minneapolis William F. Mohrman ,
      argued, Minneapolis, MN ( Erick G. Kaardal and James V.F. Dickey , on the brief), for
      appellants. John...

42.   Maple Bank v. St. Louis Park Public School Dist. No. 283, Court of Appeals of
      Minnesota. June 30, 2014 Not Reported in N.W.2d 2014 WL 2921941 A13-2102
      On appeal from summary judgment in this commercial-lease dispute, appellant argues
      that the district court erred by concluding that Rea Properties materially breached its
      lease with respondents. Appellant also argues that the district court abused its discretion
      by denying its motion to strike some of respondents’ evidence and by denying its
      motion...

      ...District Court, File No. 27–CV–13–1813. William F. Mohrman James V.F. Dickey ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant. Jessica E. Schwie , Jardine,
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 106 of 124




      Logan...



43.   Walker v. Jesson, Court of Appeals of Minnesota. May 05, 2014 Not Reported in
      N.W.2d 2014 WL 1758210 A13-0986
      We affirm the district court’s dismissal of appellant’s challenge to the department of
      human services’ expenditure of public funds to provide indigent women with abortions
      because appellants fail to establish taxpayer standing by alleging conduct that constitutes
      an unlawful expenditure. In November 2012, appellants Denise and Brian Walker sued
      the...

      ...amicus curiae American Civil Liberties Union of Minnesota. Erick G. Kaardal James
      R. Magnuson , Mohrman & Kaardal, PA, Minneapolis, MN; and Teresa S. Collett (pro
      hac vice...

44.   Dean v. City of Winona, Court of Appeals of Minnesota. February 24, 2014 843
      N.W.2d 249 2014 WL 684689 A13-1028
      REAL PROPERTY - Zoning and Planning. Ordinance capping at 30% number of lots on
      any block eligible for rental certification was not unconstitutional.

      ...MN, for amicus curiae League of Minnesota Cities. Erick G. Kaardal , Mohrman &
      Kaardal, P.A., Minneapolis, MN. Daniel E. Frank , (pro hac vice), Sutherland...


45.   Minnesota Voters Alliance v. Anoka Hennepin School Dist., Court of Appeals of
      Minnesota. December 23, 2013 Not Reported in N.W.2d 2013 WL 6725847 A13-
      0769
      Relators challenge a decision of an administrative-law judge (ALJ) dismissing as
      untimely their complaint against respondent school district that alleged violations of the
      Minnesota Campaign Financial Reports Act, Minn.Stat. §§ 211A.01–.14 (2012), and the
      Minnesota Fair Campaign Practices Act, Minn.Stat. §§...

      ...of Administrative Hearings, File No. 8–0325–030140. Erick G. Kaardal , Mohrman &
      Kaardal, P.A., Minneapolis, MN, for relators. Lori Swanson , Attorney General, St...


46.   In re Morath, Court of Appeals of Minnesota. December 16, 2013 Not Reported in
      N.W.2d 2013 WL 6569964 A13-0786
      We affirm the district court’s denial of a motion requesting declaratory judgment that the
      work of the Wabasha County Government Study Commission was void because
      appellants do not contest the district court’s finding that the motion was moot. In
      December 2011, the Wabasha County Board of Commissioners abolished its county
      administrator position....

      ...District Court, File No. 79–CV–11–1269. Erick G. Kaardal , Mohrman & Kaardal,
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 107 of 124




      P.A., Minneapolis, MN, for appellants Norman and Snow. James Nordstrom...



47.   Buffets, Inc. v. Leischow, United States Court of Appeals, Eighth Circuit. October
      21, 2013 732 F.3d 889 2013 WL 5677038 12-2804
      BANKRUPTCY - Jurisdiction. Diversity provided basis for jurisdiction over action
      removed on basis of “related to” bankruptcy jurisdiction.

      ...presented argument on behalf of the appellant was William F. Mohrman, of
      Minneapolis, MN. The following attorney(s) appeared on the...



48.   Wolfchild v. U.S., United States Court of Appeals, Federal Circuit. September 27,
      2013 731 F.3d 1280 2013 WL 5405505 2012-5035, 2012-5036, 2012-5043
      NATIVE AMERICANS - Lands. Descendants of tribe members did not show that
      legislation was money-mandating.

      ...original tribal relations, with lack of unitary organization. Erick G. Kaardal , Mohrman
      & Kaardal, P.A., of Minneapolis, MN, argued for plaintiffs-cross appellants, Sheldon...


49.   Minnesota Voters Alliance v. Ritchie, United States Court of Appeals, Eighth
      Circuit. August 02, 2013 720 F.3d 1029 2013 WL 3958348 12-2946
      GOVERNMENT - Elections. Voters failed to state a §1983 claim challenging the
      Minnesota election procedure for verifying election day registrants.

      ...5–120(14) 524.5–313(c)(8) Erick G. Kaardal , argued, Minneapolis, MN, for
      Appellants. Nathan J. Hartshorn , AAG, argued...

50.   InCompass IT, Inc. v. XO Communications Services, Inc., United States Court of
      Appeals, Eighth Circuit. June 26, 2013 719 F.3d 891 2013 WL 3198183 12-2868, 12-
      2829
      COMMERCIAL LAW - Jury. Equitable nature of promissory estoppel claim against
      lessee foreclosed lessor’s right to jury trial.

      ...of the unenforceable agreement. M.S.A. §513.05 Erick G. Kaardal , argued and on the
      brief, Minneapolis, MN, for appellants/cross...

51.   Slaven v. Engstrom, United States Court of Appeals, Eighth Circuit. March 22,
      2013 710 F.3d 772 2013 WL 1164433 12-1457
      CIVIL RIGHTS - Municipal Liability. There was no evidence that county policy caused
      alleged due process violations against parents during child protection case.
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 108 of 124




      ...violations. U.S.C.A. Const.Amend. 14 42 U.S.C.A. §1983 Erick G. Kaardal , argued,
      Minneapolis, MN, for Appellant. Daniel Patrick Rogan , argued, Minneapolis...


52.   Minnesota Majority v. Mansky, United States Court of Appeals, Eighth Circuit.
      March 06, 2013 708 F.3d 1051 2013 WL 811728 11-2125
      CIVIL RIGHTS - Free Speech. Minnesota statute prohibiting display of political
      materials at polling place did not facially violate right to free speech.

      ...delegating discretion to election judges. U.S.C.A. Const.Amend. 14 Erick G. Kaardal ,
      argued, Minneapolis, MN, for appellants. Daniel Patrick Rogan , argued, Minneapolis...



53.   Annex Medical, Inc. v. Sebelius, United States Court of Appeals, Eighth Circuit.
      February 01, 2013 Not Reported in F.3d 2013 WL 1276025 13-1118
      Appellants Annex Medical, Inc. and Stuart Lind have moved for a preliminary injunction
      pending appeal against enforcement of certain mandatory coverage provisions of the
      Patient Protection and Affordable Care Act of 2010. In their complaint filed in the
      district court, the appellants challenged provisions of the statute and implementing
      regulations...

      ...Kaylan Lytle Phillips , Actright Legal Foundation, Plainfield, IN, Erick G. Kaardal ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for Plaintiffs-Appellants. Kaylan Lytle
      Phillips , U.S...

54.   Limmer v. Ritchie, Supreme Court of Minnesota. August 27, 2012 819 N.W.2d 622
      2012 WL 3642681 A12-1258, A12-1149
      GOVERNMENT - Elections. Secretary exceeded his authority by providing titles for
      proposed constitutional amendment ballot questions.
      ...1 (2010) , is the title designated by the Legislature Erick Kaardal , Mohrman Kaardal,
      P.A., Minneapolis, MN, Austin R. Nimocks Jordan Lorence , Alliance Defending...



55.   League of Women Voters Minnesota v. Ritchie, Supreme Court of Minnesota.
      August 27, 2012 819 N.W.2d 636 2012 WL 3643840 A12-0920
      GOVERNMENT - Elections. Ballot question for proposed “voter identification”
      amendment to State Constitution did not itself violate the Constitution.

      ...PLLC, Alexandria, VA, for amicus curiae Minnesota Majority. Erick G. Kaardal
      William F. Mohrman , Mohrman & Kaardal, P.A., Minneapolis, MN, for amici curiae
      State Senator Scott J...
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 109 of 124




56.   Abrahamson v. St. Louis County School Dist., Supreme Court of Minnesota. August
      10, 2012 819 N.W.2d 129 2012 WL 3236801 A10-2162
      EDUCATION - Finance. School district was a corporation within the meaning of the
      Campaign Financial Reports Act and Fair Campaign Practices Act.

      ...prima facie violation of Minn.Stat. §211B.06 Erick G. Kaardal , Mohrman & Kaardal,
      P.A., Minneapolis, MN, for respondents Abrahamson and Kotzian. Stephen M...



57.   State v. Fellegy, Court of Appeals of Minnesota. July 11, 2012 819 N.W.2d 700 2012
      WL 2849606 A11-1097
      CRIMINAL JUSTICE - Selective Prosecution. Defendant charged with taking fish out of
      season failed to establish equal protection based claim of selective prosecution.

      ...Smith, Assistant County Attorney, Aitkin, MN, for respondent. Erick G. Kaardal,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant. Considered and decided by
      WRIGHT...

58.   State v. Wendorf, Court of Appeals of Minnesota. March 19, 2012 814 N.W.2d 359
      2012 WL 896358 A11-838
      CRIMINAL JUSTICE - Traffic Offenses. Seat belt statute allowed officer to stop
      motorist solely for seat belt violation.

      ...the City of Anoka, Anoka, MN, for respondent. Erick G. Kaardal, Mohrman &
      Kaardal, P.A., Minneapolis, MN, for appellant. Considered and decided by
      KALITOWSKI...



59.   Rechtzigel v. Commissioner of Public Safety, Court of Appeals of Minnesota.
      January 23, 2012 Not Reported in N.W.2d 2012 WL 177368 A11-1123
      On appeal from the district court’s decision sustaining the revocation of appellant’s
      driver’s license under the implied-consent law, appellant argues that (1) his statements to
      the police officer should be suppressed because he was in custody at the time he made
      the statements, but the requisite Miranda warning was not given; (2) the officer’s...

      ...2012. Dakota County District Court; File No. 19AVCV10669. Erick G. Kaardal ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant. Lori Swanson , Attorney
      General, Kristi...



60.   McCaughtry v. City of Red Wing, Supreme Court of Minnesota. December 28, 2011
      808 N.W.2d 331 2011 WL 6783813 A10-0332
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 110 of 124




      CIVIL RIGHTS - Declaratory Judgment. Challenge to constitutionality of rental
      inspection ordinance presented justiciable controversy.

      ...amicus curiae St. Paul Association of Responsible Landlords. Erick G. Kaardal ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for amici curiae legal scholars Ryan
      Scott...



61.   McGrath v. Minnesota Secretary of State, Court of Appeals of Minnesota.
      November 21, 2011 Not Reported in N.W.2d 2011 WL 5829345 A11-613
      GOVERNMENT - Elections. Counties’ delay of inputting voter registration data into
      statewide system did not establish that secretary of state had violated Help America Vote
      Act (HAVA).

      ...Administrative Hearings, File No. 15–3500–21801–HV. Erick G. Kaardal , Mohrman
      & Kaardal, P.A., Minneapolis, MN, for relators. Lori Swanson , Attorney General,
      Nathan...



62.   R.C. Smith Co. v. Commercial Environments, Inc., Court of Appeals of Minnesota.
      August 29, 2011 Not Reported in N.W.2d 2011 WL 3795149 A11-363
      In this contract dispute, appellant challenges the district court’s orders denying its motion
      for summary judgment on an unjust-enrichment claim, dismissing the claim, and
      imposing sanctions for pursuing the claim to judgment. By notice of related appeal,
      respondent argues that the court abused its discretion by declining to adopt
      respondent’s...

      ...Terry , Messerli & Kramer, P.A., Minneapolis, MN, for appellant. William F.
      Mohrman James R. Magnuson , Mohrman & Kaardal, P.A., Minneapolis, MN, for
      respondent. Considered and decided by HALBROOKS...



63.   Storms v. Schneider, Court of Appeals of Minnesota. August 08, 2011 802 N.W.2d
      824 2011 WL 3426034 A10-1876
      COMMERCIAL LAW - Replevin. Action seeking to recover religious statue from its
      creator was a replevin action for which a right to jury trial applied.

      ...Pugh , Bassford Remele, P.A., Minneapolis, MN, for respondent. Erick G. Kaardal
      William F. Mohrman , Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant.
      Considered and decided by JOHNSON...

64.   Abrahamson v. St. Louis County School Dist., Court of Appeals of Minnesota.
      August 01, 2011 802 N.W.2d 393 2011 WL 3241873 A10-2162
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 111 of 124




      EDUCATION - School Districts. School district expenditures to promote ballot
      referendum were subject to campaign finance reporting requirements.

      ...constitute “disbursements” under Minnesota Statutes, chapter 211 A. Erick G. Kaardal,
      Mohrman & Kaardal P.A., Minneapolis, MN, for relators. Stephen M. Knutson Michelle
      D...



65.   American Civil Liberties Union of Minnesota v. Tarek ibn Ziyad Academy,
      United States Court of Appeals, Eighth Circuit. July 07, 2011 643 F.3d 1088 2011
      WL 2637701 10-2326

      EDUCATION - Parties. Parents’ motion to intervene was untimely in action alleging
      charter school’s methods violated Establishment Clause.

      ...its decision. Michael W. McConnell , argued, Stanford, CA, Erick G. Kaardal , on the
      brief, Minneapolis, MN, for appellant. Peter McCreery Lancaster...

66.   S.R. Wiedema, Inc. v. Sienna Corp., Court of Appeals of Minnesota. June 06, 2011
      Not Reported in N.W.2d 2011 WL 2201084 A10-750
      Appellant challenges the district court’s summary-judgment determination that
      respondent’s mortgage takes priority over appellant’s mechanic’s lien. Appellant argues
      that the undisputed evidence establishes that respondent had actual notice of appellant’s
      lien or that the actual and visible beginning of the improvement to the land preceded
      the...

      ...P.A., Minneapolis, Minnesota (for respondent Village Bank). Vincent J. Fahnlander ,
      Mohrman & Kaardal, P.A., Minneapolis, Minnesota (for appellant Pioneer Engineering,
      P.A.). Considered and...

67.   281 Care Committee v. Arneson, United States Court of Appeals, Eighth Circuit.
      April 28, 2011 638 F.3d 621 2011 WL 1584724 10-1558
      GOVERNMENT - Elections. Knowingly false campaign speech is not categorically
      outside protection of First Amendment.

      ...meet a compelling government interest. U.S.C.A. Const.Amend. 1 Erick G. Kaardal,
      argued, William F. Mohrman, on the brief, Minneapolis, MN, for appellant. Jean
      Burdorf, argued...



68.   A.L.S. ex rel. J.P. v. E.A.G., Court of Appeals of Minnesota. October 26, 2010 Not
      Reported in N.W.2d 2010 WL 4181449 A10-443
      FAMILY LAW - Assisted Reproduction. Surrogate was the legal and biological mother
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 112 of 124




      of a child under Minnesota’s Parentage Act.

      ...Court, File No. 27-PA-FA-07-909. William F. Mohrman , Mohrman & Kaardal, P.A.,
      Minneapolis, MN; and Samantha J. Gemberling , Gemberling Law Office...


69.   In re Teacher Licensures at Tarek IBN Ziyad Academy, Court of Appeals of
      Minnesota. August 17, 2010 Not Reported in N.W.2d 2010 WL 3220117 A09-2267
      The commissioner of education assessed a penalty against relator under Minn.Stat. §
      127A.42 (2008) for noncompliance with teacher-licensure requirements. Relator
      challenges the penalty, asserting multiple claims of error. We affirm. Relator Tarek ibn
      Ziyad Academy (TiZA), a Minnesota public charter school, is required to abide by all...

      ...2267. Aug. 17, 2010. Minnesota Department of Education Erick G. Kaardal , Mohrman
      & Kaardal, P.A., Minneapolis, MN, for relator. Lori A. Swanson , Attorney General...


70.   In re North Shore Pines Trust Agreement, Court of Appeals of Minnesota. April 27,
      2010 Not Reported in N.W.2d 2010 WL 1657566 A09-1159
      Appellant argues that the district court erred by granting summary judgment to
      respondents based on a determination that certain amendments to a trust agreement are
      valid and enforceable. Because there are no genuine issues of material fact and because
      the district court did not err in its application of the law, we affirm. This dispute relates
      to...

      ...Court, File No. 27-TR-CV-08-139. Erick G. Kaardal , Mohrman & Kaardal, P.A.,
      Minneapolis, MN, for appellant Ronald Smith. Matthew T. Boos...



71.   Barry v. St. Anthony-New Brighton Independent School Dist. 282,
      Court of Appeals of Minnesota. April 20, 2010 781 N.W.2d 898 2010 WL 1541307
      A09-1093

      EDUCATION - School Districts. Complaint against school district and school board
      failed to allege prima facie campaign finance violation.

      ...a violation of chapter 211A or 211 B. Erick G. Kaardal , Mohrman & Kaardal, P.A.,
      Minneapolis, MN, for relators. James E. Knutson , Knutson Flynn...



72.   Paulownia Plantations de Panama Corp. v. Rajamannan, Supreme Court of
      Minnesota. November 05, 2009 793 N.W.2d 128 2009 WL 3644186 A07-2199
      Background: Corporation created for purposes of investing in tree lumber business
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 113 of 124




      owner’s operations in Panama brought action against owner and his Panamanian
      businesses, asserting breach of contract and other claims. Defendants filed motion to
      dismiss under doctrine of forum non conveniens. The District Court, Anoka County,
      Barry A....

      ...protected by an order making the dismissal conditional. William F. Mohrman Erick G.
      Kaardal , Mohrman & Kaardal, P.A., Minneapolis, MN, for respondent. Gary Hansen
      Aaron Mills Scott...



73.   Faegre & Benson, LLP v. R & R Investors, Court of Appeals of Minnesota.
      September 29, 2009 772 N.W.2d 846 2009 WL 3077629 A08-1899
      BUSINESS ORGANIZATIONS - Partnerships. Tucker Act claim remained property of
      partnership following dissolution and subsequent continuation of the business.

      ...without need for separate devise of that property. Erick G. Kaardal , Mohrman &
      Kaardal, P.A., Minneapolis, MN, for appellants R & R Investors, et al...


74.   City of Ramsey v. Kiefer, Court of Appeals of Minnesota. August 25, 2009 Not
      Reported in N.W.2d 2009 WL 2595890 A08-1714
      In this certiorari appeal, relator challenges respondent city’s notice to relator to abate a
      nuisance based on its conclusion that a vehicle is parked on relator’s property in violation
      of a city ordinance. Because the city’s decision is not supported by evidence in the record
      and is based on an error of law, we reverse. Relator Keith A. Kiefer is...

      ...Sonsalla , Kennedy & Graven, Chtd., Minneapolis, MN, for respondent. Erick G.
      Kaardal , Mohrman & Kaardal, P.A., Minneapolis, MN, for relator. Considered and
      decided by BJORKMAN...

75.   Citizens for Rule of Law v. Senate Committee on Rules & Admin.
      Court of Appeals of Minnesota. July 28, 2009 770 N.W.2d 169 2009 WL 2225635
      A08-1343

      GOVERNMENT - Public Officials. Increase in legislators’ per diem allowances did not
      violate state constitution.

      ...section’s prohibition against same-term increases to compensation. Erick G. Kaardal ,
      Mohrman & Kaardal, P.A.; Daniel J. Biersdorf , Biersdorf & Associates, Minneapolis,
      MN, for appellants...



76.   Minnesota Voters Alliance v. City of Minneapolis, Supreme Court of Minnesota.
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 114 of 124




      June 11, 2009 766 N.W.2d 683 2009 WL 1617771 A09-182
      GOVERNMENT - Elections. Instant runoff voting, as adopted by city residents through
      referendum, was not facially unconstitutional.

      ...Smallwood, 130 Minn. 492, 153 N.W. 953 (1915) Erick Gregg Kaardal , Mohrman &
      Kaardal, P.A., Minneapolis, MN, for appellants. Susan Lee Segal , Minneapolis City...



77.   Wolfchild v. U.S., United States Court of Appeals, Federal Circuit. March 10, 2009
      559 F.3d 1228 2009 WL 592459 2008-5018
      NATIVE AMERICANS - Lands. Appropriations Acts did not create trust for benefit of
      loyal Mdewakanton and their lineal descendants.

      ...temporary use and occupancy rights. U.S.C.A. Const.Amend. 5 Erick G. Kaardal ,
      Mohrman & Kaardal P.A., of Minneapolis, MN, argued for all plaintiffs-appellees
      Sheldon...



78.   Paulownia Plantations de Panama Corp. v. Rajamannan, Court of Appeals of
      Minnesota. December 09, 2008 757 N.W.2d 903 2008 WL 5136819 A07-2199
      LITIGATION - Jurisdiction. Panama was not available forum for suit, such that
      dismissal under doctrine of forum non conveniens was improper.

      ...balancing of the public- and private-interest factors. William F. Mohrman Erick G.
      Kaardal Tona T. Dove , Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant.
      Gary Hansen Aaron Mills Scott...



79.   Houston County v. Solum, Court of Appeals of Minnesota. September 16, 2008 Not
      Reported in N.W.2d 2008 WL 4224493 A07-1408, A07-2115
      In these consolidated appeals, appellant-relator Matthew Solum challenges (1) the district
      court’s determination that his property does not conform with Houston County’s zoning
      ordinance and (2) the county’s subsequent denial of his application for a conditional-use
      permit. We affirm. In October 2005, Solum purchased a house and approximately eight...

      ...Houston County and Houston County Board of Commissioners. Erick G. Kaardal ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for appellant Matthew Solum and relators
      Matthew...


80.   Shepherd v. Stade, Court of Appeals of Minnesota. June 03, 2008 Not Reported in
      N.W.2d 2008 WL 2246259 A07-1220
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 115 of 124




      Appellant challenges the district court’s denial of her motion to dismiss respondent’s
      complaint on the ground that it is barred by the doctrine of sovereign immunity.
      Appellant asserts that the Shakopee Mdewakanton Sioux Community (the tribe) is an
      indispensable party to the suit and that, because the tribe cannot be joined, the suit must
      be...

      ...District Court, File No. 70-CV-07-6059. Erick G. Kaardal William F. Mohrman ,
      Mohrman & Kaardal, P.A., Minneapolis, MN, for respondent. Kevin J. Wetherille
      Dennis Patrick...

81.   Evelyn I. Rechtzigel Trust ex rel. Rechtzigel v. Fidelity Nat. Title Ins. Co. of New
      York
      Court of Appeals of Minnesota. May 06, 2008 748 N.W.2d 312 2008 WL 1971976
      A07-0645

      INSURANCE - Title. Title insurance did not cover losses incurred arising out of
      bankruptcy of qualified intermediary in like-kind exchange.

      ...duty to defend under a title insurance policy. Erick G. Kaardal , Mohrman & Kaardal,
      P.A., Minneapolis, MN, for appellant. Ryan R. Dreyer Eric Nasstrom...


82.   . Johnson v. City of Shorewood, Court of Appeals of Minnesota. February 19, 2008
      Not Reported in N.W.2d 2008 WL 434680 A06-2353
      Appellant Ronald Johnson challenges the district court’s grant of summary judgment in
      favor of all named respondents. Appellant argues that the district court erred by (1)
      denying his request for a declaratory judgment and an additional takings proceeding
      under Minn.Stat. § 117.045 (2006), based on “[r]espondents’ future, continued and
      increased...

      ...District Court, File No. 27-CV-04-016195. Erick G. Kaardal , Mohrman & Kaardal,
      P.A., Minneapolis, MN, for appellant. George C. Hoff Kimberly B...


83.   Star Windshield Repair, Inc. v. Western Nat. Ins. Co., Court of Appeals of
      Minnesota. February 05, 2008 744 N.W.2d 237 2008 WL 314457 A07-216, A07-217,
      A07-830
      INSURANCE - Automobile. Anti-assignment clauses validly applied to post-loss
      assignments of right to payment for windshield repairs.

      ...MN, for respondent Western National Insurance Co. Steven R. Kluz , Mohrman &
      Kaardal, P.A., Minneapolis, MN, for respondent Austin Mutual Insurance Company.
      Leatha...
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 116 of 124




84.   State v. Otterstad, Supreme Court of Minnesota. July 12, 2007 734 N.W.2d 642
      2007 WL 2003314 A05-178, A05-179
      CRIMINAL JUSTICE - Nuisance. State did not prove defendants maintained condition
      that endangered public safety when they displayed political signs.

      ...defense to the ordinance they allegedly violated. Charles R. Shreffler , Mohrman &
      Kaardal, P.A., Minneapolis, MN, Alan E. Untereiner Daniel R. Walfish , Robbins...



85.   Glass Service Co., Inc. v. Illinois Farmers Ins. Co., Court of Appeals of Minnesota.
      June 26, 2007 Not Reported in N.W.2d 2007 WL 1815781 A06-1074
      On appeal from the district court order confirming the arbitrators’ awards of damages in
      multiple, individual, consolidated claims under the no-fault law, in which respondent
      sought additional payments for automobile windshield glass repair and replacement work
      it had performed for appellant’s insureds, appellant argues that the arbitrators...

      ...Morgan , Minneapolis, MN; and Steven R. Kluz, Jr. Gregory Erickson Mohrman &
      Kaardal, P.A. , Minneapolis, MN, for appellant. Considered and decided by
      RANDALL...



86.   In re GlaxoSmithKline plc, Supreme Court of Minnesota. June 07, 2007 732
      N.W.2d 257 2007 WL 1630190 A04-2150
      LITIGATION - Discovery. Trial court may issue protective order to prevent chill on
      First Amendment association rights.

      ...B. Civello , St. Paul, MN, for Respondent. Charles R. Shreffler Mohrman & Kaardal ,
      Minneapolis, MN, Elizabeth B. McCallum Howrey LLP Margaret M. Zwisler...



87.   State ex rel. Sviggum v. Hanson, Court of Appeals of Minnesota. May 22, 2007 732
      N.W.2d 312 2007 WL 1470300 A06-840
      GOVERNMENT - Budget. Quo warranto could not be used to challenge the
      constitutionality of completed disbursements of public funds.

      ...is capable of resolution through the judicial process. Erick G. Kaardal William F.
      Mohrman Mohrman & Kaardal, P.A. , Minneapolis, MN, for appellants. Lori Swanson ,
      Attorney General, Kenneth...



88.   Mellby v. Cass County, Court of Appeals of Minnesota. April 03, 2007 Not
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 117 of 124




      Reported in N.W.2d 2007 WL 968633 A06-80, A06-299
      In these consolidated land-use appeals, relators argue that (1) the county’s findings under
      the zoning ordinance are inadequate to allow review of the county’s grant of a
      preliminary conditional use permit and planned unit development; (2) the planning
      commission misunderstood aspects of the zoning ordinance, including misunderstanding
      it to...

      ...Falls, MN, for respondent Cass County Planning Commission. William F. Mohrman
      Gregory M. Erickson Mohrman & Kaardal, P.A. , Minneapolis, MN, for respondent
      Bryan Walker. Considered and decided...

89.   In re Charges of Unprofessional Conduct Involving File No. 17139, Supreme Court
      of Minnesota. September 07, 2006 720 N.W.2d 807 2006 WL 2564384 A05-1955
      LEGAL SERVICES - Discipline. Request for identity of attorney’s sources for statement
      about judge was reasonable.

      ...St Paul MN, for Lawyers Professional Responsibility Board. William F. Mohrman
      Charles R. Shreffler Mohrman & Kaardal, P.A. , Minneapolis MN, for Respondent
      Attorney in File No. 17139...



90.   Republican Party of Minn. v. White, United States Court of Appeals, Eighth
      Circuit. June 20, 2006 456 F.3d 912 2006 WL 1687468 99-4021, 99-4025, 99-4029
      JUDICIAL ADMINISTRATION - Judges. Attorney fees in excess of $1.5 million were
      awarded in challenge to judicial canons regulating political activity.

      ...Thomas J. Marzen Bopp & Coleson , Terre Haute, IN, Erick G. Kaardal Mohrman &
      Kaardal, P.A. , Minneapolis, MN, Tony P. Trimble Matthew Wayne Haapoja Trimble &
      Associates , Minnetonka, MN, for Plaintiffs-Appellants. William F. Mohrman Mohrman
      & Kaardal, P.A. , Minneapolis, MN, for Plaintiff. Mark Bernard Levinger Thomas
      Campion...



91.   Riley v. Jankowski, Court of Appeals of Minnesota. April 26, 2006 713 N.W.2d 379
      2006 WL 1147945 A05-1125
      GOVERNMENT - Elections. Statute requiring a disclaimer on campaign literature was
      overbroad and unconstitutionally restricted pure speech.

      ...Paul, MN, for respondent Office of Administrative Hearings. Erick G. Kaardal William
      F. Mohrman Mohrman & Kaardal, P.A. , Minneapolis, MN, for relators Stephen
      Jankowski, et al. Considered...
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 118 of 124




92.   In re GlaxoSmithKline plc, Court of Appeals of Minnesota. April 18, 2006 713
      N.W.2d 48 2006 WL 997450 A04-2150
      ANTITRUST - Discovery. Pharmaceutical company documents, sought by Attorney
      General, were not confidential.

      ...Steen & Hamilton, Washington, D.C., for respondent GlaxoSmithKline plc. William F.
      Mohrman Mohrman & Kaardal , Minneapolis, MN, for amicus curiae Pharmaceutical
      Research and Manufacturers of...



93.   Peterson v. BASF Corp., Supreme Court of Minnesota. March 30, 2006 711 N.W.2d
      470 2006 WL 799218 C3-02-857
      ENVIRONMENTAL LAW - Pesticides. Farmers’ claims of deceptive herbicide
      marketing were not preempted by FIFRA.

      ...Reform Association and Amicus American Tort Reform Association. William F.
      Mohrman Mohrman & Kaardal , P. A., Minneapolis, MN, for Amicus Washington Legal
      Foundation. Scott...



94.   Ellingson v. Burlington Northern and Santa Fe Ry. Co., Court of Appeals of
      Minnesota. March 21, 2006 Not Reported in N.W.2d 2006 WL 696315 A05-650
      Background: Motorist’s husband brought a negligence action against railroad after
      motorist died after being involved in a collision with a train. The District Court, Isanti
      County, granted railroad summary judgment. Motorist and railroad appealed. Holding:
      The Court of Appeals, Wright, P.J., held that negligence claim asserted by motorist’s
      husband...

      ...County District Court, File No. C7-02-712. William F. Mohrman Erick G. Kaardal
      Charles R. Shreffler Mohrman & Kaardal, P.A. , Minneapolis, MN, for appellant. Julius
      W. Gernes JoAnn C...



95.   State v. Otterstad, Court of Appeals of Minnesota. December 27, 2005 Not Reported
      in N.W.2d 2005 WL 3527236 A05-178, A05-179
      In these consolidated appeals from their convictions for creating a public nuisance and
      violating a city sign ordinance, appellants argue that they did not act intentionally or
      “maintain a condition” that would violate the nuisance statute; as applied to them and
      facially, the nuisance statute is an unconstitutional content-based......J. Scott , Anoka,
      MN, for respondent. Charles R. Shreffler, Jr. Mohrman & Kaardal, P.A. , Minneapolis,
      MN, for appellants. Considered and decided by WILLIS...
      Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 119 of 124




96.   Republican Party of Minnesota v. White, United States Court of Appeals, Eighth
      Circuit. August 02, 2005 416 F.3d 738 2005 WL 1802507 99-4021, 99-4025, 99-4029
      JUDICIAL ADMINISTRATION - Judges. Restricting political activities of candidates
      for judicial office violated First Amendment.

      ...Jud. Conduct, Canon 5 , subd. B(1)(a). William F. Mohrman Mohrman & Kaardal,
      P.A. , argued, Minneapolis, MN, for Gregory Wersal, Campaign for Justice...

97.   In re GlaxoSmithKline PLC, Supreme Court of Minnesota. July 14, 2005 699
      N.W.2d 749 2005 WL 1645638 A04-2150, A04-2151
      LITIGATION - Discovery. Order addressing confidentiality of documents produced on
      Civil Investigative Demand was appealable.

      ...Gottlieb Steen & Hamilton , Washington, D.C., for Respondent. Charles R. Shreffler
      Mohrman & Kaardal , Minneapolis, MN, Margaret M. Zwisler Elizabeth B. McCallum ,
      Washington, D.C...



98.   Jerome Cheese Co. v. Equinox Enterprises, Inc., Court of Appeals of Minnesota.
      June 28, 2005 Not Reported in N.W.2d 2005 WL 1514452 A04-1960
      Appellant Jerome Cheese Company asserts that the district court clearly erred by finding
      that the parties entered into a valid brokerage agreement as part of a settlement
      agreement placed on the record. Despite the finding, the district court granted appellant’s
      motion to dismiss this action with prejudice under the terms of the settlement...

      ...L.L.P ., New Ulm, MN, for appellant. Charles R. Shreffler, Jr. Mohrman & Kaardal,
      P.A. , Minneapolis, MN, for respondents. Considered and decided by
      STONEBURNER...

99.   Forest Park II v. Hadley, United States Court of Appeals, Eighth Circuit. May 24,
      2005 408 F.3d 1052 2005 WL 1214328 04-2599
      REAL PROPERTY - Subsidized Housing. Government actors did not violate low-
      income landlord’s right to prepay its federal mortgage.

      ...as Preempted Minn.Stat. Ann. §§471.9997 504B.255 William F. Mohrman , argued,
      Minneapolis, MN, for appellant. Amy V. Kvalseth , AAG, argued...



100. Twin City Pipe Trades Service Ass’n, Inc. v. Peak Mechanical, Inc., Court of
     Appeals of Minnesota. December 07, 2004 689 N.W.2d 549 2004 WL 2796039 A04-
     356
      REAL PROPERTY - Liens. Employment-benefit fund trustee could file mechanic’s lien
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 120 of 124




     statements on behalf of union employees.

     ...labor of the employees. Vincent J. Fahnlander Eric L. Lipman Mohrman & Kaardal,
     P.A. , Minneapolis, MN, for respondent. John M. Koneck Brian S...



101. Republican Party of Minn., Third Congressional Dist. v. Klobuchar, United States
     Court of Appeals, Eighth Circuit. August 26, 2004 381 F.3d 785 2004 WL 1900318
     03-2801
     GOVERNMENT - Elections. As-applied challenges to campaign statute were mooted
     when prosecution of candidate was dismissed.

     ...as Unconstitutional M.S.A. §211B.06, subd. 1 William F. Mohrman , argued,
     Minneapolis, MN ( Erick G. Kaardal and Eric L. Lipman of Minneapolis, MN, on the
     brief...


102. Republican Party of Minnesota v. White, United States Court of Appeals, Eighth
     Circuit. March 16, 2004 361 F.3d 1035 2004 WL 503674 99-4025, 99-4021, 99-4029
     CIVIL RIGHTS - Appeals. Remand by Supreme Court necessitated Court of Appeals’
     remand for further proceedings on affected issues.

     ...Const.Amend. 1 James Bopp , argued, Terre Haute, IN ( William F. Mohrman ,
     Minneapolis, MN of counsel), for appellant. Alan I. Gilbert , argued...


103. Johnson v. City of Shorewood, Minnesota, United States Court of Appeals, Eighth
     Circuit. March 05, 2004 360 F.3d 810 2004 WL 405692 03-2023, 02-4081, 02-3562
     LITIGATION - Jurisdiction. Rooker–Feldman doctrine deprived court of jurisdiction
     over property owners’ claims.

     ...federal claims. 28 U.S.C.A. §1367(c)(3) Erick G. Kaardal , argued, Minneapolis,
     Minnesota, for appellants/cross-appellees. George C. Hoff...


104. Peterson v. BASF Corp., Supreme Court of Minnesota. February 19, 2004 675
     N.W.2d 57 2004 WL 307317 C3-02-857
     COMMERCIAL LAW - Consumer Protection. Evidence supported $52,058,931.51
     damages award in class action against herbicide maker.

     ...Francisco, CA, for Amicus Curiae Minnesota Farmers Union. William F. Mohrman
     Mohrman & Kaardal , Minneapolis, MN, Daniel J. Popeo Richard A. Samp Washington
     Legal...
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 121 of 124




105. In re Conservatorship of Kimel, Court of Appeals of Minnesota. December 09, 2003
     Not Reported in N.W.2d 2003 WL 22889998 A03-35
      In an order on an account in a conservatorship, the district court surcharged conservator
      Louise Bouta and her surety for breach of a fiduciary duty in Bouta’s management of
      Thomas Kimel’s estate. Bouta appeals on three grounds: that inadequate notice of the
      nature of the alleged breach and potential personal liability violated her...

      ...District Court, File No. P6001276; Thorwald Anderson , Judge. Erick G. Kaardal
      Mohrman & Kaardal, P.A. , Minneapolis, MN, for appellant Louise Bouta. Stephen C.
      Fiebiger...


106. Forest Park II v. Hadley, United States Court of Appeals, Eighth Circuit. July 17,
     2003 336 F.3d 724 2003 WL 21664818 02-2445, 02-2609
      REAL PROPERTY - Subsidized Housing. State statutes imposing extra requirements on
      federally subsidized housing landlord’s prepayment were preempted.

      ...Minn.Stat. Ann. §504B.255 Minn.Stat. Ann. §471.9997 William F. Mohrman , argued,
      Minneapolis, MN, for appellant. Ann Marie Norton , argued, St...


107. Peterson v. BASF Corp., Court of Appeals of Minnesota. March 11, 2003 657
     N.W.2d 853 2003 WL 943659 C3-02-857
      COMMERCIAL LAW - Consumer Protection. FIFRA did not preempt farmers’
      consumer fraud action against herbicide manufacturer.

      ...Minneapolis, MN, for amicus Product Liability Advisory Council. William F.
      Mohrman Morhman & Kaardal , Minneapolis, MN, for amicus Washington Legal
      Foundation. Considered and decided...


108. Walser Auto Sales, Inc. v. City of Richfield, Supreme Court of Minnesota. May 23,
     2002 644 N.W.2d 425 2002 WL 1033814 C4-01-694
      Based upon all the files, records and proceedings herein, and upon an evenly divided
      court, IT IS HEREBY ORDERED that the decision of the court of appeals filed
      November 13, 2001, be, and the same is, affirmed without opinion. BY THE COURT:
      Kathleen A. Blatz Chief Justice

      ...Amicus Curiae Minnesota Institute of Public Finance, Inc. Erick G. Kaardal (#229647),
      Minneapolis, MN, William H. Mellor Dana Berliner (#447686), Robert...


109. Republican Party of Minnesota v. Kelly, United States Court of Appeals, Eighth
     Circuit. April 30, 2001 247 F.3d 854 2001 WL 434484 99-4021, 99-4025, 99-4029
      GOVERNMENT - Elections. Restrictions on judicial candidate’s partisan activity did
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 122 of 124




      not violate First Amendment.

      ...Code of Jud.Conduct, Canon 5 , subd. B(2). William R. Mohrman, Minneapolis,
      Minnesota, argued, for appellants Gregory Wersal and Campaign for Justice. Tony P.
      Trimble , Minnetonka, Minnesota, argued ( Erick G. Kaardal and Robert S. Halagan , on
      the brief), for appellants Muslim...


110. Brewster v. Kriz, Court of Appeals of Minnesota. September 19, 2000 Not Reported
     in N.W.2d 2000 WL 1341472 C5-00-614
      James J. Kriz, Jr., appeals the district court’s denial of his motion for relief under
      Minn.R.Civ.P. 60.02 from an order establishing an attorney’s lien on behalf of
      respondent Fredrikson & Byron, P.A. We affirm. In April 1996, appellant James J. Kriz,
      Jr., retained respondent Fredrikson & Byron, P.A., as his counsel in connection with
      post-decree...

      ...Respondent. No. C5-00-614. Sept. 19, 2000. William F. Mohrman Mohrman &
      Kaardal, P.A. , Minneapolis, MN, for appellant. Jay Quam Judy Sally Engel...


111. Funchess ex rel. Haynes v. Cecil Newman Corp., Minnesota Supreme Court. 632
     N.W.2d 666 August 23, 2001 632 N.W.2d 666 2001 WL 952827 C8-00-90.
      REAL PROPERTY - Landlord and Tenant. Tenant’s murder was not foreseeable result
      of landlord’s alleged failure to maintain lock on back door of tenant’s building. Court of
      Appeals reversed.

      ...A. LaNave Murrin Law Firm , Edina, for respondents. William F. Mohrman, Mohrman
      & Kaardal, P.A. , Minneapolis, for appellant.


112. Pietsch v. Darling, Court of Appeals of Minnesota. April 11, 2000 Not Reported in
     N.W.2d 2000 WL 369388 C0-99-1632
      After a dispute arose involving the balance due on a contract for deed between appellant
      Michael J. Darling and respondent Rory J. Pietsch, Darling served notice of cancellation
      under Minn.Stat. § 559.21 (1996). Ultimately, at a pretrial hearing at which Darling
      represented himself, the parties entered into a settlement agreement on the record....

      ...Defendants. No. C0-99-1632. April 11, 2000. William F. Mohrman Mohrman Co. ,
      P.A., Minneapolis, MN, for respondent. David J. Van House...


113. Nevis Lumber, Inc. v. Walker Bldg. Center, Court of Appeals of Minnesota.
     September 21, 1999 Not Reported in N.W.2d 1999 WL 732436 CX-99-407
      In this appeal from a judgment denying its claim for specific performance of a purchase
      agreement, appellant Nevis Lumber, Inc., argues that the district court erred by
      concluding that the purchase agreement was rescinded by the parties’ mutual agreement
    Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 123 of 124




      to abandon it and that the purchase agreement also failed for lack of consideration. We
      affirm....

      ...Respondents. No. CX-99-407. Sept. 21, 1999. Erick G. Kaardal Trimble & Associates,
      Ltd. , 11700 Wayzata Boulevard, Minnetonka, MN 55305 (for...


114. In re Trusteeship Created by City of Sheridan, Court of Appeals of Minnesota. May
     05, 1999 593 N.W.2d 702 1999 WL 289247 C4-98-1722, C9-98-1702, C6-98-1673
      COMMERCIAL LAW - Jurisdiction. Trial court had jurisdiction over trust administered
      in state even though assets were not in state.

      ...indicate that the exercise of jurisdiction is appropriate. William F. Mohrman Mohrman
      & Co., P.A. , Minneapolis, for appellants Colorado Farm Bureau Mutual Insurance...


115. Pietsch v. Darling, Court of Appeals of Minnesota. December 22, 1998 Not
     Reported in N.W.2d 1998 WL 894717 C2-98-987
      On appeal from a summary judgment, appellant Rory Pietsch challenges the district
      court’s order dismissing this action to have himself declared the fee owner of property.
      The district court concluded that, pursuant to Minn.Stat. § 559.21, subds. 2a, 3 (1996),
      Pietsch had no legal interest in the property because he failed to either cure the default...

      ...County District Court, File No. CX-97-1458. William F. Mohrman Mohrman & Co.,
      P.A. Multifoods Tower , Minneapolis, MN, for Appellant. Mark E...


116. Stark v. Independent School Dist., No. 640, United States Court of Appeals, Eighth
     Circuit. August 21, 1997 123 F.3d 1068 1997 WL 473963 96-3250
      Taxpayers brought action against school district, seeking to close elementary school on
      basis that school’s creation and operation violated First Amendment’s guarantee against
      establishment of religion. The United States District Court for the District of Minnesota,
      Michael J. Davis, J., 938 F.Supp. 544, entered injunction permanently...

      ...DC, argued ( C. Hunter Wiggins , Washington, DC, and Erick G. Kaardal ,
      Minnetonka, MN, on the brief), for Appellant. Robert J. Bruno...

117. In re Medworth, Court of Appeals of Minnesota. April 22, 1997 562 N.W.2d 522
     1997 WL 191826 C8-96-2030
      Conservator petitioned to relocate conservatee from her home to out-of-state congregate-
      living apartment. The District Court, Hennepin County, Ann L. Alton, J., granted
      petition. Conservatee appealed. The Court of Appeals, Short, J., held that trial court
      abused its discretion in granting relocation petition. Reversed.

      ...extent necessary to provide needed care and services. Erick G. Kaardal Trimble &
Case 1:20-cv-03791-JEB Document 22-11 Filed 02/05/21 Page 124 of 124




Associates, Ltd. , Minnetonka, for appellant Elvira Medworth. Timothy R...
